



EXECUTION VERSION

--------------------------------------------------------------------------------

exhibitimage1.jpg [exhibitimage1.jpg]
CREDIT AGREEMENT
dated as of
January 2, 2019
among
ELECTRONICS FOR IMAGING, INC.,
The other Loan Parties Party Hereto,
The Lenders Party Hereto,
and
CITIBANK, N.A.,
as Administrative Agent
____________
CITIBANK, N.A.,
as Sole Lead Arranger and Sole Bookrunner
BANK OF THE WEST,
as Syndication Agent

--------------------------------------------------------------------------------





--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
 
Page
 
 
 
ARTICLE I
DEFINITIONS
1
 
 
 
Section 1.01
Defined Terms
1
Section 1.02
Classification of Loans and Borrowings
28
Section 1.03
Terms Generally
28
Section 1.04
Accounting Terms; GAAP
29
Section 1.05
Status of Obligations
29
Section 1.06
Financial Ratios
29
Section 1.07
Limited Liability Companies
30
 
 
 
ARTICLE II
THE CREDITS
30
 
 
 
Section 2.01
Commitments
30
Section 2.02
Loans and Borrowings
30
Section 2.03
Requests for Borrowings
31
Section 2.04
Swingline Loans
31
Section 2.05
[Section intentionally omitted]
33
Section 2.06
Letters of Credit
33
Section 2.07
Funding of Borrowings
38
Section 2.08
Interest Elections
38
Section 2.09
Termination and Reduction of Commitments
39
Section 2.10
Repayment of Loans; Evidence of Debt
40
Section 2.11
Prepayment of Loans
41
Section 2.12
Fees
41
Section 2.13
Interest
42
Section 2.14
Alternate Rate of Interest; Illegality
43
Section 2.15
Increased Costs
44
Section 2.16
Break Funding Payments
45
Section 2.17
Withholding of Taxes; Gross-Up
46
Section 2.18
Payments Generally; Allocation of Proceeds; Sharing of Setoffs
49
Section 2.19
Mitigation Obligations; Replacement of Lenders
51
Section 2.20
Defaulting Lenders
52
Section 2.21
Returned Payments
54
Section 2.22
Incremental Term Loans
54
Section 2.23
Increase of Commitments
56
Section 2.24
Banking Services and Swap Agreements
57
Section 2.25
Amend and Extend Transactions
58
 
 
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES
59
 
 
 
Section 3.01
Organization; Powers
59
Section 3.02
Authorization; Enforceability
59
Section 3.03
Governmental Approvals; No Conflicts
59
Section 3.04
Financial Condition; No Material Adverse Change
60
Section 3.05
Properties
60
Section 3.06
Litigation and Environmental Matters
60
Section 3.07
Compliance with Laws and Agreements; No Default
60
Section 3.08
Investment Company Status
61



ii

--------------------------------------------------------------------------------





Section 3.09
Taxes
61
Section 3.10
ERISA
61
Section 3.11
Disclosure
61
Section 3.12
Capitalization and Subsidiaries
62
Section 3.13
Security Interest in Collateral
62
Section 3.14
Federal Reserve Regulations
62
Section 3.15
Anti-Corruption Laws and Sanctions; USA Patriot Act
62
Section 3.16
Not an EEA Financial Institution
63
Section 3.17
Solvency
63
 
 
 
ARTICLE IV
CONDITIONS
63
 
 
 
Section 4.01
Conditions to Initial Loans
63
Section 4.02
Each Credit Event
65
 
 
 
ARTICLE V
AFFIRMATIVE COVENANTS
65
 
 
 
Section 5.01
Financial Statements and Other Information
66
Section 5.02
Notices of Material Events
67
Section 5.03
Existence; Conduct of Business
68
Section 5.04
Payment of Taxes
68
Section 5.05
Maintenance of Properties; Insurance; Casualty and Condemnation
68
Section 5.06
Books and Records; Inspection Rights
68
Section 5.07
Compliance with Laws
69
Section 5.08
Use of Proceeds
69
Section 5.09
Additional Collateral; Further Assurances
69
Section 5.10
Anti-Corruption Laws and Sanctions
71
Section 5.11
Compliance with Environmental Laws
71
Section 5.12
Intellectual Property
71
 
 
 
ARTICLE VI
NEGATIVE COVENANTS
71
 
 
 
Section 6.01
Indebtedness
71
Section 6.02
Liens
74
Section 6.03
Fundamental Changes
75
Section 6.04
Investments, Loans, Advances, Guarantees and Acquisitions
76
Section 6.05
Asset Dispositions; Sale and Leaseback Transactions
77
Section 6.06
Swap Agreements
79
Section 6.07
Restricted Payments; Prepayments of Junior Debt
79
Section 6.08
Transactions with Affiliates
80
Section 6.09
Restrictive Agreements
80
Section 6.10
Amendment of Material Documents
81
Section 6.11
Financial Covenants
81
 
 
 
ARTICLE VII
EVENTS OF DEFAULT
81
 
 
 
ARTICLE VIII
THE ADMINISTRATIVE AGENT
84
 
 
 
Section 8.01
Appointment
84
Section 8.02
Rights as a Lender
84
Section 8.03
Duties and Obligations
84
Section 8.04
Reliance
85
Section 8.05
Actions through Sub-Agents
85
Section 8.06
Resignation
86



iii

--------------------------------------------------------------------------------





Section 8.07
Non-Reliance
86
Section 8.08
Not Partners or Co-Venturers; Administrative Agent as Representative of the
Secured Parties
87
Section 8.09
Lenders Not Subject to ERISA
87
 
 
 
ARTICLE IX
MISCELLANEOUS
87
 
 
 
Section 9.01
Notices
87
Section 9.02
Waivers; Amendments
89
Section 9.03
Expenses; Indemnity; Damage Waiver
92
Section 9.04
Successors and Assigns
94
Section 9.05
Survival
97
Section 9.06
Counterparts; Integration; Effectiveness; Electronic Execution
97
Section 9.07
Severability
98
Section 9.08
Right of Setoff
98
Section 9.09
Governing Law; Jurisdiction; Consent to Service of Process
98
Section 9.10
WAIVER OF JURY TRIAL
99
Section 9.11
Headings
99
Section 9.12
Confidentiality
99
Section 9.13
Several Obligations; Nonreliance; Violation of Law
100
Section 9.14
USA PATRIOT Act
100
Section 9.15
Disclosure
101
Section 9.16
Appointment for Perfection
101
Section 9.17
Interest Rate Limitation
101
Section 9.18
No Advisory or Fiduciary Responsibility
101
Section 9.19
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
102
 
 
 
ARTICLE X
LOAN GUARANTY
102
 
 
 
Section 10.01
Guaranty
102
Section 10.02
Guaranty of Payment
102
Section 10.03
No Discharge or Diminishment of Loan Guaranty
103
Section 10.04
Defenses Waived
103
Section 10.05
Rights of Subrogation
104
Section 10.06
Reinstatement; Stay of Acceleration
104
Section 10.07
Information
104
Section 10.08
Termination
104
Section 10.09
Taxes
105
Section 10.10
Maximum Liability
105
Section 10.11
Contribution
105
Section 10.12
Liability Cumulative
106
Section 10.13
Keepwell
106



iv

--------------------------------------------------------------------------------





SCHEDULES:
Commitment Schedule
Schedule 3.12
—
Capitalization and Subsidiaries
Schedule 5.09
—
Post-Closing Deliverables
Schedule 6.01
—
Existing Indebtedness
Schedule 6.02
—
Existing Liens
Schedule 6.04
—
Existing Investments
Schedule 6.08
—
Transactions with Affiliates
Schedule 6.09
—
Restrictive Agreements
 
 
 
EXHIBITS:
 
 
 
 
 
Exhibit A
—
Form of Assignment and Assumption
Exhibit B
—
Form of Compliance Certificate
Exhibit C
—
Joinder Agreement
Exhibit D
—
Form of Solvency Certificate
Exhibit E - 1
—
U.S. Tax Certificate (For Foreign Lenders that are not Partnerships for U.S.
Federal Income Tax Purposes)
Exhibit E - 2
—
U.S. Tax Certificate (For Foreign Participants that are not Partnerships for
U.S. Federal Income Tax Purposes)
Exhibit E - 3
—
U.S. Tax Certificate (For Foreign Participants that are Partnerships for U.S.
Federal Income Tax Purposes)
Exhibit E - 4
—
U.S. Tax Certificate (For Foreign Lenders that are Partnerships for U.S. Federal
Income Tax Purposes)
Exhibit F
—
Form of Borrowing Request
Exhibit G
—
Form of Notice of Continuation/Conversion
Exhibit H
—
Form of Swingline Request





v

--------------------------------------------------------------------------------






THIS CREDIT AGREEMENT, dated as of January 2, 2019 (as it may be amended,
restated, amended and restated or otherwise modified from time to time, this
“Agreement”), among ELECTRONICS FOR IMAGING, INC., as the Borrower, the other
Loan Parties party hereto from time to time, the Lenders party hereto from time
to time, the Issuing Banks party hereto from time to time, and CITIBANK, N.A.,
as the Administrative Agent.
The parties hereto agree as follows:
ARTICLE I
DEFINITIONS

SECTION 1.01    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
“2019 Convertible Notes” means those certain convertible notes issued pursuant
to the 2019 Convertible Notes Documentation in an aggregate principal amount
equal to $345 million.
“2019 Convertible Notes Documentation” means a collective reference to (a) that
certain Indenture, dated as of September 9, 2014, by and among the Borrower and
the trustee party thereto and (b) that certain Purchase Agreement, dated as of
September 3, 2014, by and among the Borrower and the initial purchasers party
thereto.
“2023 Convertible Notes” means those certain convertible notes issued pursuant
to the 2023 Convertible Notes Documentation in an aggregate principal amount
equal to $150 million.
“2023 Convertible Notes Documentation” means a collective reference to (a) that
certain Indenture, dated as of November 30, 2018, by and among the Borrower and
the trustee party thereto and (b) that certain Purchase Agreement, dated as of
November 27, 2018, by and among the Borrower and the initial purchasers party
thereto.
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Accounting Firm” means Deloitte & Touche LLP, or any other independent
registered public accounting firm of nationally recognized standing.
“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of 50% of the Equity Interests of
any Person, or otherwise causing any Person to become a Subsidiary, or (c) a
merger, amalgamation or consolidation or any other combination with another
Person (other than a Person that is a Subsidiary); provided, that the Borrower
or the applicable Subsidiary of the Borrower is the surviving entity.
“Additional Incremental Term Loan Lender” has the meaning assigned to such term
in Section 2.22(a)(ii).
“Additional Lender” has the meaning assigned to such term in Section
2.23(a)(ii).




--------------------------------------------------------------------------------





“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period or for any ABR Borrowing, an interest rate per annum (rounded
upwards, if necessary, to the next 1/16 of 1%) equal to (a) the LIBO Rate for
such Interest Period multiplied by (b) the Statutory Reserve Rate; provided,
that if the Adjusted LIBO Rate is less than zero, it shall be deemed to be zero
for purposes of this Agreement.
“Administrative Agent” means Citibank, N.A., in its capacity as administrative
agent for the Lenders hereunder.
“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the specified Person.
“Aggregate Credit Exposure” means, at any time, the aggregate Credit Exposure of
all the Lenders at such time.
“Agreement” has the meaning assigned to such term in the introductory paragraph.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one
month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%; provided, that, for the avoidance
of doubt, the Adjusted LIBO Rate for any day shall be based on the rate
appearing on the Reuters Screen LIBOR01 Page (or on any successor or substitute
page) at approximately 11:00 a.m. London time on such day (without any
rounding). Any change in the Alternate Base Rate due to a change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate, respectively.
If the Alternate Base Rate is being used as an alternate rate of interest
pursuant to Section 2.14 hereof, then the Alternate Base Rate shall be the
greater of clause (a) and (b) above and shall be determined without reference to
clause (c) above. In the event that that the Alternate Base Rate is less than
zero, it shall be deemed to be zero for purposes of this Agreement.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to (a) bribery and/or corruption and (b) terrorism
financing and/or money laundering.
“Applicable Percentage” means, with respect to any Lender, (a) with respect to
Loans and LC Exposure, a percentage equal to a fraction the numerator of which
is such Lender’s Commitment and the denominator of which is the aggregate
Commitment of all Lenders (if the Commitments have terminated or expired, the
Applicable Percentages shall be determined based upon such Lender’s share of the
Aggregate Credit Exposure at that time); provided, that in the case of Section
2.20 when a Defaulting Lender shall exist, any such Defaulting Lender’s
Commitment shall be disregarded in the calculation, and (b) with respect to the
Aggregate Credit Exposure, a percentage based upon its share of the Aggregate
Credit Exposure and the unused Commitments; provided, that in the case of
Section 2.20 when a Defaulting Lender shall exist, any such Defaulting Lender’s
Commitment shall be disregarded in the calculation.
“Applicable Rate” means, for any day, with respect to any ABR Loan or Eurodollar
Loan, or with respect to the commitment fees or letter of credit fees payable
hereunder, as the case may be, the applicable rate per annum set forth below
under the caption “Applicable Rate for Eurodollar Loans”, “Applicable Rate


2

--------------------------------------------------------------------------------





for ABL Loans” or “Commitment Fee Rate”, as the case may be, based upon the
Borrower’s Total Net Leverage Ratio as of the most recent determination date;
provided, that until the delivery to the Administrative Agent, pursuant to
Section 5.01, of the Borrower’s consolidated financial information for the
Borrower’s first fiscal quarter ending after the Effective Date, the “Applicable
Rate” shall be the applicable rate per annum set forth below in Level III:
Level
Total Net
Leverage Ratio
Applicable Rate
for Eurodollar
Loans
Applicable Rate
for
ABR Loans
Commitment
Fee Rate
Level I
≤ 0.75 to 1.00
1.125%
0.125%
0.150%
Level II
> 0.75 to 1.00 but
< 1.50 to 1.00
1.250%
0.250%
0.175%
Level III
> 1.50 to 1.00 but
≤ 2.50 to 1.00
1.375%
0.375%
0.200%
Level IV
> 2.50 to 1.00 but
< 3.00 to 1.00
1.625%
0.625%
0.225%
Level V
> 3.00 to 1.00
1.875%
0.875%
0.25%

For purposes of the foregoing, (a) the Applicable Rate shall be determined as of
the end of each fiscal quarter of the Borrower based upon the Borrower’s annual
or quarterly consolidated financial statements delivered pursuant to
Section 5.01 and (b) each change in the Applicable Rate resulting from a change
in the Total Net Leverage Ratio shall be effective three Business Days after the
date of delivery to the Administrative Agent of such consolidated financial
statements indicating such change and ending on the date immediately preceding
the effective date of the next such change; provided, that the Total Net
Leverage Ratio shall be deemed to be in Level V for the period commencing three
Business Days after the Borrower fails to deliver the annual or quarterly
consolidated financial statements required to be delivered by it pursuant to
Section 5.01, and ending on the date which is three Business Days after such
statements or certificates are actually delivered.
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent and the
Borrower.
“Available Commitment” means, at any time, the aggregate Commitments of all
Lenders then in effect minus the Aggregate Credit Exposure at such time.
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


3

--------------------------------------------------------------------------------





“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Banking Services” means each and any of the following bank services provided to
any Loan Party or any Subsidiary by any Lender or any of its Affiliates: (a)
credit cards for commercial customers (including, without limitation,
“commercial credit cards” and purchasing cards) or for corporate purposes, (b)
stored value cards, (c) treasury management services (including, without
limitation, controlled disbursement, automated clearinghouse transactions,
return items, overdrafts and interstate depository network services),
(d) documentary services and foreign currency exchange services and (e) any
arrangement or services similar to, or for the purpose of effectuating, any of
the foregoing.
“Banking Services Obligations” means any and all obligations of the Loan Parties
or any Subsidiary, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services, but excluding any Swap Agreement Obligations.
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment.
“Beneficial Owner” means, with respect to any U.S. Federal withholding Tax, the
beneficial owner, for U.S. Federal income tax purposes, to whom such Tax
relates.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.
“Billing Statement” has the meaning assigned to such term in Section 2.18(g).
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrower” means Electronics For Imaging, Inc., a Delaware corporation.
“Borrowing” means (a) Loans of the same Type, made, converted or continued on
the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect or (b) a Swingline Loan.
“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.


4

--------------------------------------------------------------------------------





“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided, that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP, it
being understood that solely with respect to any change in GAAP on or after
January 1, 2019 with respect to the accounting for leases as either operating
leases or capital leases, any lease that at the time it is entered into is not
(or would not be) a capital lease under GAAP as in effect without such change
shall not be treated as a capital lease notwithstanding any such later change in
GAAP.
“Cash Equivalents” means:
(a)    direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;
(b)    investments in commercial paper maturing within one (1) year from the
date of acquisition thereof and having, at such date of acquisition, the highest
credit rating obtainable from S&P or from Moody’s;
(c)    investments in certificates of deposit, bankers’ acceptances and time
deposits maturing within one (1) year from the date of acquisition thereof
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by any domestic office of any commercial bank organized under the
laws of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500 million;
(d)    fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;
(e)    money market funds that (i) comply with the criteria set forth in SEC
Rule 2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P
and Aaa by Moody’s and (iii) have portfolio assets of at least $5 billion;
(f)    marketable direct obligations issued by any state of the United States or
any political subdivision of any such state or any public instrumentality
thereof maturing within one (1) year from the date of acquisition thereof and,
at the time of acquisition, having one of the two highest ratings obtainable
from either S&P or Moody’s; and
(g)    short term investments similar to the foregoing made by Foreign
Subsidiaries of the Borrower consistent with the Borrower’s investment
guidelines as approved from time to time by the Borrower’s board of directors.
“CFC” means a “controlled foreign corporation” as defined in Section 957 of the
Code.


5

--------------------------------------------------------------------------------





“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof) of Equity Interests representing
more than 35% of the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests of the Borrower, (b) the occupation of a
majority of the seats (other than vacant seats) on the board of directors of the
Borrower by Persons who were neither (i) nominated or approved by the board of
directors of the Borrower nor (ii) appointed by directors so nominated or (c)
the occurrence of any “change of control” or similar event with respect to (i)
any Convertible Notes and/or (ii) any Material Indebtedness.
“Change in Law” means the occurrence after the date of this Agreement (or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement) of any of the following: (a) the adoption or taking effect of
any law, rule, regulation or treaty; (b) any change in any law, rule, regulation
or treaty or in the administration, interpretation or application thereof by any
Governmental Authority; or (c) compliance by any Lender or any Issuing Bank (or,
for purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender’s or such Issuing Bank’s holding company, if any) with any request,
guideline, requirement or directive (whether or not having the force of law) of
any Governmental Authority made or issued after the date of this Agreement;
provided, that, notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements or directives thereunder or issued in connection
therewith or in the implementation thereof, and (y) all requests, rules,
guidelines, requirements or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted, issued or implemented.
“Charges” has the meaning assigned to such term in Section 9.17.
“Citi” means Citibank, N.A., a national banking association, in its individual
capacity, and its successors.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Collateral” has the meaning given to “Collateral” in the Security Agreement.
“Collateral Documents” means, collectively, the Security Agreement and any other
documents granting a Lien upon the Collateral as security for payment of the
Secured Obligations.
“Commitment” means, with respect to each Lender, the commitment, if any, of such
Lender to make Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
possible aggregate amount of such Lender’s Credit Exposure hereunder, as such
commitment may be reduced or increased from time to time pursuant to (a) Section
2.09, 2.22 or 2.23 and (b) assignments by or to such Lender pursuant to Section
9.04. The initial amount of each Lender’s Commitment is set forth on the
Commitment Schedule, or in the Assignment and Assumption pursuant to which such
Lender shall have assumed its Commitment, as applicable. The initial aggregate
amount of the Lenders’ Commitments as of the Effective Date is $150 million.
“Commitment Increase” has the meaning assigned to such term in Section 2.23(a).
“Commitment Schedule” means the Schedule attached hereto identified as such.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.


6

--------------------------------------------------------------------------------





“Communications” has the meaning assigned to such term in Section 9.01(d).
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Convertible Notes” means a collective reference to (a) the 2019 Convertible
Notes, (b) the 2023 Convertible Notes and (c) any refinancing of either of the
foregoing to the extent permitted by Section 6.01(f).
“Credit Exposure” means, with respect to any Lender at any time, the sum of the
outstanding principal amount of such Lender’s Loans (including any Swingline
Loans) and its LC Exposure at such time.
“Credit Party” means the Administrative Agent, any Issuing Bank, any Swingline
Lender or any Lender.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund all or any portion
of its Loans, (ii) fund all or any portion of its participations in Letters of
Credit or Swingline Loans or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder (including in respect of its participation
in Letters of Credit or Swingline Loans), unless, in the case of clause (i)
above, such Lender notifies the Administrative Agent and the Borrower in writing
that such failure is the result of such Lender’s good faith determination that
one or more conditions precedent to funding (specifically identified and
including the particular Default, if any, in such writing) has not been
satisfied, (b) has notified the Borrower or any Credit Party in writing, or has
made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that one or more conditions precedent
(specifically identified and including the particular Default, if any, in such
writing) to funding a Loan under this Agreement cannot be satisfied) or
generally under other agreements in which it commits to extend credit, (c) has
failed, within three Business Days after written request by the Administrative
Agent or the Borrower, acting in good faith, to provide a certification in
writing to the Administrative Agent and the Borrower from an authorized officer
of such Lender that it will comply with its obligations (and is financially able
to meet such obligations) to fund prospective Loans and participations in then
outstanding Letters of Credit and Swingline Loans under this Agreement;
provided, that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon such receipt by the Administrative Agent and the Borrower
of such certification in form and substance satisfactory to the Administrative
Agent and the Borrower, (d) has become (or whose direct or indirect parent
company has become) the subject of a Bankruptcy Event or Bail-In Action;
provided, that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (e) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section
2.20(f)) upon delivery of written notice of such determination to the Borrower,
each Issuing Bank, each Swingline Lender and each Lender.


7

--------------------------------------------------------------------------------





“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition of any property by any Person (or the granting of any option or
other right to do any of the foregoing), including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith.
“Disqualified Competitor” has the meaning assigned to such term in the
definition of “Ineligible Institution”.
“dollars” or “$” refers to lawful money of the United States of America.
“Domestic Subsidiary” means any Subsidiary of any Borrower organized under the
laws of any state of the United States of America or the District of Columbia or
any entity disregarded for U.S. tax purposes wholly owned by any Borrower or a
Domestic Subsidiary.
“EBITDA” means, for any period, the sum of:
(a)    Net Income for such period; plus
(b)    without duplication and, other than in the case of clause (xvi), to the
extent deducted in determining Net Income for such period, the sum of:
(i)    Interest Expense for such period;
(ii)    federal, state, local and foreign income tax expense for such period;
(iii)    all amounts attributable to depreciation and amortization expense for
such period;
(iv)    amortization of intangibles (including, but not limited to, goodwill)
for such period;
(v)    any extraordinary non-cash charges, expenses or losses for such period;
(vi)    non-cash compensation expenses, including as a result of any grant of
equity or options to employees, officers, directors or contractors;
(vii)    costs and expenses incurred on or prior to the Effective Date with
respect to the Transactions;
(viii)    expenses, charges and losses incurred in such period and which are
reimbursed in cash during such period by Persons (other than the Borrower and
its Subsidiaries) so long as such payments were not added in determining Net
Income for such period;
(ix)    fees, costs and expenses directly incurred during such period in
connection with any of the following which are attempted, whether or not
consummated: any Permitted Acquisition and any related debt or equity offering
undertaken in connection therewith (in respect of which all or substantially all
of the proceeds are intended to be used to pay the cash consideration for such
Permitted Acquisition);
(x)    non-cash purchase accounting adjustments made during such period;
(xi)    all proceeds of business interruption insurance received during such
period;


8

--------------------------------------------------------------------------------





(xii)    unrealized losses on financial derivatives recognized in such period in
accordance with SFAS No. 133;
(xiii)    any write-off or amortization made in such period of deferred
financing costs or any write-down of assets or asset value carried on the
balance sheet of the Borrower or any of its Subsidiaries;
(xiv)    (A) any one-time restructuring charges incurred during such period
(determined in accordance with GAAP) and (B) any other cash restructuring
charges, business optimization costs, facilities reallocation costs or similar
charges, losses, costs and, expenses, in an amount not exceed $10 million in the
aggregate in any fiscal year in the case of this clause (B);
(xv)    any extraordinary, unusual or nonrecurring losses, expenses and charges,
including severance expense, litigation settlement costs, and lease termination
costs; provided, that the aggregate amount added back pursuant to this clause
(xv) for any Reference Period when taken together with any amounts added back
pursuant to clause (xvi) for such Reference Period shall not exceed 15% of
EBITDA for such Reference Period (prior to giving effect to such addbacks);
(xvi)    expected cost savings, operating expense reductions and “run-rate”
synergies (collectively “Run Rate Amounts”) related to a Permitted Acquisition,
permitted Investment, restructuring, or permitted Disposition of assets, which
are identifiable and projected in good faith by Borrower to result from
specified actions with respect to which substantial steps have been, will be, or
are expected to be, taken within twelve (12) months after the closing thereof;
provided, that (A) the Administrative Agent shall have received a reasonably
detailed statement or schedule of such Run Rate Amounts, (B) such amounts are
reasonably identifiable, reasonably attributable to the actions specified and
reasonably anticipated to result from such actions and (C) the benefits
resulting therefrom are anticipated by the Borrower to be realized within twelve
(12) months after the closing of the relevant transaction; and provided,
further, that the aggregate amount added back pursuant to this clause (xvi) for
any Reference Period when taken together with any amounts added back pursuant to
clause (xv) for such Reference Period shall not exceed 15% of EBITDA for such
Reference Period (prior to giving effect to such addbacks); and
(xvii)    any other non-cash charges (but excluding any non-cash charge in
respect of an item that was included in Net Income in a prior period); minus
(c)    without duplication and to the extent included in Net Income, (i) any
cash payments made during such period in respect of non-cash charges described
in clause (b)(xvii) taken in a prior period and (ii) any extraordinary gains and
any non-cash items of income for such period;
all calculated for the Borrower and its Subsidiaries on a consolidated basis in
accordance with GAAP. For the purposes of calculating EBITDA for any period of
four consecutive fiscal quarters (each, a “Reference Period”), (i) if at any
time during such Reference Period the Borrower or any Subsidiary shall have made
any sale, transfer, or disposition of property, EBITDA for such Reference Period
shall be reduced by an amount equal to the EBITDA (if positive) attributable to
the property that is the subject of such sale, transfer, or disposition, as
applicable, for such Reference Period or increased by an amount equal to the
EBITDA (if negative) attributable thereto for such Reference Period, and (ii) if
during such Reference Period the Borrower or any of its Subsidiaries shall have
made a Permitted Acquisition, EBITDA for such Reference Period shall be
calculated after giving effect thereto on a pro forma basis as if such Permitted
Acquisition occurred on the first day of such Reference Period.


9

--------------------------------------------------------------------------------





“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition
and is subject to the supervision of an EEA Resolution Authority, or (c) any
financial institution established in an EEA Member Country which is a Subsidiary
of an institution described in clause (a) or (b) of this definition and is
subject to consolidated supervision of an EEA Resolution Authority with its
parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” means January 2, 2019.
“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.
“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent and the Issuing Banks and any of its respective
Related Parties or any other Person, providing for access to data protected by
passcodes or other security system.
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated, or entered into by any Governmental Authority, relating in any way
to the protection of the environment, the preservation or reclamation of natural
resources, the management, Release or threatened Release of any Hazardous
Material or to employee health and safety matters.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) any violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) any exposure to any Hazardous
Materials, (d) the Release or threatened Release of any Hazardous Materials or
(e) any contract, agreement or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.


10

--------------------------------------------------------------------------------





“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under Section
414 of the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30‑day notice period is waived); (b) the failure to make any
“minimum required contribution” (as defined in Section 430(a) of the Code) with
respect to any Plan, at the time and in the amount provided for in Section 430
of the Code; (c) the filing pursuant to Section 412(d) of the Code or
Section 303(d) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (d) the incurrence by the Borrower or any of
its ERISA Affiliates of any liability under Title IV of ERISA with respect to
the termination of any Plan (other than a standard termination to which Section
4041(b) of ERISA applies); (e) the receipt by the Borrower or any ERISA
Affiliate from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or Plans in a distress termination described in
Section 4041(c) of ERISA or to appoint a trustee to administer any Plan; (f) the
incurrence by the Borrower or any of its ERISA Affiliates of any liability with
respect to the withdrawal or partial withdrawal from any Plan or Multiemployer
Plan; or (g) the receipt by the Borrower or any ERISA Affiliate of any notice
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.
“Event of Default” has the meaning assigned to such term in Article VII.
“Exchange Amount” has the meaning assigned to such term in Section 4.01(m).
“Excluded Swap Obligation” means, with respect to any Loan Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Loan Guarantor of, or the grant by such Guarantor of a security interest to
secure, such Swap Obligation (or any Guarantee thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Loan Guarantor’s failure for
any reason to constitute an ECP at the time the Guarantee of such Loan Guarantor
or the grant of such security interest becomes or would become effective with
respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Guarantee or security interest is or becomes illegal.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being a resident of, being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Taxes (or any
political subdivision thereof) or (ii) that are Other Connection Taxes; (b) in
the case of a Lender, U.S. withholding Taxes imposed on amounts payable to or
for the account of such Lender with respect to an applicable interest in a Loan,
Note, Letter of Credit, Commitment or other Loan Document pursuant to


11

--------------------------------------------------------------------------------





a law in effect on the date on which (i) such Lender acquires such interest in
the Loan, Note, Letter of Credit or Commitment (other than pursuant to an
assignment request by the Borrower under Section 2.19(b)) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 2.17, an amount that was due and payable, but not yet paid to (A) such
Lender’s assignor immediately before such Lender acquired the applicable
interest in a Loan or Commitment or (B) such Lender immediately before it
changed its lending office; (c) Taxes attributable to such Recipient’s failure
to comply with Section 2.17(f); and (d) any U.S. Federal withholding Taxes
imposed under FATCA.
“Extended Commitment” means the Commitments, the maturity of which shall have
been extended pursuant to Section 2.25.
“Extended Loans” means any Loans made pursuant to the Extended Commitments.
“Extension” has the meaning assigned to such term in Section 2.25(a).
“Extension Amendment” means an amendment to this Agreement (which may, at the
option of the Administrative Agent and Borrower, be in the form of an amendment
and restatement of this Agreement) among the Loan Parties, the applicable
extending Lenders, the Administrative Agent and, to the extent required by
Section 2.25, the Issuing Bank implementing an Extension in accordance with
Section 2.25.
“Extension Offer” has the meaning assigned to such term in Section 2.25(a).
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreements
entered into in connection with the implementation of such sections of the Code
and any fiscal or regulatory legislation, rules or practices adopted pursuant to
such intergovernmental agreement.
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System, as
published on the next succeeding Business Day by the Federal Reserve Bank of
New York, or, if such rate is not so published for any day that is a Business
Day, the average (rounded upwards, if necessary, to the next 1/100 of 1%) of the
quotations for such day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.
“Fee Letter” means that certain Fee Letter, dated as of November 11, 2018, by
and among the Borrower and the Administrative Agent, as the same may be amended,
restated, amended and restated, supplemented or otherwise modified from time to
time.
“Financial Covenants” means the covenants set forth in Section 6.11.
“Financial Officer” means the chief financial officer, president, principal
accounting officer, treasurer, controller or officer of equivalent duties of the
Borrower.
“Foreign Lender” means any Lender that is not a “United States person” as
defined in Section 7701(a)(30) of the Code.
“Foreign Pension Plan” means any plan, fund (including any superannuation fund)
or other similar program established or maintained outside the United States by
the Borrower or any one or more of its Subsidiaries primarily for the benefit of
employees of the Borrower or such Subsidiaries residing outside


12

--------------------------------------------------------------------------------





the United States, which plan, fund or other similar program provides, or
results in, retirement income, a deferral of income in contemplation of
retirement or payments to be made upon termination of employment, and which plan
is not subject to ERISA or the Code.
“Foreign Subsidiary” means any Subsidiary of the Borrower that is not a Domestic
Subsidiary.
“Foreign Subsidiary Holding Company” means any Domestic Subsidiary whose sole
assets are Equity Interests in one or more Foreign Subsidiaries that are CFCs,
and whose material activities are limited to those relating to such ownership.
“Funded Indebtedness” means, with respect to any Person and without duplication,
(i) all Indebtedness of such Person of the types referred to in clauses (a),
(b), (c), (d) (other than the portion thereof consisting of contingent or
unliquidated earn-outs), (g) and (j) of the definition of “Indebtedness” in this
Section 1.01, (ii) all Indebtedness of others of the type referred to in clause
(i) of this definition secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) a Lien on, or
payable out of the proceeds of production from, any property or asset of such
Person, whether or not the obligations secured thereby have been assumed by such
Person and (iii) all Guarantees of such Person with respect to Indebtedness of
others of the type referred to in clause (i) of this definition (the amount
thereof, in the case of the foregoing clauses (ii) and (iii), being deemed to be
the amount required to be set forth on the most recent consolidated balance
sheet of the Borrower and its Subsidiaries in accordance with GAAP); provided,
that, for the avoidance of doubt, any convertible Indebtedness (including with
respect to the Convertible Notes) shall be determined based on the face amount
thereof. The Funded Indebtedness of any Person shall include the Funded
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Funded Indebtedness provide that such
Person is not liable therefor.
“GAAP” means generally accepted accounting principles in the United States of
America.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision of any of the foregoing, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.
“Guaranteed Obligations” has the meaning assigned to such term in Section 10.01.
“Hazardous Materials” means: (a) any substance, material, or waste that is
included within the definitions of “hazardous substances,” “hazardous
materials,” “hazardous waste,” “toxic substances,” “toxic


13

--------------------------------------------------------------------------------





materials,” “toxic waste,” or words of similar import in any Environmental Law;
(b) those substances listed as hazardous substances by the United States
Department of Transportation (or any successor agency) (49 C.F.R. 172.101 and
amendments thereto) or by the Environmental Protection Agency (or any successor
agency) (40 C.F.R. Part 302 and amendments thereto); and (c) any substance,
material, or waste that is petroleum, petroleum-related, or a petroleum
by-product, asbestos or asbestos-containing material, polychlorinated biphenyls,
flammable, explosive, radioactive, freon gas or radon.
“Immaterial Subsidiary” means any Subsidiary of the Borrower’s that, as of the
date of determination, does not have (a) assets (when combined with the assets
of all other Immaterial Subsidiaries, after eliminating intercompany
obligations) in excess of 10.00% of the Borrower’s total assets or (b) revenues
for the applicable Reference Period (when combined with revenues of all
Immaterial Subsidiaries, after eliminating intercompany obligations) in excess
of 10.00% of revenues of the Borrower for the applicable Reference Period;
provided, that, as of the date of determination, no Immaterial Subsidiary shall
have (x) assets in excess of 5.00% of the Borrower’s total assets or (y)
revenues for the applicable Reference Period in excess of 5.00% of revenues of
the Borrower for the applicable Reference Period.
“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.
“Increasing Lender” has the meaning assigned to such term in Section 2.23(a)(i).
“Incremental Equivalent Debt” means Indebtedness in respect of one or more
series of senior secured term loans or notes issued in a public offering, Rule
144A or other private placement or customary bridge facility in respect of the
foregoing, unsecured or secured by the Collateral on a pari passu basis or
junior lien basis with the Liens securing the Obligations; provided, that the
foregoing shall not permit any pari passu term loans with shall instead only be
permitted pursuant to Section 2.22 of this Agreement; and provided, further,
that the incurrence or issuance of such Incremental Equivalent Debt shall be
subject to the following conditions:
(a)    each of the conditions set forth in Section 2.22(b) shall have been
satisfied (and the Borrower shall provide a certification to the Administrative
Agent as to such satisfaction of such conditions);
(b)    such Incremental Equivalent Debt shall not be borrowed by any Person that
is not the Borrower and will not be guaranteed by any Person that is not a Loan
Guarantor;
(c)    any security agreements relating to such Incremental Equivalent Debt
shall be no more burdensome to the Borrower, taken as a whole, than the
Collateral Documents;
(d)    such Incremental Equivalent Debt, if secured, shall be secured by the
Collateral on a pari passu or junior basis with the Liens securing the
Obligations and shall be subject to intercreditor arrangements which are
reasonably satisfactory to the Administrative Agent;
(e)    the final maturity of any other Incremental Equivalent Debt shall be no
earlier than the Maturity Date in effect at the time of the incurrence, issuance
or obtainment of such Indebtedness;
(f)    the terms of such Indebtedness (i) do not provide for any mandatory
prepayment, repurchase, redemption or sinking fund obligations prior to the
Maturity Date (or, in the case of junior or unsecured debt, ninety-one (91) days
thereafter) in effect at the time of the incurrence or issuance of such
Indebtedness (other than customary prepayments, repurchases or redemptions or
offers to prepay, redeem or repurchase or mandatory prepayments upon a change of
control, asset sale or casualty or condemnation event, and customary
acceleration rights after an event of default) and (ii) have a weighted average
life to maturity that


14

--------------------------------------------------------------------------------





is no shorter than the then-longest remaining weighted average life to maturity
of any of the Incremental Term Loans outstanding at the time of incurrence or
issuance; and
(g)    the terms and conditions of such Indebtedness (other than pricing,
premiums and optional prepayment or optional redemption provisions) are, when
taken as a whole (i) substantially identical to or (ii) not materially more
favorable to the lenders or holders providing such Indebtedness than those
applicable to this Agreement or other provisions applicable only to periods
after the Maturity Date in effect at the time of incurrence, issuance or
obtainment of such Indebtedness, in each case, as determined in good faith by
the Borrower.
“Incremental Term Loan Amendment” has the meaning assigned to such term in
Section 2.22(a)(iii).
“Incremental Term Loan Commitments” has the meaning assigned to such term in
Section 2.22(a).
“Incremental Term Loan Commitment Date” has the meaning assigned to such term in
Section 2.22(a)(i).
“Incremental Term Loan Facility” has the meaning assigned to such term in
Section 2.22(a).
“Incremental Term Loan Lender” has the meaning assigned to such term in Section
2.22(a)(i).
“Incremental Term Loan Notice” has the meaning assigned to such term in Section
2.22(a)(i).
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person under conditional
sale or other title retention agreements relating to property acquired by such
Person, (d) all obligations of such Person in respect of the deferred purchase
price of property or services (excluding current accounts payable incurred in
the ordinary course of business), (e) all Indebtedness of others secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed,
(f) all Guarantees by such Person of Indebtedness of others, (g) all Capital
Lease Obligations of such Person, (h) all obligations, contingent or otherwise,
of such Person as an account party in respect of letters of credit and letters
of guaranty, (i) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances, (j) obligations under any liquidated earn-out,
(k) any other Off-Balance Sheet Liability and (l) any obligations with respect
to any Swap Agreements to the extent required to be reflected as a liability on
a balance sheet of such Person under GAAP. The Indebtedness of any Person shall
include the Indebtedness of any other entity (including any partnership in which
such Person is a general partner) to the extent such Person is liable therefor
as a result of such Person’s ownership interest in or other relationship with
such entity, except to the extent the terms of such Indebtedness provide that
such Person is not liable therefor.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by, or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a) above, Other Taxes.
“Indemnitee” has the meaning assigned to such term in Section 9.03(b).
“Ineligible Institution” means a (a) natural person, (b) a Defaulting Lender,
(c) holding company, investment vehicle or trust for, or owned and operated for
the primary benefit of, a natural person or relative(s)


15

--------------------------------------------------------------------------------





thereof; provided, that, such holding company, investment vehicle or trust shall
not constitute an Ineligible Institution if it (x) has not been established for
the primary purpose of acquiring any Loans or Commitments, (y) is managed by a
professional advisor, who is not such natural person or a relative thereof,
having significant experience in the business of making or purchasing commercial
loans, and (z) has assets greater than $25 million and a significant part of its
activities consist of making or purchasing commercial loans and similar
extensions of credit in the ordinary course of its business, (d) any Person that
is an actual competitor of the Borrower or any of its Subsidiaries or and any
Affiliate of any such Person (other than bona fide debt funds, investment
vehicles or fixed income investors that are engaged in making or purchasing
commercial loans, bonds or similar extensions of credit in the ordinary course
of business), in each case, to the extent identified by the Borrower in writing
to the Administrative Agent (each a “Disqualified Competitor”); provided, that
notwithstanding anything herein to the contrary in no event shall any such
identification apply retroactively to disqualify any Person who has previously
acquired an assignment in accordance with the terms of this Agreement, or (e) a
Loan Party or a Subsidiary or other Affiliate of a Loan Party. Notwithstanding
the foregoing, each of the parties hereto acknowledges and agrees that the
Administrative Agent (x) shall have no duties or responsibilities for monitoring
or enforcing prohibitions on assignments or participations to Disqualified
Competitors or otherwise (provided, that the Administrative Agent shall promptly
make the list of Disqualified Competitors and any modifications or additions
thereto available to the Lenders reasonably promptly upon its receipt thereof)
and (y) shall have no liability in respect thereof. Following any such
identification in writing by or on behalf of the Borrower pursuant to clause (d)
above, the Disqualified Competitor list shall be promptly updated to reflect
such written identification, and made available by the Administrative Agent to
the Lenders to the extent any such Lender has requested a copy thereof.
“Information” has the meaning assigned to such term in Section 9.12.
“Interest Coverage Ratio” means, at any date, the ratio of (a) EBITDA to (b)
Interest Expense, all calculated for the period of four consecutive fiscal
quarters ended on such date (or, if such date is not the last day of a fiscal
quarter, ended on the last day of the fiscal quarter most recently ended prior
to such date).
“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.08.
“Interest Expense” means, with reference to any period, total interest expense
(including that attributable to Capital Lease Obligations) of the Borrower and
its Subsidiaries for such period with respect to all outstanding Indebtedness of
the Borrower and its Subsidiaries (including all commissions, discounts and
other fees and charges owed with respect to letters of credit and bankers’
acceptance financing and realized gains and losses under Swap Agreements in
respect of interest rates to the extent such gains or losses are allocable to
such period in accordance with GAAP), calculated on a consolidated basis for the
Borrower and its Subsidiaries for such period in accordance with GAAP; provided,
that Interest Expense shall not include any interest attributed to the
Convertible Notes (x) by virtue of the right to convert such Convertible Notes
into Equity Interests and (y) to the extent such interest is not payable in cash
at any time.
“Interest Payment Date” means (a) with respect to any ABR Loan (including any
Swingline Loan), the first Business Day of each January, April, July and October
and the Maturity Date and (b) with respect to any Eurodollar Loan, the last day
of the Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of a Eurodollar Borrowing with an Interest Period of more than
three months’ duration, each day prior to the last day of such Interest Period
that occurs at intervals of three months’ duration after the first day of such
Interest Period and the Maturity Date.
“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one,


16

--------------------------------------------------------------------------------





three or six months, as the Borrower may elect; provided, that (i) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless, in the case
of a Eurodollar Borrowing only, such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day, (ii) any Interest Period pertaining to a Eurodollar
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period and (iii) no Interest Period may extend
beyond the Maturity Date. For purposes hereof, the date of a Borrowing initially
shall be the date on which such Borrowing is made and thereafter shall be the
effective date of the most recent conversion or continuation of such Borrowing.
“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period (for which the LIBO Screen Rate is available) that is shorter
than the Impacted Interest Period and (b) the LIBO Screen Rate for the shortest
period (for which the LIBO Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time.
“Investment” has the meaning assigned to such term in Section 6.04.
“IRS” means the United States Internal Revenue Service.
“Issuing Banks” means, individually and collectively as the context may require,
(a) Citi, in its capacity as an issuer of Letters of Credit hereunder, and its
successors in such capacity, and (b) and any other Lender from time to time
designated by the Borrower as an Issuing Bank, with the consent of such Lender
and the Administrative Agent and such Lender’s successors in such capacity. Any
Issuing Bank may, in its discretion, arrange for one or more Letters of Credit
to be issued by Affiliates of such Issuing Bank, in which case the term “Issuing
Bank” shall include any such Affiliate with respect to Letters of Credit issued
by such Affiliate. At any time there is more than one Issuing Bank, all singular
references to the Issuing Bank shall mean any Issuing Bank, either Issuing Bank,
each Issuing Bank, the Issuing Bank that has issued the applicable Letter of
Credit, or both (or all) Issuing Banks, as the context may require.
“Joinder Agreement” has the meaning assigned to such term in Section 5.09.
“Junior Debt” means (a) any Indebtedness of any Loan Party or any of its
Subsidiaries that is secured on a junior lien basis, (b) any Subordinated
Indebtedness, (c) any Incremental Equivalent Debt to the extent such Incremental
Equivalent Debt is not secured on a pari passu basis, any Indebtedness issued or
incurred pursuant to Section 6.01(t) and/or (d) any Indebtedness which
refinances any of the foregoing to the extent permitted by Section 6.01.
“LC Disbursement” means a payment made by any Issuing Bank pursuant to a Letter
of Credit.
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time, plus (b) the aggregate amount of
all LC Disbursements relating to Letters of Credit that have not yet been
reimbursed by or on behalf of the Borrower at such time. The LC Exposure of any
Lender at any time shall be its Applicable Percentage of the total LC Exposure
at such time.
“Lead Arranger” means Citibank, N.A..


17

--------------------------------------------------------------------------------





“Lenders” means the Persons listed on the Commitment Schedule and any other
Person that shall have become a party hereto pursuant to an Assignment and
Assumption, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption. Unless the context otherwise requires, the term
“Lenders” includes the Issuing Banks and the Swingline Lenders.
“Letter of Credit” means the letters of credit issued pursuant to this
Agreement, and the term “Letter of Credit” means any one of them or each of them
singularly, as the context may require.
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any applicable
Interest Period or for any ABR Borrowing,
(a)    the rate per annum equal to the offered rate that appears on the Reuters
Screen LIBOR01 (or any successor thereto) for deposits in Dollars (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period, determined as of approximately 11:00 a.m. (London time) two
Business Days prior to the first day of such Interest Period; or
(b)    if the rate referenced in the preceding clause (a)(i) does not appear on
such page or service or such page or service shall not be available, the rate
per annum equal to the rate reasonably determined by the Administrative Agent to
be the offered rate on such other page or other service that displays an average
ICE Benchmark Administration London Interbank Offered Rate for deposits in
Dollars offered in the London interbank market (for delivery on the first day of
such Interest Period) with a term equivalent to such Interest Period, determined
as of approximately 11:00 a.m. (London time) two Business Days prior to the
first day of such Interest Period.
Notwithstanding the above, to the extent that “LIBO Rate” or “Adjusted LIBO
Rate” is used in connection with an ABR Borrowing, such rate shall be determined
as modified by the definition of Alternate Base Rate.
“LIBOR Successor Rate” has the meaning assigned to such term in Section 2.14(a).
“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Applicable
Rate, Interest Period, timing and frequency of determining rates and making
payments of interest and other administrative matters as may be appropriate, in
the discretion of the Administrative Agent, to reflect the adoption of such
LIBOR Successor Rate and to permit the administration thereof by the
Administrative Agent in a manner substantially consistent with market practice
(or, if the Administrative Agent determines that adoption of any portion of such
market practice is not administratively feasible or that no market practice for
the administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines in consultation with the
Borrower).
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
“Loan Documents” means, collectively, this Agreement, the Notes, any Letter of
Credit applications, the Collateral Documents, the Loan Guaranty, the Fee Letter
and all other agreements, instruments, documents and certificates identified in
Section 4.01 executed and delivered by a Loan Party to, or in favor of, the
Administrative Agent or any Lenders and including all other pledges, powers of
attorney, consents, assignments, contracts, notices, letter of credit agreements
and all other written matter whether heretofore, now or hereafter executed by or
on behalf of any Loan Party, or any employee of any Loan Party, and delivered


18

--------------------------------------------------------------------------------





to the Administrative Agent or any Lender in connection with this Agreement or
the transactions contemplated hereby. Any reference in this Agreement or any
other Loan Document to a Loan Document shall include all appendices, exhibits or
schedules thereto, and all amendments, restatements, supplements or other
modifications thereto, and shall refer to the Agreement or such Loan Document as
the same may be in effect at any and all times such reference becomes operative.
“Loan Guarantor” means (a) each of the Borrower’s wholly-owned Material Domestic
Subsidiaries and (b) with respect to Secured Obligations owed by any other Loan
Party or other Subsidiary, the Borrower; provided, that subject to any
administrative requirements of the Administrative Agent, the Borrower may elect
to add additional domestic Subsidiaries as Loan Guarantors so long as each such
added Loan Guarantor complies with Section 5.09 of this Agreement as if it were
a newly acquired wholly-owned Material Domestic Subsidiary at the time of such
designation.
“Loan Guaranty” means Article X of this Agreement.
“Loan Parties” means, collectively, the Borrower, each Loan Guarantor and any
other Person who becomes a party to this Agreement pursuant to a Joinder
Agreement and each of their successors and assigns, and the term “Loan Party”
means any one of them or all of them individually, as the context may require.
“Loans” means the loans and advances made by the Lenders pursuant to this
Agreement, including Revolving Credit Loans and Swingline Loans.
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, or condition, financial or otherwise, of the Borrower and
its Subsidiaries taken as a whole, (b) the ability of the Loan Parties, taken as
a whole, to perform any of their material obligations under the Loan Documents,
(c) any material portion of the Collateral, or the Administrative Agent’s Liens
(on behalf of itself and the Lenders) on any material portion of the Collateral
or the priority of such Liens (in each case subject to Permitted Liens), or
(d) the rights of or benefits available to the Administrative Agent, the Issuing
Banks or the Lenders under the Loan Documents.
“Material Contract” means and includes any contractual obligation of any Loan
Party the failure to comply with which, or the termination (without
contemporaneous replacement) of which, could reasonably be expected to have a
Material Adverse Effect.
“Material Domestic Subsidiary” means any Domestic Subsidiary of the Borrower
that is not an Immaterial Subsidiary or a Foreign Subsidiary Holding Company
(but only so long as treating such Foreign Subsidiary Holding Company as a
Material Domestic Subsidiary would trigger adverse tax consequences pursuant to
Section 956 of the Code or otherwise).
“Material Foreign Subsidiary” means any Foreign Subsidiary of the Borrower that
is not an Immaterial Subsidiary.
“Material Indebtedness” means any Indebtedness (other than the Loans and Letters
of Credit), or any obligations under Swap Agreements, of any one or more of the
Borrower and its Subsidiaries in an aggregate principal amount exceeding $10
million. For purposes of determining Material Indebtedness, the aggregate
principal amount of “obligations” of the Borrower or any Subsidiary in respect
of any Swap Agreement at any time shall be the aggregate amount that the
Borrower or such Subsidiary would be required to pay if such Swap Agreement were
terminated at such time and after giving effect to any rights available under
applicable laws or agreements with regard to collateral, netting, setoff or
similar rights.


19

--------------------------------------------------------------------------------





“Maturity Date” means the earliest to occur of (a) the Revolving Credit
Termination Date, (b) any earlier date on which the Commitments are reduced to
zero or otherwise terminated pursuant to the terms hereof and (c) the date that
the Loans, if any, are declared due and payable pursuant to Article VII hereof;
provided, that individual Lenders may elect to extend the Maturity Date
applicable to their Loans and Commitments pursuant to the terms and conditions
of Section 2.22.
“Moody’s” means Moody’s Investors Service, Inc.
“MUFG Synthetic Lease” means that certain synthetic lease transaction dated as
of August 26, 2016, by and among the Borrower and MUFG Americas Capital Leasing
& Finance, LLC (formerly Bank of Tokyo – Mitsubishi UFJ Leasing & Finance LLC)
and/or its affiliate for a manufacturing and warehouse facility.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“Net Income” means, for any period, the consolidated net income (or loss) of the
Borrower and its Subsidiaries, determined on a consolidated basis in accordance
with GAAP; provided, that there shall be excluded from such net income (to the
extent otherwise included therein), without duplication: (a) the income (or
deficit) of any Person accrued prior to the date it becomes a Subsidiary or is
merged into or consolidated with the Borrower or any of its Subsidiaries, (b)
the income (or deficit) of any Person (other than a Subsidiary) in which the
Borrower or any of its Subsidiaries has an ownership interest, except to the
extent that any such income is actually received by the Borrower or such
Subsidiary in the form of dividends or similar distributions and (c) the
undistributed earnings of any Subsidiary to the extent that the declaration or
payment of dividends or similar distributions by such Subsidiary is not at the
time permitted by the terms of any contractual obligation (other than under any
Loan Document) or Requirement of Law applicable to such Subsidiary (it being
understood, for the avoidance of doubt, that earnings that remain undistributed
due to adverse tax consequences shall not be included in this clause (c) solely
by virtue of such adverse tax consequences).
“Netted Unrestricted Cash and Cash Equivalents” means any Unrestricted Cash and
Cash Equivalents of the Borrower and its Domestic Subsidiaries in an amount not
to exceed the sum of (a) $100 million, plus (b) at any time prior to the
maturity date of the existing 2019 Convertible Notes, the Exchange Amount (less
(i) any amount thereof used to repay or repurchase the 2019 Convertible Notes
and (ii) any Credit Exposure outstanding at such time).
“Non-Consenting Lender” has the meaning assigned to such term in Section
9.02(d).
“Note” and “Notes” have the meanings assigned to such terms in Section 2.10(e).
“Notice of Increase” has the meaning assigned to such term in Section
2.23(a)(i).
“Obligated Party” has the meaning assigned to such term in Section 10.02.
“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest and fees accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), obligations and liabilities of any of the
Borrower and its Subsidiaries to any of the Lenders, the Administrative Agent,
any Issuing Bank or any indemnified party, individually or collectively,
existing on the Effective Date or arising thereafter, direct or indirect, joint
or several, absolute or contingent, matured or unmatured, liquidated or
unliquidated, secured or unsecured, arising by contract, operation of law or
otherwise, arising or incurred under this Agreement or any of the other Loan
Documents or in respect of any of the Loans made


20

--------------------------------------------------------------------------------





or reimbursement or other obligations incurred or any of the Letters of Credit
or other instruments at any time evidencing any thereof.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person (other than (i) any customary repurchase obligations resulting from
a breach of representations and warranties, covenants, servicing obligations and
indemnities under a securitization facility or (ii) any Permitted Receivables
Facility), (b) any indebtedness, liability or obligation under any so-called
“synthetic lease” transaction entered into by such Person, or (c) any
indebtedness, liability or obligation arising with respect to any other
transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the balance sheets of
such Person (other than operating leases) but does constitute an off-balance
sheet liability under GAAP.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection solely arising from
such Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to, or enforced, any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
any Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).
“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.
“Participant” has the meaning assigned to such term in Section 9.04(c).
“Participant Register” has the meaning assigned to such term in Section 9.04(c).
“Payment in Full” means as of any date of determination, that: (a) the entire
amount of principal of and interest due on the Loans, and all other amounts of
fees, payments and other obligations due under this Agreement, the other Loan
Documents and the Notes are indefeasibly paid in full in cash (other than
contingent indemnification obligations and reimbursement obligations in respect
of which no claim for payment has yet been asserted by the Person entitled
thereto, and any Banking Services Obligations not then due and owing); (b) the
commitments to lend under this Agreement have been terminated; (c) there are no
outstanding Letters of Credit (other than Letters of Credit that have been cash
collateralized in accordance with the requirements of this Agreement or other
arrangements acceptable to the Issuing Bank); (d) there are no outstanding Swap
Agreement Obligations (or arrangements with respect thereto have been
implemented which are acceptable to the relevant counterparty); and (e) all
Obligations (other than contingent indemnification obligations and reimbursement
obligations in respect of which no claim for payment has yet been asserted by
the Person entitled thereto, and any Banking Services Obligations not then due
and owing) have been paid in full in cash.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.


21

--------------------------------------------------------------------------------





“Permitted Acquisition” means any Acquisition in which each of the following
conditions is satisfied:
(a)    the Person or business or assets which is the subject of such Acquisition
is in a similar related or complementary line of business as those of the
Borrower and its Subsidiaries on the Effective Date;
(b)    all governmental, corporate and material third-party approvals and
consents necessary in connection with such Acquisition shall have been obtained
and be in full force and effect;
(c)    if acquiring a Person, unless such Person is contemporaneously merged
with and into the Borrower or a Subsidiary of the Borrower, such Person becomes
a wholly owned direct or indirect Subsidiary of the Borrower and, simultaneously
with such Acquisition, a Loan Party to the extent required by Section 5.09, with
such Person’s Equity Interests being pledged as Collateral to the extent
required by Section 5.09;
(d)    such Acquisition shall be consummated in accordance with the terms of the
purchase or acquisition agreement executed in connection therewith and with all
other material agreements, instruments and documents implementing such
Acquisition and in compliance with applicable law and regulatory approvals;
(e)    no Default or Event of Default shall have occurred and be continuing or
would result therefrom;
(f)    after giving effect to such Acquisition (including the incurrence,
assumption or acquisition of any Indebtedness in connection therewith) the
Borrower will be in pro forma compliance with the Financial Covenants;
(g)    the aggregate cash purchase price for all Permitted Acquisitions of any
Persons which do not become Loan Guarantors (together with the aggregate amount
of investments, loans or advances described in Sections 6.04(c) and (d)) shall
not exceed $75 million in the aggregate; and
(h)    at least five days prior to the consummation of such Acquisition, the
Borrower shall have delivered a notice to the Administrative Agent and the
Lenders setting forth the calculations demonstrating compliance with clause (f)
of this definition.
“Permitted Encumbrances” means:
(a)    Liens imposed by law for taxes that are not yet due or are being
contested in compliance with Section 5.04;
(b)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 60 days or are being
contested in compliance with Section 5.04;
(c)    pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
(d)    deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
(e)    judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;


22

--------------------------------------------------------------------------------





(f)    easements, covenants, conditions, zoning restrictions, rights-of-way,
minor defects or other irregularities in title and/or similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary;
(g)    Liens on any interest or title of a lessor in property leased by the
Borrower or any Subsidiary; and
(h)    non-exclusive leases, licenses, subleases or sublicenses (including with
respect to intellectual property and software) granted to others in the ordinary
course of business and not interfering in any material respect with the business
of the Borrower and its Subsidiaries, taken as a whole, and any interest or
title of a lessor, sublessor or licensor under any lease, sublease or license,
as applicable;
provided, that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
“Permitted Liens” means all Liens permitted under Section 6.02.
“Permitted Receivables Facilities” means Receivables Facilities entered into
with one or more Lenders (or Affiliates of Lenders) in an aggregate face amount
not to exceed $12.5 million, which is on customary market terms as determined in
good faith by the Borrower and certified to the Administrative Agent with a copy
of the documentation relating thereto.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Citibank, N.A. as its prime rate in effect at its principal offices
in New York City. Each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.
“Prohibited Transaction” means the occurrence of a “prohibited transaction”
within the meaning of Section 4975(c) of the Code or Section 406 of ERISA for
which there was no exemption under Section 4975(d).
“Projections” has the meaning assigned to such term in Section 5.01(d).
“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10 million at the time the relevant Loan
Guaranty or grant of the relevant security interest becomes or would become
effective with respect to such Swap Obligation or such other person as
constitutes an ECP and can cause another person to qualify as an ECP at such
time by entering into a keepwell under Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.
“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) any Issuing Bank, or any combination thereof (as the context requires).
“Receivables Assets” means any accounts receivable owed to the Borrower or any
Loan Party (whether now existing or arising or acquired in the future) arising
in the ordinary course of business from


23

--------------------------------------------------------------------------------





the sale of goods or services or pursuant to any other contractual right, all
collateral securing such accounts receivable, all contracts and contract rights
and all guarantees or other obligations in respect of such accounts receivable,
all proceeds of such accounts receivable and other assets (including contract
rights) which are of the type customarily transferred or in respect of which
security interests are customarily granted in connection with securitizations of
accounts receivable and which, in each case, are sold, conveyed, assigned or
otherwise transferred or in which a security interest is granted by the Borrower
or any other Loan Party to a Person that is not a Subsidiary of the Borrower.
“Receivables Facilities” means any one or more receivables financing facilities,
receivables purchase and sale agreements, factoring agreements or other similar
agreements pursuant to which the Borrower or any other Loan Party sells,
conveys, assigns, grants an interest in or otherwise transfers Receivables
Assets to a Person that is not a Subsidiary of the Borrower.
“Reference Period” has the meaning assigned to such term in the definition of
“EBITDA”.
“Register” has the meaning assigned to such term in Section 9.04(b)(iv).
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
“Related Indemnitee Parties” means with respect to any specified Indemnitee,
such Indemnitee’s controlled Affiliates and the respective officers, directors,
employees, advisors, agents or other representatives of such Indemnitee or such
Indemnitee’s controlled Affiliates acting at the direction of such Indemnitee.
“Release” means any releasing, spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, migrating, disposing or
dumping of any substance into the environment.
“Requested Increase Date” has the meaning assigned to such term in Section
2.23(a)(i).
“Requested Incremental Term Loan Date” has the meaning assigned to such term in
Section 2.22(a)(i).
“Required Lenders” means, at any time, Lenders (other than Defaulting Lenders)
having Credit Exposure and unused Commitments representing more than 50% of the
sum of the total Credit Exposure and unused Commitments at such time.
“Requirement of Law” means, with respect to any Person, (a) the charter,
articles or certificate of organization or incorporation and bylaws or
operating, management or partnership agreement, or other organizational or
governing documents of such Person and (b) any statute, law (including common
law), treaty, rule, regulation, code, ordinance, order, decree, writ, judgment,
injunction or determination of any arbitrator or court or other Governmental
Authority (including Environmental Laws), in each case applicable to or binding
upon such Person or any of its property or to which such Person or any of its
property is subject.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Borrower or any option, warrant or other right
to acquire any such Equity Interests in the Borrower. Notwithstanding the
foregoing, no delivery of common stock of the Borrower with respect to the
Convertible Notes shall constitute a Restricted Payment; provided, that any
other delivery, payment or distribution in respect of such


24

--------------------------------------------------------------------------------





Convertible Notes (other than, for the avoidance of doubt, any regularly
scheduled interest payments) shall constitute a Restricted Payment.
“Revolving Credit Loan” means a Loan made pursuant to Section 2.02.
“Revolving Credit Termination Date” means the earlier of (a) the fifth
anniversary of the Effective Date (the “Stated Termination Date”), and (b) 91
days prior to the maturity date of the 2023 Convertible Notes, if in the case of
this clause (b), the principal amount of New Convertible Notes that have not
been (i) redeemed, (ii) converted into equity in accordance with the 2023
Convertible Notes Documentation, (iii) defeased or satisfied and discharged, or
(iv) refinanced in full with indebtedness with a maturity date at least 91 days
after the Stated Termination Date, exceeds $50 million
“Run Rate Amounts” has the meaning assigned to such term in the definition of
“EBITDA”.
“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.
“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions.
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the OFAC, the U.S.
Department of State or by the United Nations Security Council, the European
Union or any EU member state, (b) any Person operating, organized or resident in
a Sanctioned Country or (c) any Person majority-owned or controlled by any such
Person or Persons described in the foregoing clause (a) or (b).
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.
“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to any or all of the functions of the Securities and Exchange
Commission.
“Secured Obligations” means all Obligations, together with all (a) Banking
Services Obligations and (b) Swap Agreement Obligations owing to any Person
that, at the time of entering into such arrangement with a Loan Party or any
Subsidiary, was the Administrative Agent, a Lender or an Affiliate thereof, in
each case, with respect to such Swap Agreement Obligations, to the extent
designated by the Borrower in a written statement (including by way of email) to
the Administrative Agent as constituting Secured Obligations (such Swap
Agreement Obligations, “Secured Swap Agreement Obligations”); provided, however,
that the definition of “Secured Obligations” shall not create any guarantee by
any Guarantor of (or grant of security interest by any Guarantor to support, as
applicable) any Excluded Swap Obligations of such Guarantor for purposes of
determining any obligations of any Guarantor.
“Secured Parties” means the Administrative Agent, each Lender, each Issuing
Bank, each Swingline Lender and each other provider of Secured Obligations as
permitted pursuant to the definition thereof.
“Secured Swap Agreement Obligations” has the meaning assigned to such term in
the definition of “Secured Obligations”.


25

--------------------------------------------------------------------------------





“Security Agreement” means that certain Pledge and Security Agreement, dated as
of the date hereof, among the Borrower, each Subsidiary of the Borrower party
thereto from time to time, and the Administrative Agent, for the benefit of the
Administrative Agent, the Lenders and the other Secured Parties, and any other
pledge or security agreement entered into, after the date of this Agreement by
any Loan Party (as required by this Agreement or any other Loan Document), as
the same may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time.
“Senior Secured Net Leverage Ratio” means, as of any date, the ratio of
(a) Total Funded Indebtedness which is secured by a Lien on any assets of the
Borrower or its Subsidiaries on such date, less the Netted Unrestricted Cash and
Cash Equivalents to (b) EBITDA for the period of four consecutive fiscal
quarters ended on such date (or, if such date is not the last day of a fiscal
quarter, ended on the last day of the fiscal quarter most recently ended prior
to such date).
“Specified Event of Default” means an Event of Default under clauses (a), (b),
(h), (i) or (j) of Article VII.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurodollar funding (currently referred to
as “Eurodollar Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D of the
Board. Eurodollar Loans shall be deemed to constitute eurodollar funding and to
be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D of the Board or any comparable regulation. The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.
“Subordinated Indebtedness” means any Indebtedness of the Borrower or any
Subsidiary that is expressly subordinated in right of payment to the
Obligations.
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held by the parent, or (b) that is, as of such date,
otherwise Controlled, by the parent or one or more subsidiaries of the parent or
by the parent and one or more subsidiaries of the parent.
“Subsidiary” means any direct or indirect subsidiary of the Borrower or a Loan
Party, as applicable.
“Swap Agreement” means any agreement with respect to any swap, forward, spot,
future, credit default or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided, that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Borrower or the Subsidiaries shall be a Swap Agreement.


26

--------------------------------------------------------------------------------





“Swap Agreement Obligations” means any and all obligations of the Loan Parties
or any Subsidiary, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Swap
Agreements permitted hereunder with a Person that, at the time of entering into
such Swap Agreement, is the Administrative Agent, a Lender or an Affiliate of a
Lender, and (b) any and all cancellations, buy backs, reversals, terminations or
assignments of any such Swap Agreement transaction.
“Swap Obligation” means, with respect to any Loan Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act or any
rules or regulations promulgated thereunder.
“Swingline Commitment” with respect to Citi, $10 million or such lesser amount
as agreed upon by the Borrower and Citi, and with respect to any other Lender
that becomes a Swingline Lender, an amount to be agreed upon by the Borrower and
such Lender, with the consent of the Administrative Agent; provided, that an
aggregate amount of all such Swingline Commitments shall not exceed $10 million.
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any
Swingline Lender at any time shall be the sum of (a) its Applicable Percentage
of the total Swingline Exposure at such time other than with respect to any
Swingline Loans made by such Swingline Lender in its capacity as the Swingline
Lender and (b) the principal amount of all Swingline Loans made by such
Swingline Lender in its capacity as the Swingline Lender outstanding at such
time (less the amount of participations funded by the other Lenders in such
Swingline Loans).
“Swingline Lenders” individually and collectively as the context may require,
(a) Citi in its capacity as a lender of Swingline Loans hereunder and (b) and
any other Lender from time to time designated by the Borrower as a Swingline
Lender, with the consent of such Lender and the Administrative Agent and such
Lender’s successors in such capacity.
“Swingline Loan” means a Loan made pursuant to Section 2.04.
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.
“Total Funded Indebtedness” means, at any date, the aggregate principal amount
of all Funded Indebtedness of the Borrower and its Subsidiaries at such date,
determined on a consolidated basis in accordance with GAAP; provided, that Total
Funded Indebtedness shall not include any Indebtedness relating to the MUFG
Synthetic Lease to the extent such obligations are cash collateralized and
provided, further, that for purposes of calculating the Total Net Leverage Ratio
to determine the Applicable Rate only, Total Funded Indebtedness shall not
include Indebtedness of Subsidiaries which are not Domestic Subsidiaries up to
an aggregate amount of $25 million.
“Total Net Leverage Ratio” means, as of any date, the ratio of (a) Total Funded
Indebtedness on such date, less the Netted Unrestricted Cash and Cash
Equivalents to (b) EBITDA for the period of four consecutive fiscal quarters
ended on such date (or, if such date is not the last day of a fiscal quarter,
ended on the last day of the fiscal quarter most recently ended prior to such
date).
“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement, the borrowing of Loans and other credit extensions, the use of
the proceeds thereof and the issuance of Letters of Credit hereunder.


27

--------------------------------------------------------------------------------





“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.
“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations.
“Unrestricted Cash and Cash Equivalents” means, at any date, the cash and Cash
Equivalents of the Loan Parties that are (or would be) included on the balance
sheet of the Borrower as of such day which are not identified on the balance
sheet of the Loan Parties as “restricted” in accordance with GAAP and which are
free and clear of all Liens (other than non-consensual liens and liens in favor
of the Secured Parties pursuant to the Collateral Documents to secure the
Secured Obligations, in each case, permitted under Section 6.02).
“U.S. Person” means a United States person as defined in section 7701(a)(30) of
the Code.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).
“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Withholding Agent” means the Borrower, any Loan Party, the Administrative
Agent, and any other withholding agent as applicable.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “Eurodollar
Loan”).

SECTION 1.03    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “law”
shall be construed as referring to all statutes, rules, regulations, codes and
other laws (including official rulings and interpretations thereunder having the
force of law or with which affected Persons customarily comply) and all
judgments, orders and decrees of all Governmental Authorities. The word “will”
shall be construed to have the same


28

--------------------------------------------------------------------------------





meaning and effect as the word “shall”. Unless the context requires otherwise
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, restated, amended and restated,
supplemented, refinanced, replaced, or otherwise modified (subject to any
restrictions on such amendments, restatements, amendment and restatement,
supplements, refinancings, replacements, or modifications set forth herein), (b)
any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws), (c)
any reference herein to any Person shall be construed to include such Person’s
successors and assigns (subject to any restrictions on assignments set forth
herein) and, in the case of any Governmental Authority, any other Governmental
Authority that shall have succeeded to any or all functions thereof, (d) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (e) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement, (f) any reference in any definition to the
phrase “at any time” or “for any period” shall refer to the same time or period
for all calculations or determinations within such definition, and (g) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

SECTION 1.04    Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided, that, if after
the Effective Date there occurs any change in GAAP or in the application thereof
on the operation of any provision hereof and the Borrower notifies the
Administrative Agent that the Borrower requests an amendment to any provision
hereof to eliminate the effect of such change in GAAP or in the application
thereof (or if the Administrative Agent notifies the Borrower that the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.

SECTION 1.05    Status of Obligations. In the event that the Borrower or any
other Loan Party shall at any time issue or have outstanding any Subordinated
Indebtedness, the Borrower shall take or cause such other Loan Party to take all
such actions as shall be necessary to cause the Secured Obligations to
constitute senior indebtedness (however denominated) in respect of such
Subordinated Indebtedness and to enable the Administrative Agent and the Lenders
to have and exercise any payment blockage or other remedies available or
potentially available to holders of senior indebtedness under the terms of such
Subordinated Indebtedness. Without limiting the foregoing, the Secured
Obligations are hereby designated as “senior indebtedness” and as “designated
senior indebtedness” and words of similar import under and in respect of any
indenture or other agreement or instrument under which such Subordinated
Indebtedness is outstanding and are further given all such other designations as
shall be required under the terms of any such Subordinated Indebtedness in order
that the Lenders may have and exercise any payment blockage or other remedies
available or potentially available to holders of senior indebtedness under the
terms of such Subordinated Indebtedness.

SECTION 1.06    Financial Ratios. Any financial ratios required to be maintained
by any Loan Party pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).


29

--------------------------------------------------------------------------------






SECTION 1.07    Limited Liability Companies. Any reference herein to a merger,
transfer, consolidation, amalgamation, assignment, sale, disposition or
transfer, or similar term, shall be deemed to apply to a division of or by a
limited liability company, limited partnership or trust, or an allocation of
assets to a series of a limited liability company, limited partnership or trust
(or the unwinding of such a division or allocation), as if it were a merger,
transfer, amalgamation, consolidation, assignment, sale or transfer, or similar
term, as applicable, to, of or with a separate Person. Any series of a limited
liability company, limited partnership or trust and any entity surviving or
resulting from the division of a limited liability company, limited partnership
or trust shall constitute a separate Person hereunder (and each series of a
limited liability company or entity surviving or resulting from the division of
any limited liability company that is a Loan Party, Subsidiary, joint venture or
any other like term shall also constitute such a Person or entity).



ARTICLE II
THE CREDITS

SECTION 2.01    Commitments. Subject to the terms and conditions set forth
herein, each Lender severally agrees to make Loans to the Borrower from time to
time during the Availability Period in an aggregate principal amount that will
not result in such Lender’s Credit Exposure exceeding such Lender’s Commitment.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, prepay and reborrow Loans.

SECTION 2.02    Loans and Borrowings.
(a)    Each Loan (other than a Swingline Loan) shall be made as part of a
Borrowing consisting of Loans of the same Type made by the Lenders ratably in
accordance with their respective Commitments. The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided, that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required. Any Swingline Loan shall be made in accordance with the procedures
set forth in Section 2.04 below.
(b)    Subject to Section 2.14, each Borrowing shall be comprised entirely of
ABR Loans or Eurodollar Loans as the Borrower may request in accordance
herewith. Each Swingline Loan shall be an ABR Loan. Each Lender at its option
may make any Eurodollar Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan (and in the case of an Affiliate, the
provisions of Sections 2.14, 2.15, 2.16 and 2.17 shall apply to such Affiliate
to the same extent as to such Lender); provided, that any exercise of such
option shall not affect the obligation of the Borrower to repay such Loan in
accordance with the terms of this Agreement.
(c)    At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$500,000 and not less than $1 million. At the time that each ABR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $100,000 and not less than $1 million; provided, that an ABR
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the total Commitments or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.06(e). Each
Swingline Loan shall be in an amount that is an integral multiple of $100,000
and not less than $1 million. Borrowings of more than


30

--------------------------------------------------------------------------------





one Type may be outstanding at the same time; provided, that there shall not at
any time be more than a total of eight (8) Eurodollar Borrowings outstanding.
(d)    Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

SECTION 2.03    Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request either in writing
(delivered by hand or fax) in substantially the form of Exhibit F and signed by
the Borrower or by telephone (such request a “Borrowing Request”) (a) in the
case of a Eurodollar Borrowing, not later than 12:00 noon, New York City time,
three Business Days before the date of the proposed Borrowing or (b) in the case
of an ABR Borrowing, not later than 1:00 p.m., New York City time, on the date
of the proposed Borrowing; provided, that any such notice of an ABR Borrowing to
finance the reimbursement of an LC Disbursement as contemplated by
Section 2.06(e) may be given not later than 11:00 a.m., New York City time, on
the date of the proposed Borrowing. Each such telephonic Borrowing Request shall
be irrevocable and shall be confirmed promptly by hand delivery, fax or e-mail
to the Administrative Agent of a written Borrowing Request in a form approved by
the Administrative Agent and signed by the Borrower. Each such telephonic and
written Borrowing Request shall specify the following information in compliance
with Section 2.01:
(i)    the aggregate amount of the requested Borrowing and a breakdown of the
separate wires comprising such Borrowing;
(ii)    the date of such Borrowing, which shall be a Business Day;
(iii)    whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and
(iv)    in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period.”
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section 2.03, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.04    Swingline Loans.
(a)    Subject to the terms and conditions set forth herein, from time to time
during the Availability Period, each Swingline Lender may, but shall have no
obligation to, make Swingline Loans to the Borrower in an aggregate principal
amount at any time outstanding that will not result in (i) the aggregate
principal amount of outstanding Swingline Loans made by such Swingline Lender
exceeding such Swingline Lender’s Swingline Commitment or (ii) such Swingline
Lender’s Credit Exposure exceeding its Commitment; provided, that a Swingline
Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan. Within the foregoing limits and subject to the terms
and conditions set forth herein, the Borrower may borrow, prepay and reborrow
Swingline Loans.


31

--------------------------------------------------------------------------------





(b)    To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request either in writing (delivered by hand or fax) in
substantially the form of Exhibit H and signed by the Borrower or by telephone
(such request a “Swingline Request”), not later than 2:00 p.m., New York City
time, on the day of a proposed Swingline Loan. Each such notice shall be
irrevocable and shall specify the requested date (which shall be a Business Day)
and amount of the requested Swingline Loan. The Administrative Agent will
promptly advise each Swingline Lender of any such notice received from the
Borrower. Each Swingline Lender shall make its ratable portion of the requested
Swingline Loan (such ratable portion to be calculated based upon such Swingline
Lender’s Commitment to the total Commitments of all of the Swingline Lenders)
available to the Borrower by means of a credit to an account of the Borrower
with the Administrative Agent designated for such purpose (or, in the case of a
Swingline Loan made to finance the reimbursement of an LC Disbursement as
provided in Section 2.06(e), by remittance to the Issuing Bank) by 1:00 p.m.,
New York City time, on the requested date of such Swingline Loan.
(c)    The failure of any Swingline Lender to make its ratable portion of a
Swingline Loan shall not relieve any other Swingline Lender of its obligation
hereunder to make its ratable portion of such Swingline Loan on the date of such
Swingline Loan, but no Swingline Lender shall be responsible for the failure of
any other Swingline Lender to make the ratable portion of a Swingline Loan to be
made by such other Swingline Lender on the date of any Swingline Loan.
(d)    Any Swingline Lender may by written notice given to the Administrative
Agent require the Lenders to acquire participations in all or a portion of its
Swingline Loans outstanding. Such notice shall specify the aggregate amount of
Swingline Loans in which Lenders will participate. Promptly upon receipt of such
notice, the Administrative Agent will give notice thereof to each Lender,
specifying in such notice such Lender’s applicable percentage of such Swingline
Loans. Each Lender hereby absolutely and unconditionally agrees, promptly upon
receipt of such notice from the Administrative Agent (and in any event, if such
notice is received by 12:00 noon, New York City time, on a Business Day no later
than 4:00 p.m. New York City time on such Business Day and if received after
12:00 noon, New York City time, on a Business Day shall mean no later than 12:00
noon New York City time on the immediately succeeding Business Day), to pay to
the Administrative Agent, for the account of such Swingline Lenders, such
Lender’s applicable percentage of such Swingline Loans. Each Lender acknowledges
and agrees that its obligation to acquire participations in Swingline Loans
pursuant to this paragraph is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Each Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds, in the same manner as
provided in Section 2.07 with respect to Loans made by such Lender (and Section
2.07 shall apply, mutatis mutandis, to the payment obligations of the Lenders),
and the Administrative Agent shall promptly pay to such Swingline Lenders the
amounts so received by it from the Lenders. The Administrative Agent shall
notify the Borrower of any participations in any Swingline Loan acquired
pursuant to this paragraph, and thereafter payments in respect of such Swingline
Loan shall be made to the Administrative Agent and not to such Swingline
Lenders. Any amounts received by a Swingline Lender from the Borrower (or other
party on behalf of the Borrower) in respect of a Swingline Loan after receipt by
such Swingline Lender of the proceeds of a sale of participations therein shall
be promptly remitted to the Administrative Agent; any such amounts received by
the Administrative Agent shall be promptly remitted by the Administrative Agent
to the Lenders that shall have made their payments pursuant to this paragraph
and to such Swingline Lenders, as their interests may appear; provided, that any
such payment so remitted shall be repaid to such Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Borrower for any reason. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrower of any default in the payment thereof.


32

--------------------------------------------------------------------------------





(e)    Any Swingline Lender may be replaced at any time by written agreement
among the Borrower, the Administrative Agent, the replaced Swingline Lender and
the successor Swingline Lender. The Administrative Agent shall notify the
Lenders of any such replacement of a Swingline Lender. At the time any such
replacement shall become effective, the Borrower shall pay all unpaid interest
accrued for the account of the replaced Swingline Lender pursuant to Section
2.13(a). From and after the effective date of any such replacement, (x) the
successor Swingline Lender shall have all the rights and obligations of the
replaced Swingline Lender under this Agreement with respect to Swingline Loans
made thereafter and (y) references herein to the term “Swingline Lender” shall
be deemed to refer to such successor or to any previous Swingline Lender, or to
such successor and all previous Swingline Lenders, as the context shall require.
After the replacement of a Swingline Lender hereunder, the replaced Swingline
Lender shall remain a party hereto and shall continue to have all the rights and
obligations of a Swingline Lender under this Agreement with respect to Swingline
Loans made by it prior to its replacement, but shall not be required to make
additional Swingline Loans.
(f)    Subject to the appointment and acceptance of a successor Swingline
Lender, any Swingline Lender may resign as a Swingline Lender at any time upon
30 days’ prior written notice to the Administrative Agent, the Borrower and the
Lenders, in which case, such Swingline Lender shall be replaced in accordance
with Section 2.04(e) above.

SECTION 2.05    [Section intentionally omitted].

SECTION 2.06    Letters of Credit.
(a)    General. Subject to the terms and conditions set forth herein, the
Borrower may request the issuance of (and the Issuing Bank shall issue) Letters
of Credit denominated in dollars as the applicant thereof for the support of its
or its Subsidiaries’ obligations in a form reasonably acceptable to the
applicable Issuing Bank, at any time and from time to time during the
Availability Period. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by the Borrower to, or
entered into by the Borrower with, any Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control. The Borrower
unconditionally and irrevocably agrees that, in connection with any Letter of
Credit issued for the support of any Subsidiary’s obligations as provided in the
first sentence of this clause (a), the Borrower will be fully responsible for
the reimbursement of LC Disbursements in accordance with the terms hereof, the
payment of interest thereon and the payment of fees due under Section 2.12(b) to
the same extent as if it were the sole account party in respect of such Letter
of Credit (the Borrower hereby irrevocably waiving any defenses that might
otherwise be available to it as a guarantor or surety of the obligations of such
Subsidiary that is an account party in respect of any such Letter of Credit).
Notwithstanding anything herein to the contrary, the Issuing Bank shall have no
obligation hereunder to issue, and shall not issue, any Letter of Credit (i) the
proceeds of which would be made available to any Person (A) to fund any activity
or business of or with any Sanctioned Person, or in any country or territory
that, at the time of such funding, is the subject of any Sanctions, in either
such case, in violation of any such Sanctions or (B) in any manner that would
result in a violation of any Sanctions by any party to this Agreement, (ii) if
any order, judgment or decree of any Governmental Authority or arbitrator shall
by its terms purport to enjoin or restrain the Issuing Bank from issuing such
Letter of Credit, or any Requirement of Law relating to the Issuing Bank or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the Issuing Bank shall prohibit,
or request that the Issuing Bank refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the
Issuing Bank with respect to such Letter of Credit any restriction, reserve or
capital requirement (for which the Issuing Bank is not


33

--------------------------------------------------------------------------------





otherwise compensated hereunder) not in effect on the Effective Date, or shall
impose upon the Issuing Bank any unreimbursed loss, cost or expense which was
not applicable on the Effective Date and which the Issuing Bank in good faith
deems material to it, or (iii) if the issuance of such Letter of Credit would
violate one or more policies of the Issuing Bank applicable to letters of credit
generally; provided, that, notwithstanding anything herein to the contrary, (x)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements or directives thereunder or issued in connection
therewith or in the implementation thereof, and (y) all requests, rules,
guidelines, requirements or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed not to be in
effect on the Effective Date for purposes of clause (ii) above, regardless of
the date enacted, adopted, issued or implemented
(b)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or fax (or transmit by electronic communication, if arrangements for doing so
have been approved by the applicable Issuing Bank) to the applicable Issuing
Bank and the Administrative Agent (reasonably in advance of, but in any event no
less than three Business Days prior to the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with clause (c) of this Section 2.06) and whether such
Letter of Credit shall contain automatic extension or renewal provisions, the
amount of such Letter of Credit, the name and address of the beneficiary thereof
and such other information as shall be necessary to prepare, amend, renew or
extend such Letter of Credit. If requested by the applicable Issuing Bank, the
Borrower also shall submit a letter of credit application on such Issuing Bank’s
standard form in connection with any request for a Letter of Credit. A Letter of
Credit shall be issued, amended, renewed or extended only if (and upon issuance,
amendment, renewal or extension of each Letter of Credit the Borrower shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension (i) the LC Exposure shall not exceed $25 million
and (ii) the Aggregate Credit Exposure shall not exceed the aggregate
Commitments of all Lenders.
(c)    Expiration Date. Each Letter of Credit shall expire (or be subject to
termination or non-renewal by notice from the applicable Issuing Bank to the
beneficiary thereof) at or prior to the close of business on the earlier of
(i) the date one year after the date of the issuance of such Letter of Credit
(or, in the case of any one-time renewal or extension thereof, including,
without limitation, any automatic renewal provision, one year after such renewal
or extension) and (ii) the date that is five Business Days prior to the Maturity
Date; provided, that, upon the Borrower’s request, any such Letter of Credit
which is issued in the final year prior the Maturity Date may have an expiry
date which is up to one year after the Maturity Date if, at least five Business
Days prior to the Maturity Date, the Borrower (A) deposits with the
Administrative Agent cash collateral in an amount equal to 105% of the amount of
the LC Exposure as of such date plus accrued and unpaid interest thereon or (B)
provides a backup standby letter of credit, in each case, reasonably
satisfactory to the relevant Issuing Bank. Each Letter of Credit with automatic
extension or renewal provisions shall, subject to the right of the respective
Issuing Bank to terminate such automatic renewal in accordance with the terms of
such Letter of Credit upon the occurrence of an Event of Default, be
automatically renewed for a successive one-year period on each anniversary of
the date of the issuance of such Letter of Credit, until cancelled by the
Borrower by notice to the applicable Issuing Bank in accordance with the terms
of such Letter of Credit agreed upon at the time such Letter of Credit is
issued; provided, that such Letter of Credit shall expire at or prior to the
close of business on the date that is five Business Days prior to the Maturity
Date if not earlier cancelled.


34

--------------------------------------------------------------------------------





(d)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Lenders, such Issuing Bank
hereby grants to each Lender, and each Lender hereby acquires from such Issuing
Bank, a participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of such Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by such Issuing Bank and not reimbursed by the Borrower on the
date due as provided in clause (e) of this Section 2.06, or of any reimbursement
payment required to be refunded to the Borrower for any reason. Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.
(e)    Reimbursement. If an Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying to the Administrative Agent an amount equal to such LC Disbursement
not later than 12:00 noon, New York City time, on the Business Day immediately
following the day that the Borrower receives such notice, if such notice is not
received prior to such time on the day of receipt; provided, that, if such LC
Disbursement is not less than $500,000, the Borrower may, subject to the
conditions to borrowing set forth herein, request in accordance with Section
2.03 or 2.04 that such payment be financed with an ABR Borrowing or Swingline
Loan in an equivalent amount and, to the extent so financed, the Borrower’s
obligation to make such payment shall be discharged and replaced by the
resulting ABR Borrowing or Swingline Loan. If the Borrower fails to make such
payment when due, the Administrative Agent shall notify each Lender of the
applicable LC Disbursement, the payment then due from the Borrower in respect
thereof and such Lender’s Applicable Percentage thereof. Promptly following
receipt of such notice, each Lender shall pay to the Administrative Agent its
Applicable Percentage of the payment then due from the Borrower, in the same
manner as provided in Section 2.07 with respect to Loans made by such Lender
(and Section 2.07 shall apply, mutatis mutandis, to the payment obligations of
the Lenders), and the Administrative Agent shall promptly pay to the applicable
Issuing Bank the amounts so received by it from the Lenders. Promptly following
receipt by the Administrative Agent of any payment from the Borrower pursuant to
this paragraph, the Administrative Agent shall distribute such payment to the
applicable Issuing Bank or, to the extent that Lenders have made payments
pursuant to this paragraph to reimburse such Issuing Bank, then to such Lenders
and such Issuing Bank as their interests may appear. Any payment made by a
Lender pursuant to this paragraph to reimburse any Issuing Bank for any LC
Disbursement (other than the funding of ABR Loans or a Swingline Loan as
contemplated above) shall not constitute a Loan and shall not relieve the
Borrower of its obligation to reimburse such LC Disbursement.
(f)    Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in clause (e) of this Section 2.06 shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by an Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section 2.06, constitute a legal or equitable discharge
of, or provide a right of setoff against, the Borrower’s obligations hereunder.
Neither the Administrative Agent, the Lenders nor any Issuing Bank, nor any of
their Related


35

--------------------------------------------------------------------------------





Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of any
Issuing Bank; provided, that the foregoing shall not be construed to excuse any
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to special, indirect, consequential or punitive damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by such Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of an Issuing Bank (as finally determined by a court of
competent jurisdiction), such Issuing Bank shall be deemed to have exercised
care in each such determination. In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, an Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.
(g)    Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. Such Issuing Bank shall promptly
notify the Administrative Agent and the Borrower in writing of such demand for
payment and whether such Issuing Bank has made or will make an LC Disbursement
thereunder; provided, that any failure to give or delay in giving such notice
shall not relieve the Borrower of its obligation to reimburse such Issuing Bank
and the Lenders with respect to any such LC Disbursement.
(h)    Interim Interest. If an Issuing Bank shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to ABR Loans and such interest shall be
payable on the date when such reimbursement is due; provided, that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to clause (e)
of this Section 2.06, then Section 2.13(c) shall apply. Interest accrued
pursuant to this paragraph shall be for the account of the applicable Issuing
Bank, except that interest accrued on and after the date of payment by any
Lender pursuant to clause (e) of this Section 2.06 to reimburse such Issuing
Bank shall be for the account of such Lender to the extent of such payment.
(i)    Replacement of an Issuing Bank. An Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of an Issuing Bank. At the time
any such replacement shall become effective, the Borrower shall pay all unpaid
fees accrued for the account of the replaced Issuing Bank pursuant to Section
2.12(b). From and after the effective date of any such replacement, (i) the
successor Issuing Bank shall have all the rights and obligations of an Issuing
Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit then


36

--------------------------------------------------------------------------------





outstanding and issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.
(j)    Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 50% of
the aggregate LC Exposure) demanding the deposit of cash collateral pursuant to
this paragraph, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders (the “LC Collateral Account”), an amount in cash equal to 105% of the
amount of the LC Exposure as of such date plus accrued and unpaid interest
thereon; provided, that the obligation to deposit such cash collateral shall
become effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Borrower described in clause (h) or (i) of
Article VII. Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the Secured Obligations. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over the LC Collateral Account and the Borrower
hereby grants the Administrative Agent a security interest in the LC Collateral
Account. Other than any interest earned on the investment of such deposits,
which investments shall be made at the option and sole discretion of the
Administrative Agent and at the Borrower’s risk and expense, such deposits shall
not bear interest. Interest or profits, if any, on such investments shall
accumulate in the LC Collateral Account. Moneys in the LC Collateral Account
shall be applied by the Administrative Agent to reimburse the Issuing Banks for
LC Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Lenders with LC Exposure
representing greater than 50% of the aggregate LC Exposure), be applied to
satisfy other Secured Obligations. If the Borrower is required to provide an
amount of cash collateral hereunder as a result of the occurrence of an Event of
Default, such amount (to the extent not applied as aforesaid) shall be returned
to the Borrower within three Business Days after all such Defaults have been
cured or waived.
(k)    Issuing Bank Reports to the Administrative Agent. Unless otherwise agreed
by the Administrative Agent, each Issuing Bank shall, in addition to its
notification obligations set forth elsewhere in this Section 2.06, report in
writing to the Administrative Agent (i) periodic activity (for such period or
recurrent periods as shall be requested by the Administrative Agent) in respect
of Letters of Credit issued by such Issuing Bank, including all issuances,
extensions, amendments and renewals, all expirations and cancelations and all
disbursements and reimbursements, (ii) reasonably prior to the time that such
Issuing Bank issues, amends, renews or extends any Letter of Credit, the date of
such issuance, amendment, renewal or extension, and the stated amount of the
Letters of Credit issued, amended, renewed or extended by it and outstanding
after giving effect to such issuance, amendment, renewal or extension (and
whether the amounts thereof shall have changed), (iii) on each Business Day on
which such Issuing Bank makes any LC Disbursement, the date and amount of such
LC Disbursement, (iv) on any Business Day on which the Borrower fails to
reimburse an LC Disbursement required to be reimbursed to such Issuing Bank on
such day, the date of such failure and the amount of such LC Disbursement, and
(v) on any other Business Day, such other information as the Administrative
Agent shall reasonably request as to the Letters of Credit issued by such
Issuing Bank.
(l)    LC Exposure Determination. For all purposes of this Agreement, the amount
of a Letter of Credit that, by its terms or the terms of any document related
thereto, provides for one or more automatic increases in the stated amount
thereof shall be deemed to be the maximum stated amount of such Letter of


37

--------------------------------------------------------------------------------





Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at the time of determination.



SECTION 2.07    Funding of Borrowings.
(a)    Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by 2:00
p.m., New York City time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders in an amount
equal to such Lender’s Applicable Percentage; provided, that Swingline Loans
shall be made as provided in Section 2.04. The Administrative Agent will make
such Loans available to the Borrower by promptly crediting the amounts so
received, in like funds, to an account of the Borrower maintained with the
Administrative Agent and designated by the Borrower in the applicable Borrowing
Request; provided, that ABR Loans made to finance the reimbursement of an LC
Disbursement as provided in Section 2.06(e) shall be remitted by the
Administrative Agent to the Issuing Banks.
(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with clause (a) of this Section 2.07 and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to ABR Loans. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.

SECTION 2.08    Interest Elections.
(a)    Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurodollar Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter, the
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest
Periods therefor, all as provided in this Section 2.08. The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing. This section shall not apply
to Swingline Borrowings, which may not be converted or continued.
(b)    To make an election pursuant to this Section 2.08, the Borrower shall
notify the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such telephonic Interest Election
Request shall be


38

--------------------------------------------------------------------------------





irrevocable and shall be confirmed promptly by hand delivery, fax or e-mail to
the Administrative Agent of a written Interest Election Request in substantially
the form of Exhibit G and signed by the Borrower.
(c)    Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
(iv)    if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
(e)    If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

SECTION 2.09    Termination and Reduction of Commitments.
(a)    Unless previously terminated or extended pursuant to the terms and
conditions hereof, all Commitments shall terminate on the Maturity Date.
(b)    The Borrower may at any time, without (subject to Section 2.16) premium
or penalty, terminate the Commitments upon (i) the payment in full of all
outstanding Loans (including any Swingline Loans), together with accrued and
unpaid interest thereon and on any Letters of Credit, (ii) the cancellation and
return of all outstanding Letters of Credit (or alternatively, with respect to
each such Letter of Credit, the furnishing to the Administrative Agent of a cash
deposit (or at the discretion of the Administrative Agent a backup standby
letter of credit satisfactory to the Administrative Agent and the applicable
Issuing Bank) in an amount equal to 105% of the LC Exposure as of such date),
(iii) the payment in full of the accrued and


39

--------------------------------------------------------------------------------





unpaid fees, and (iv) the payment in full of all reimbursable expenses and other
Obligations together with accrued and unpaid interest thereon.
(c)    The Borrower may from time to time, without (subject to Section 2.16)
premium or penalty, reduce the Commitments; provided, that (i) each reduction of
the Commitments shall be in an amount that is an integral multiple of $1 million
and not less than $5 million, and (ii) the Borrower shall not reduce the
Commitments if, after giving effect to any concurrent prepayment of the Loans in
accordance with Section 2.11, the Aggregate Credit Exposure would exceed the
aggregate Commitments of all Lenders.
(d)    The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under clause (b) or (c) of this Section 2.09
at least three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section 2.09 shall be irrevocable; provided, that a notice of
termination of the Commitments delivered by the Borrower may state that such
notice is conditioned upon the effectiveness of other credit facilities or
events, in which case such notice may be revoked by the Borrower (by notice to
the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments
shall be permanent. Each reduction of the Commitments shall be made ratably
among the Lenders in accordance with their respective Commitments.

SECTION 2.10    Repayment of Loans; Evidence of Debt.
(a)    The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Loan on the Maturity Date and (ii) to the Administrative Agent
for the account of the Swingline Lenders the then unpaid principal amount of
each Swingline Loan on the earlier of the Maturity Date and the date that is
five Business Days after such Swingline Loan is made; provided, that on each
date that a Borrowing is made, the Borrower shall repay all Swingline Loans then
outstanding and the proceeds of any such Borrowing shall be applied by the
Administrative Agent to repay any Swingline Loans than outstanding.
(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(c)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, if any, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.
(d)    The entries made in the accounts maintained pursuant to clause (b) or (c)
of this Section 2.10 shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided, that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement; provided, further, that in the
event of a conflict between the entries made in the accounts maintained pursuant
to clause (b) or (c) of this Section 2.10 and the Register, the Register shall
govern.
(e)    Any Lender may request that Loans made by it be evidenced by a promissory
note (each a “Note” and, collectively, the “Notes”). In such event, the Borrower
shall prepare, execute and deliver to


40

--------------------------------------------------------------------------------





such Lender a Note payable to such Lender and its registered assigns and in a
form approved by the Administrative Agent. Thereafter, the Loans evidenced by
such Note and interest thereon shall at all times (including after assignment
pursuant to Section 9.04) be represented by one or more Notes in such form
payable to such payee and its registered assigns.

SECTION 2.11    Prepayment of Loans.
(a)    The Borrower shall have the right at any time and from time to time,
without (subject to Section 2.16) premium or penalty, to prepay any Borrowing in
whole or in part, subject to prior notice in accordance with clause (c) of this
Section 2.11.
(b)    In the event and on such occasion that the Aggregate Credit Exposure
exceeds the aggregate Commitments of all Lenders, the Borrower shall prepay the
Loans (including any Swingline Loans) and/or cash collateralize the LC Exposure
(in accordance with Section 2.06(j)) in an aggregate amount equal to such
excess.
(c)    The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of Swingline Loans, the Swingline Lenders) in writing of any
prepayment hereunder (i) in the case of prepayment of a Eurodollar Borrowing,
not later than 12:00 noon, New York City time, three Business Days before the
date of prepayment, (ii) in the case of prepayment of an ABR Borrowing, not
later than 12:00 noon, New York City time, one Business Day before the date of
prepayment or (iii) in the case of prepayment of a Swingline Loan, not later
than 1:00 p.m., New York City time, on the date of prepayment. Each such notice
shall be irrevocable and shall specify the prepayment date and the principal
amount of each Borrowing or portion thereof to be prepaid; provided, that, if a
notice of prepayment is given in connection with a conditional notice of
termination of the Commitments as contemplated by Section 2.09, then such notice
of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.09. Promptly following receipt of any such notice
relating to a Borrowing, the Administrative Agent shall advise the Lenders of
the contents thereof. Each partial prepayment of any Borrowing shall be in an
amount that would be permitted in the case of an advance of a Borrowing of the
same Type as provided in Section 2.02. Each prepayment of a Borrowing shall be
applied ratably to the Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.13.

SECTION 2.12    Fees.
(a)    The Borrower agrees to pay to the Administrative Agent for the account of
each Lender (other than a Defaulting Lender, subject to Section 2.20) a
commitment fee, which shall accrue at the Commitment Fee Rate set forth in the
definition of Applicable Rate on the average daily amount of the Available
Commitment of such Lender during the period from and including the Effective
Date to but excluding the date on which the Commitments terminate; provided,
however, that for purposes of this clause (a) any Swingline Loan shall not be
considered when calculating the amount of the Available Commitment. Accrued
commitment fees shall be payable in arrears on the first Business Day of each
January, April, July and October and on the date on which the Commitments
terminate, commencing on the first such date to occur after the date hereof. All
commitment fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed.
(b)    The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Lender (other than a Defaulting Lender, subject to Section 2.20)
a participation fee with respect to its participations in Letters of Credit,
which shall accrue at the same Applicable Rate used to determine the interest
rate


41

--------------------------------------------------------------------------------





applicable to Eurodollar Loans on the average daily amount of such Lender’s LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date on which such Lender’s Commitment terminates and
the date on which such Lender ceases to have any LC Exposure, and (ii) to the
applicable Issuing Bank a fronting fee, which shall accrue at the rate of 0.25%
per annum on the average daily amount of each applicable Letter of Credit
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Effective Date to but excluding the
later of the date of termination of the Commitments and the date on which there
ceases to be any LC Exposure, as well as the applicable Issuing Bank’s standard
fees with respect to the issuance, amendment, renewal or extension of any Letter
of Credit or processing of drawings thereunder. Participation fees and fronting
fees accrued through and including the last day of each calendar quarter shall
be payable on the first Business Day of each of each January, April, July and
October following such last day, commencing on the first such date to occur
after the Effective Date; provided, that all such fees shall be payable on the
date on which the Commitments terminate and any such fees accruing after the
date on which the Commitments terminate shall be payable on demand. Any other
fees payable to any Issuing Bank pursuant to this paragraph shall be payable
within ten days after demand. All participation fees and fronting fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed.
(c)    The Borrower agrees to pay to the Administrative Agent, for its own
account, and to any Lender, fees payable in the amounts and at the times
separately agreed upon between the Borrower and the Administrative Agent or such
Lender.
(d)    All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to an Issuing Bank, in the case
of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.

SECTION 2.13    Interest.
(a)    The Loans comprising each ABR Borrowing (including each Swingline Loan)
shall bear interest at the Alternate Base Rate plus the Applicable Rate.
(b)    The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.
(c)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by the Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section 2.13 or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in clause (a) of this Section 2.13.
(d)    Accrued interest on each Loan (for ABR Loans, accrued through the last
day of the prior calendar quarter) shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the Commitments; provided,
that (i) interest accrued pursuant to clause (c) of this Section 2.13 shall be
payable on demand, (ii) in the event of any repayment or prepayment of any Loan
(other than a prepayment of an ABR Loan prior to the end of the Availability
Period), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (iii) in the event of
any conversion


42

--------------------------------------------------------------------------------





of any Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.
(e)    All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Alternate Base Rate
shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). The applicable Alternate
Base Rate, Adjusted LIBO Rate or LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

SECTION 2.14    Alternate Rate of Interest; Illegality.
(a)    If prior to the commencement of any Interest Period for a Eurodollar
Borrowing the Administrative Agent determines (which determination shall be
conclusive absent manifest error), or the Required Lenders notify the
Administrative Agent (with a copy to the Borrower) that the Required Lenders
have determined that:
(i)    adequate and reasonable means do not exist for ascertaining the LIBO Rate
or Adjusted LIBO Rate, as applicable, for any requested Interest Period,
including, without limitation, because the LIBO Rate is not available or
published on a current basis and such circumstances are unlikely to be
temporary;
(ii)    the supervisor for the administrator of the LIBO Rate or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which the LIBO Rate shall no longer
be made available, or used for determining the interest rate of loans; or
(iii)    a rate other than the LIBO Rate has become a widely recognized
benchmark rate for newly originated loans in Dollars in the U.S. market,
then, after such determination by the Administrative Agent or receipt by the
Administrative Agent of such notice, as applicable, the Administrative Agent and
the Borrower may amend this Agreement to replace the LIBO Rate with an alternate
benchmark rate (including any mathematical or other adjustments to the benchmark
(if any) incorporated therein) that has been broadly accepted by the syndicated
loan market in the United States in lieu of the LIBO Rate (any such proposed
rate, a “LIBOR Successor Rate”), together with any proposed LIBOR Successor Rate
Conforming Changes and adjustments to account for (x) the effects of the
transition from the LIBOR Rate to the replacement index and (y) yield- or
risk-based differences between the LIBOR Rate and the replacement index and,
notwithstanding anything to the contrary in Section 9.02, any such amendment
shall become effective at 5:00 p.m. (New York time) on the fifth Business Day
after the Administrative Agent shall have posted such proposed amendment to all
Lenders and the Borrower unless, prior to such time, Lenders comprising the
Required Lenders have delivered to the Administrative Agent notice that such
Required Lenders do not accept such amendment.
If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist, the obligation of the Lenders to make or maintain
Eurodollar Loans shall be suspended, (to the extent of the affected Eurodollar
Loans or Interest Periods). Upon receipt of such notice, the Borrower may revoke
any pending request for a Eurodollar Borrowing of, conversion to or continuation
of Eurodollar Loans (to the extent of the affected Eurodollar Loans or Interest
Periods) or, failing that, will be deemed to have converted such request into a
request for an ABR Borrowing in the amount specified therein.


43

--------------------------------------------------------------------------------





(b)    If after the date hereof, the adoption of any applicable law, or any
change in any applicable law (whether adopted before or after the Effective
Date), or any change in interpretation or administration thereof by any
Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender with any
directive (whether or not having the force of law) of any such authority,
central bank or comparable agency, shall make it unlawful or impossible for any
Lender to make, maintain or fund its portion of Eurodollar Loans, such Lender
shall so notify the Administrative Agent, and the Administrative Agent shall
forthwith give notice thereof to the other Lenders and the Borrower. Before
giving any notice to the Administrative Agent pursuant to this Section 2.14(b),
such Lender shall designate a different lending office if such designation will
avoid the need for giving such notice and will not, in the sole reasonable
judgment of such Lender, be otherwise materially disadvantageous to such Lender.
Upon receipt of such notice, notwithstanding anything contained in Article II,
the Borrower shall repay in full the then outstanding principal amount of such
Lender’s portion of each affected Eurodollar Loan, together with accrued
interest thereon, on either (i) the last day of the then current Interest Period
applicable to such affected Eurodollar Loans if such Lender may lawfully
continue to maintain and fund its portion of such Eurodollar Loan to such day or
(ii) immediately if such Lender may not lawfully continue to fund and maintain
its portion of such affected Eurodollar Loans to such day. Concurrently with
repaying such portion of each affected Eurodollar Loan, the Borrower may borrow
an ABR Loan from such Lender, whether or not it would have been entitled to
effect such borrowing and such Lender shall make such Loan, if so requested, in
an amount such that the outstanding principal amount of the affected Loan made
by such Lender shall equal the outstanding principal amount of such Loan
immediately prior to such repayment. The obligation of such Lender to make
Eurodollar Loans is suspended only until such time as it is once more possible
and legal for such Lender to fund and maintain Eurodollar Loans.

SECTION 2.15    Increased Costs.
(a)    If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit, liquidity
or similar requirement (including any compulsory loan requirement, insurance
charge or other assessment) against assets of, deposits with or for the account
of, or credit extended by, any Lender (except any such reserve requirement
reflected in the Adjusted LIBO Rate) or any Issuing Bank;
(ii)    impose on any Lender or any Issuing Bank or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurodollar
Loans made by such Lender or any Letter of Credit or participation therein; or
(iii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes
and (B) Excluded Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto;
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting into or
maintaining any Eurodollar Loan (or of maintaining its obligation to make any
such Loan) or to increase the cost to such Lender or such Issuing Bank of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Lender or such Issuing Bank
hereunder (whether of principal, interest or otherwise), then the Borrower will
pay to such Lender or such Issuing Bank, as the case may be, such additional
amount or amounts as will compensate such Lender or such Issuing Bank, as the
case may be, for such additional costs incurred or reduction suffered.


44

--------------------------------------------------------------------------------





(b)    If any Lender or any Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Bank’s capital or
on the capital of such Lender’s or such Issuing Bank’s holding company, if any,
as a consequence of this Agreement or the Loans made by, or participations in
Letters of Credit held by, such Lender, or the Letters of Credit issued by such
Issuing Bank, to a level below that which such Lender or such Issuing Bank or
such Lender’s or such Issuing Bank’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or such Issuing
Bank’s policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy or liquidity), then from time to time
the Borrower will pay to such Lender or such Issuing Bank, as the case may be,
such additional amount or amounts as will compensate such Lender or such Issuing
Bank or such Lender’s or such Issuing Bank’s holding company for any such
reduction suffered.
(c)    A certificate of a Lender or the applicable Issuing Bank setting forth
the amount or amounts necessary to compensate such Lender or such Issuing Bank
or its holding company, as the case may be, as specified in clause (a) or (b) of
this Section 2.15 shall be delivered to the Borrower and shall be conclusive
absent manifest error. The Borrower shall pay such Lender or such Issuing Bank,
as the case may be, the amount shown as due on any such certificate within ten
days after receipt thereof.
(d)    Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to clauses (a), (b) and (c) of this Section 2.15 shall not
constitute a waiver of such Lender’s or such Issuing Bank’s right to demand such
compensation; provided, that the Borrower shall not be required to compensate a
Lender or an Issuing Bank pursuant to this Section 2.15 for any increased costs
or reductions incurred more than 90 days prior to the date that such Lender or
such Issuing Bank, as the case may be, notifies the Borrower of the Change in
Law giving rise to such increased costs or reductions and of such Lender’s or
such Issuing Bank’s intention to claim compensation therefor; provided further
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 90-day period referred to above shall be extended to
include the period of retroactive effect thereof.

SECTION 2.16    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under Section
2.09(d) and is revoked in accordance therewith), or (d) the assignment of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.19, then,
in any such event, the Borrower shall compensate each Lender for the loss, cost
and expense attributable to such event (which shall not include any loss of
margin or Applicable Rate). In the case of a Eurodollar Loan, such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest (as reasonably determined by such Lender) which would accrue
on such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the eurodollar
market. A certificate of any Lender setting forth, in reasonable detail, any
amount or amounts that such Lender is entitled to receive pursuant to this
Section 2.16 shall be delivered to the Borrower and shall be conclusive absent
manifest error. The


45

--------------------------------------------------------------------------------





Borrower shall pay such Lender the amount shown as due on any such certificate
within ten days after receipt thereof.

SECTION 2.17    Withholding of Taxes; Gross-Up.
(a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
withholding agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by such Loan Party shall be increased as necessary so that after such deduction
or withholding has been made (including such deductions and withholdings
applicable to additional sums payable under this Section 2.17) the applicable
Recipient receives an amount equal to the sum it would have received had no such
deduction or withholding been made.
(b)    Payment of Other Taxes by the Loan Parties. The Loan Parties shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Administrative Agent timely reimburse it for, Other Taxes.
(c)    Evidence of Payment. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 2.17, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
(d)    Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient, within ten days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 2.17) payable
or paid by such Recipient or required to be withheld or deducted from a payment
to such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.
(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to


46

--------------------------------------------------------------------------------





such Lender under any Loan Document or otherwise payable by the Administrative
Agent to such Lender from any other source against any amount due to the
Administrative Agent under this clause (e).
(f)    Status of Lenders.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
prescribed by applicable law and at the time or times reasonably requested by
the Borrower or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable law or as reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender; provided, that in such case the Lender shall indemnify the
Borrower and the Administrative Agent from any and all liabilities arising
therefrom.
(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or
W-8BEN-E, as applicable establishing an exemption from, or reduction of, U.S.
Federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. Federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;


47

--------------------------------------------------------------------------------





(2)     in the case of a Foreign Lender claiming that its extension of credit
will generate U.S. effectively connected income, executed originals of IRS Form
W-8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit E-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN or W-8BEN-E, as applicable; or
(4)    to the extent a Foreign Lender is not the Beneficial Owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit E-2 or Exhibit E-3, IRS Form W-9, and/or other certification
documents from each Beneficial Owner, as applicable; provided, that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit E-4 on behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.


48

--------------------------------------------------------------------------------





Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(g)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.17 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this clause (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this clause (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this clause (g) the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts
giving rise to such refund had never been paid. This clause (g) shall not be
construed to require any indemnified party to make available its Tax returns (or
any other information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person or to require any indemnified party to
apply for a refund.
(h)    Survival. Each party’s obligations under this Section 2.17 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
(i)    Defined Terms. For purposes of this Section 2.17, the term “Lender”
includes any Issuing Bank and the term “applicable law” includes FATCA.

SECTION 2.18    Payments Generally; Allocation of Proceeds; Sharing of Setoffs.
(a)    The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to 1:00
p.m., New York City time, on the date when due, in immediately available funds,
without setoff or counterclaim. Any amounts received after such time on any date
may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent to
one or more accounts as it may designate to the Borrower in writing from time to
time, except payments to be made directly to an Issuing Bank or Swingline Lender
as expressly provided herein and except that payments pursuant to Sections 2.15,
2.16, 2.17 and 9.03 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments
hereunder shall be made in dollars.


49

--------------------------------------------------------------------------------





(b)    Any proceeds of Collateral received by the Administrative Agent (i) not
constituting a specific payment of principal, interest, fees or other sum
payable under the Loan Documents (which shall be applied as specified by the
Borrower), or (ii) after an Event of Default has occurred and is continuing,
shall be applied ratably first, to pay any fees, indemnities, or expense
reimbursements including amounts then due to the Administrative Agent and the
Issuing Banks from the Borrower (other than in connection with Banking Services
Obligations or Swap Agreement Obligations), second, to pay any fees or expense
reimbursements then due to the Lenders from the Borrower (other than in
connection with Banking Services Obligations or Swap Agreement Obligations),
third, to pay interest then due and payable on the Loans ratably, fourth, to
prepay principal on the Loans and unreimbursed LC Disbursements, fifth, to pay
an amount to the Administrative Agent equal to one hundred five percent (105%)
of the aggregate undrawn face amount of all outstanding Letters of Credit, to be
held as cash collateral for such Obligations, sixth, to the payment of any
amounts owing with respect to Banking Services Obligations and Secured Swap
Agreement Obligations and seventh, to the payment of any other Secured
Obligation due to the Administrative Agent or any Lender by the Borrower.
Notwithstanding the foregoing, amounts received from any Loan Party shall not be
applied to any Excluded Swap Obligation of such Loan Party. Notwithstanding
anything to the contrary contained in this Agreement, unless so directed by the
Borrower, or unless a Default is in existence, neither the Administrative Agent
nor any Lender shall apply any payment which it receives to any Eurodollar Loan,
except (a) on the expiration date of the Interest Period applicable to any such
Eurodollar Loan or (b) in the event, and only to the extent, that there are no
outstanding ABR Loans and, in any such event, the Borrower shall pay the break
funding payment required in accordance with Section 2.16. The Administrative
Agent and the Lenders shall have the continuing and exclusive right to apply and
reverse and reapply any and all such proceeds and payments to any portion of the
Secured Obligations.
Notwithstanding the foregoing, Obligations arising under Banking Services
Obligations or Swap Agreement Obligations shall be excluded from the application
described above and paid in clause sixth if the Administrative Agent has not
received written notice thereof in accordance with the definition of Secured
Obligations, together with such supporting documentation as the Administrative
Agent may have reasonably requested from the applicable provider of such Banking
Services or Swap Agreements.
(c)    At the election of the Borrower but subject to the conditions set forth
in Section 4.02, all payments of principal, interest, LC Disbursements, fees,
premiums, reimbursable expenses (including, without limitation, all
reimbursement for fees, costs and expenses pursuant to Section 9.03), and other
sums payable under the Loan Documents, may be paid from the proceeds of
Borrowings made hereunder whether made following a request by the Borrower
pursuant to Section 2.03 or a deemed request as provided in this Section 2.18 or
may be deducted from any deposit account of the Borrower maintained with the
Administrative Agent.
(d)    If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements or Swingline Loans resulting in
such Lender receiving payment of a greater proportion of the aggregate amount of
its Loans and participations in LC Disbursements and Swingline Loans and accrued
interest thereon than the proportion received by any other Lender, then the
Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans and participations in LC Disbursements and Swingline
Loans of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans and
participations in LC Disbursements and Swingline Loans; provided, that (i) if
any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to (x) any
payment made


50

--------------------------------------------------------------------------------





by the Borrower pursuant to and in accordance with the express terms of this
Agreement (y) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Borrower
or any Subsidiary (as to which the provisions of this paragraph shall apply) or
(z) the implementation of any Extension Offer accepted by the Required Lenders.
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.
(e)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or any Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing
Banks, as the case may be, the amount due. In such event, if the Borrower has
not in fact made such payment, then each of the Lenders or the Issuing Banks, as
the case may be, severally agrees to repay to the Administrative Agent forthwith
on demand the amount so distributed to such Lender or such Issuing Bank with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation.
(f)    If any Lender shall fail to make any payment required to be made by it
hereunder, then the Administrative Agent may, in its discretion (notwithstanding
any contrary provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations hereunder until all such unsatisfied obligations are fully paid
and/or (ii) hold any such amounts in a segregated account as cash collateral
for, and apply any such amounts to, any future funding obligations of such
Lender hereunder; application of amounts pursuant to (i) and (ii) above shall be
made in such order as may be determined by the Administrative Agent in its
discretion.
(g)    The Administrative Agent may from time to time provide the Borrower with
billing statements or invoices with respect to any of the Secured Obligations
(the “Billing Statements”). The Administrative Agent is under no duty or
obligation to provide Billing Statements, which, if provided, will be solely for
the Borrower’s convenience. The Billing Statements may contain estimates of the
amounts owed during the relevant billing period, whether of principal, interest,
fees or other Secured Obligations. If the Borrower pays the full amount
indicated on a Billing Statement on or before the due date indicated on such
Billing Statement, the Borrower shall not be in default; provided, that
acceptance by the Administrative Agent, on behalf of the Lenders, of any payment
that is less than the payment due at that time shall not constitute a waiver of
the Administrative Agent’s or the Lenders’ right to receive payment in full at
another time.

SECTION 2.19    Mitigation Obligations; Replacement of Lenders.
(a)    If any Lender requests compensation under Section 2.15, or if the
Borrower or the Loan Guarantors are required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 2.17 or 10.09, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the


51

--------------------------------------------------------------------------------





judgment of such Lender, such designation or assignment (i) would eliminate or
reduce amounts payable pursuant to Section 2.15, 2.17 or 10.09, as the case may
be, in the future and (ii) would not subject such Lender to any unreimbursed
cost or expense and would not otherwise be disadvantageous to such Lender. The
Borrower hereby agrees to pay all reasonable and documented out-of-pocket costs
and expenses incurred by any Lender in connection with any such designation or
assignment).
(b)    If (i) any Lender requests compensation under Section 2.15, (ii) any
Lender fails to consent to a requested amendment, waiver or modification to any
Loan Document in which Required Lenders have already consented to such
amendment, waiver or modification but the consent of each Lender (or each Lender
directly affected thereby, as applicable) is required with respect thereto,
(iii) the Borrower or the Loan Guarantors are required to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender) pursuant to Section 2.17 or Section 10.09, or (iv) any
Lender becomes a Defaulting Lender, then the Borrower may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in Section 9.04), all its interests,
rights (other than its existing rights to payments pursuant to Section 2.15 or
2.17) and obligations under this Agreement and other Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided, that (A) the Borrower
shall have received the prior written consent of the Administrative Agent (and
if a Commitment is being assigned, the Issuing Banks and Swingline Lenders),
which consent shall not unreasonably be withheld, (B) such Lender shall have
received payment of an amount equal to the outstanding principal of its Loans
and participations in LC Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts) and (C) in the case of
any such assignment resulting from a claim for compensation under Section 2.15
or payments required to be made pursuant to Sections 2.17 or 10.09, such
assignment will result in a reduction in such compensation or payments. A Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation cease to apply.

SECTION 2.20    Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
(a)    fees shall cease to accrue on the unfunded portion of the Commitment of
such Defaulting Lender pursuant to Section 2.12(a);
(b)    such Defaulting Lender shall not have the right to vote on any issue on
which voting is required (other than to the extent expressly provided in Section
9.02(b)) and the Commitment and Credit Exposure of such Defaulting Lender shall
not be included in determining whether all Lenders or the Required Lenders have
taken or may take any action hereunder (including any consent to any amendment,
waiver or other modification pursuant to Section 9.02) or under any other Loan
Document; provided, that, except as otherwise provided in Section 9.02, this
clause (b) shall not apply to the vote of a Defaulting Lender in the case of an
amendment, waiver or other modification requiring the consent of such Lender or
each Lender directly affected thereby;
(c)    if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:


52

--------------------------------------------------------------------------------





(i)    all or any part of such Swingline Exposure and/or such LC Exposure of
such Defaulting Lender (other than the portion of such Swingline Exposure
referred to in clause (b) of the definition of such term) shall be reallocated
among the non-Defaulting Lenders in accordance with their respective Applicable
Percentages but only to the extent that the sum of all non-Defaulting Lenders’
Credit Exposures plus such Defaulting Lender’s Swingline Exposure and/or LC
Exposure does not exceed the total of all non-Defaulting Lenders’ Commitments;
and
(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize for the benefit of the Issuing Banks only the
Borrower’s obligations corresponding to such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 2.06(j) for so long as
such LC Exposure is outstanding;
(iii)    if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to this Section 2.20(c), the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;
(iv)    if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant
to Section 2.20(c), then the fees payable to the Lenders pursuant to Section
2.12(a) and Section 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; or
(v)    if all or any portion of such Defaulting Lender’s LC Exposure is neither
cash collateralized nor reallocated pursuant to Section 2.20(c), then, without
prejudice to any rights or remedies of any Issuing Bank or any other Lender
hereunder, all facility fees that otherwise would have been payable to such
Defaulting Lender (solely with respect to the portion of such Defaulting
Lender’s Commitment that was utilized by such LC Exposure) and letter of credit
fees payable under Section 2.12(b) with respect to such Defaulting Lender’s LC
Exposure shall be payable to the Issuing Banks until such LC Exposure is cash
collateralized and/or reallocated;
(d)    so long as such Lender is a Defaulting Lender, no Swingline Lender shall
be required to fund any Swingline Loan and no Issuing Bank shall be required to
issue or increase any Letter of Credit, unless it is reasonably satisfied that
the related exposure and the Defaulting Lender’s then outstanding LC Exposure
will be 100% covered by the Commitments of the non-Defaulting Lenders and/or
cash collateral will be provided by the Borrower in accordance with Section
2.20(c), and Swingline Exposure related to any such newly made Swingline Loan or
LC Exposure related to any such newly issued or increased Letter of Credit shall
be allocated among non-Defaulting Lenders in a manner consistent with Section
2.20(c)(i) (and such Defaulting Lender shall not participate therein);
(e)    if (i) a Bankruptcy Event with respect to a Parent of any Lender shall
occur following the date hereof and for so long as such event shall continue or
(ii) any Swingline Lender or Issuing Bank has a good faith belief that any
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, no Swingline Lender
shall be required to fund any Swingline Loan and no such Issuing Bank shall be
required to issue or increase any Letter of Credit unless such Swingline Lender
or Issuing Bank shall have entered into arrangements with the Borrower or such
Lender, reasonably satisfactory to such Swingline Lender or Issuing Bank, as the
case may be, to defease any risk to it in respect of such Lender hereunder; and


53

--------------------------------------------------------------------------------





(f)    in the event and on the date that each of the Administrative Agent, the
Borrower, each Swingline Lender and each Issuing Bank agrees that a Defaulting
Lender has adequately remedied all matters that caused such Lender to be a
Defaulting Lender, then the LC Exposure of the other Lenders shall be readjusted
to reflect the inclusion of such Lender’s Commitment and on such date such
Lender shall purchase at par such of the Loans of the other Lenders (other than
Swingline Loans) as the Administrative Agent shall determine may be necessary in
order for such Lender to hold such Loans in accordance with its Applicable
Percentage.
Nothing contained herein shall be deemed to be a release of any claims of the
Administrative Agent or the Borrower against any Defaulting Lender for its
breach of any of its obligations under this Agreement.

SECTION 2.21    Returned Payments. If after receipt of any payment which is
applied to the payment of all or any part of the Obligations (including a
payment effected through exercise of a right of setoff), the Administrative
Agent or any Lender is for any reason compelled to surrender such payment or
proceeds to any Person because such payment or application of proceeds is
invalidated, declared fraudulent, set aside, determined to be void or voidable
as a preference, impermissible setoff, or a diversion of trust funds, or for any
other reason (including pursuant to any settlement entered into by the
Administrative Agent or such Lender in its discretion), then the Obligations or
part thereof intended to be satisfied shall be revived and continued and this
Agreement shall continue in full force as if such payment or proceeds had not
been received by the Administrative Agent or such Lender. The provisions of this
Section 2.21 shall be and remain effective notwithstanding any contrary action
which may have been taken by the Administrative Agent or any Lender in reliance
upon such payment or application of proceeds. The provisions of this Section
2.21 shall survive the termination of this Agreement.

SECTION 2.22    Incremental Term Loans.
(a)    The Borrower shall have the right at any time after the Effective Date to
request one or more tranches of term loans (each an “Incremental Term Loan
Facility”; and the commitments with in respect thereof the “Incremental Term
Loan Commitments”) in accordance with the following provisions and subject to
the following conditions:
(i)    The Borrower shall give the Administrative Agent, which shall promptly
deliver a copy thereof to each of the Lenders, at least ten Business Days’ prior
written notice (an “Incremental Term Loan Notice”) of any such requested
increase specifying the aggregate amount of such Incremental Term Loan Facility,
which shall be at least $10 million, the requested date of such Incremental Term
Loan Facility (the “Requested Incremental Term Loan Date”) and the date by which
the Lenders wishing to participate in the Incremental Term Loan Facility must
commit (the “Incremental Term Loan Commitment Date”). Each Lender that is
willing in its sole discretion to participate in such requested Incremental Term
Loan Facility (each an “Incremental Term Loan Lender”) shall give written notice
to the Administrative Agent on or prior to the Incremental Term Loan Commitment
Date of the amount by which it is willing to commitment.
(ii)    Promptly following each Incremental Term Loan Commitment Date, the
Administrative Agent shall notify the Borrower as to the amount, if any, by
which the Lenders are willing to participate in the requested Incremental Term
Loan Facility. In addition, the Borrower may extend offers to one or more
Eligible Assignees, each of which must be reasonably satisfactory to the
Administrative Agent (such consent not to be unreasonably withheld, conditioned
or delayed) to participate in any portion of the requested Incremental Term Loan
Facility; provided, however,


54

--------------------------------------------------------------------------------





that the Incremental Term Loan Commitment of each such Eligible Assignee shall
be in an amount of not less than $1 million or an integral multiple of $1
million in excess thereof. Any such Eligible Assignee that agrees to acquire an
Incremental Term Loan Commitment pursuant hereto is herein called an “Additional
Incremental Term Loan Lender”.
(iii)    Incremental Term Loan Commitments shall become effective under this
Agreement pursuant to an amendment (an “Incremental Term Loan Amendment”) to
this Agreement and, as appropriate, the other Loan Documents, executed by the
Borrower, each Lender agreeing to provide such Term Loan Commitments, if any,
each Additional Term Lender, if any, and the Administrative Agent pursuant to
Section 9.02(f) hereof. The Incremental Term Loan Amendment may, without need
for the consent of any other Lenders, affect such amendments to this Agreement
and the other Loan Documents as may be necessary or appropriate, in the
reasonable opinion of the Administrative Agent and the Borrower, to affect the
provisions of this Section 2.22.
(iv)    Any Incremental Term Loan Facility shall be ratably secured with the
Loans, (ii) any Incremental Term Loan Facility shall not mature earlier than the
Maturity Date nor have amortization of greater than 10.0% of the original
principal amount of such Incremental Term Loan Facility per year, (iii) the
Applicable Rate relating to any Incremental Term Loan Facility shall be
determined by the Borrower and the Lenders providing such Incremental Term Loan
Facility and (iv) any Incremental Term Loan Facility shall otherwise be on terms
and pursuant to documentation to be determined by the Borrower and the Persons
willing to provide such Incremental Term Loan Facility; provided, that to the
extent such terms and documentation are not consistent with the then existing
Commitments or Incremental Term Loan Commitments (other than with respect to
pricing, amortization, call protection and maturity) they shall be reasonably
satisfactory to the Administrative Agent (it being agreed that Incremental Term
Loan Facilities may contain customary mandatory prepayments, voting rights and
prepayment premiums).
(v)    The Borrower will use the proceeds of the Incremental Term Loan Facility
for any purpose not prohibited by this Agreement.
(vi)    No Lender shall be obligated to provide any Incremental Term Loan
Facility, unless it so agrees.
(b)    Anything in this Section 2.22 to the contrary notwithstanding, no
Incremental Term Loan Facility pursuant to this Section 2.22 shall be effective
unless:
(i)    as of the date of the relevant Incremental Term Loan Notice and on the
relevant Requested Incremental Term Loan Date and after giving effect to such
increase, (x) no Default or Event of Default shall have occurred and be
continuing and (y) the condition set forth in Section 4.02(a) shall be required
to be satisfied;
(ii)    to the extent reasonably requested by the Administrative Agent, receipt
by the Administrative Agent of (A) customary legal opinions, board resolutions
and officers’ certificates consistent with the documentation delivered on the
Effective Date (conformed as appropriate) other than changes to such legal
opinions resulting from a change in law, change in fact or change to counsel’s
form of opinion reasonably satisfactory to the Administrative Agent and (B) any
reaffirmation or similar documentation as reasonably requested by the
Administrative Agent in order to ensure that such Incremental Term Loan Lender
or Additional Incremental Term Loan Lender is provided with the benefit of the
applicable Loan Documents;


55

--------------------------------------------------------------------------------





(iii)    after giving effect to any such Incremental Term Loan Facility, the
aggregate principal amount of all such Incremental Term Loan Facilities,
Commitment Increases and Incremental Equivalent Debt incurred or issued since
the Effective Date shall not exceed $50 million; and
(iv)    after giving effect to any such Incremental Term Loan Facility, the
Borrower shall be in pro forma compliance with the Financial Covenants.
(c)    Notwithstanding anything to the contrary set forth herein, it is agreed
and understood that any Incremental Term Loan Amendment may contain provisions
relating to (i) acquisitions or investments permitted thereunder, the
consummation of which is not conditioned on the availability of, or on the
obtaining of, third party financing, such that the conditions precedent for the
funding of the relevant Incremental Term Loan Facility are more limited than
provided herein and (ii) any extension of the maturity date of such Incremental
Term Loan Facility, in each case, as agreed among the parties thereto and solely
with the consent of the Lenders providing such Incremental Term Loan Facility.

SECTION 2.23    Increase of Commitments.
(a)    The Borrower shall have the right at any time after the Effective Date to
request that the aggregate Commitments hereunder be increased (a “Commitment
Increase”) in accordance with the following provisions and subject to the
following conditions:
(i)    The Borrower shall give the Administrative Agent, which shall promptly
deliver a copy thereof to each of the Lenders, at least ten Business Days’ prior
written notice (a “Notice of Increase”) of any such requested increase
specifying the aggregate amount by which the Commitments are to be increased,
which shall be at least $5 million, the requested date of increase (the
“Requested Increase Date”) and the date by which the Lenders wishing to
participate in the Commitment Increase must commit to an increase in the amount
of their respective Credit Commitments (the “Commitment Date”). Each Lender that
is willing in its sole discretion to participate in such requested Commitment
Increase (each an “Increasing Lender”) shall give written notice to the
Administrative Agent on or prior to the Commitment Date of the amount by which
it is willing to increase its Commitment.
(ii)    Promptly following each Commitment Date, the Administrative Agent shall
notify the Borrower as to the amount, if any, by which the Lenders are willing
to participate in the requested Commitment Increase. In addition, the Borrower
may extend offers to one or more Eligible Assignees, each of which must be
reasonably satisfactory to the Administrative Agent, (such consent not to be
unreasonably withheld) to participate in any portion of the requested Commitment
Increase; provided, however, that the Commitment of each such Eligible Assignee
shall be in an amount of not less than $1 million or an integral multiple of $1
million in excess thereof. Any such Eligible Assignee that agrees to acquire a
Commitment pursuant hereto is herein called an “Additional Lender”.
(iii)    Effective on the Requested Increase Date, subject to the terms and
conditions hereof, (x) the Commitment Schedule shall be deemed to be amended to
reflect the increases contemplated hereby, (y) the Commitment of each Increasing
Lender shall be increased by an amount determined by the Administrative Agent
and the Borrower (but in no event greater than the amount by which such Lender
is willing to increase its Commitment), and (z) each Additional Lender shall
enter into an agreement in form and substance reasonably satisfactory to the
Borrower and the Administrative


56

--------------------------------------------------------------------------------





Agent pursuant to which it shall undertake, as of such Requested Increase Date,
a new Commitment in an amount determined by the Administrative Agent and the
Borrower (but in no event greater than the amount by which such Lender is
willing to participate in the requested Commitment Increase), and such
Additional Lender shall thereupon be deemed to be a Lender for all purposes of
this Agreement.
(iv)    If on the Requested Increase Date there are any Loans outstanding
hereunder, the Borrower shall borrow from all or certain of the Lenders and/or
prepay Loans of all or certain of the Lenders such that, after giving effect
thereto, the Loans (including, without limitation, the Types and Interest
Periods thereof) and such participations shall be held by the Lenders (including
for such purposes the Increasing Lenders and the Additional Lenders) ratably in
accordance with their respective Commitments. On and after each Increase Date,
the ratable share of each Lender’s participation in Letters of Credit and Loans
from draws under Letters of Credit shall be calculated after giving effect to
each such Commitment Increase.
(b)    Anything in this Section 2.23 to the contrary notwithstanding, no
increase in the aggregate Commitments hereunder pursuant to this Section 2.23
shall be effective unless:
(i)    as of the date of the relevant Notice of Increase and on the relevant
Requested Increase Date and after giving effect to such increase, (x) no Default
or Event of Default shall have occurred and be continuing and (y) the condition
set forth in Section 4.02(a) shall be required to be satisfied;
(ii)    to the extent reasonably requested by the Administrative Agent, receipt
by the Administrative Agent of (A) customary legal opinions, board resolutions
and officers’ certificates consistent with the documentation delivered on the
Effective Date (conformed as appropriate) other than changes to such legal
opinions resulting from a change in law, change in fact or change to counsel’s
form of opinion reasonably satisfactory to the Administrative Agent and (B) any
reaffirmation or similar documentation as reasonably requested by the
Administrative Agent in order to ensure that such Increasing Lender or
Additional Lender is provided with the benefit of the applicable Loan Documents;
(iii)    after giving effect to such Commitment Increases, the principal
aggregate amount of all such Incremental Term Loan Facilities, Commitment
Increases and Incremental Equivalent Debt incurred or issued since the Effective
Date shall not exceed $50 million; and
(iv)    after giving effect to any such Commitment Increase, the Borrower shall
be in pro forma compliance with the Financial Covenants and the Borrower shall
have delivered to the Administrative Agent reasonably detailed calculations
demonstrating such compliance.

SECTION 2.24    Banking Services and Swap Agreements. Each Lender or Affiliate
thereof providing Banking Services for, or having Swap Agreements with, the
Borrower or any of its Subsidiaries shall deliver to the Administrative Agent,
promptly after entering into such Banking Services or Swap Agreements, written
notice thereof, in each case, to the extent such Banking Services or Swap
Agreements relate to Secured Obligations. In furtherance of that requirement,
each such Lender or Affiliate thereof shall furnish the Administrative Agent,
from time to time promptly upon a request therefor, a summary of the amounts due
or to become due in respect of such Banking Services Obligations and Swap
Agreement Obligations that constitute Secured Obligations, together with such
supporting documentation as the Administrative Agent may have reasonably
requested from the applicable provider of such Banking Services


57

--------------------------------------------------------------------------------





or Swap Agreement. The most recent information provided to the Administrative
Agent shall be used in determining which tier of the waterfall, contained in
Section 2.18(b), such Banking Services Obligations and/or Swap Agreement
Obligations will be placed.

SECTION 2.25    Amend and Extend Transactions.
(a)    The Borrower may, by written notice to the Administrative Agent from time
to time, request an extension (each, an “Extension”) of the Maturity Date to the
extended maturity date specified in such notice. Such notice shall (i) set forth
the amount of Commitments that will be subject to the Extension (which request
shall be in minimum increments of $1 million and a minimum amount of $5
million), and (ii) set forth the date on which such Extension is requested to
become effective (which shall be not less than ten Business Days nor more than
60 days after the date of such Extension notice (or such longer or shorter
periods as the Administrative Agent shall agree in its sole discretion)). The
Lenders shall be offered (an “Extension Offer”) an opportunity to participate in
such Extension on a pro rata basis and on the same terms and conditions as each
other Lender pursuant to procedures established by, or reasonably acceptable to,
the Administrative Agent and Borrower. If the aggregate principal amount of
Commitments in respect of which Lenders shall have accepted the relevant
Extension Offer shall exceed the maximum aggregate principal amount of
Commitments subject to the Extension Offer as set forth in the Extension notice,
then the Commitments of the Lenders shall be extended ratably up to such maximum
amount based on the respective principal amounts with respect to which such
Lenders have accepted such Extension Offer. Notwithstanding anything to the
contrary in this Agreement, any individual Lender’s agreement to extend its
Commitments, in whole or in part, pursuant to this Section 2.25 shall be in such
Lender’s sole discretion.
(b)    The following shall be conditions precedent to the effectiveness of any
Extension: (i) no Default or Event of Default shall have occurred and be
continuing immediately prior to and immediately after giving effect to such
Extension, (ii) the representations and warranties set forth in Article III and
in each other Loan Document shall be deemed to be made and shall be true and
correct in all material respects on and as of the effective date of such
Extension, (iii) each relevant Issuing Bank shall have consented to any
Extension of the Commitments, to the extent that such Extension provides for the
issuance or extension of Letters of Credit at any time during the extended
period and (iv) the terms of such Extended Commitments shall comply with clause
(c) of this Section 2.25.
(c)    The terms of each Extension shall be determined by the Borrower and the
applicable extending Lenders and set forth in an Extension Amendment; provided,
that (i) the final maturity date of any Extended Commitment shall be no earlier
than the Maturity Date, (ii) there shall be no scheduled amortization of the
loans or reductions of commitments under any Extended Commitments, (iii) the
Extended Loans will rank pari passu in right of payment and security with the
existing Loans and the borrower, guarantors and collateral of the Extended
Commitments shall be the same as the borrower, Guarantors and Collateral with
respect to the existing Loans, (iv) the interest rate margin and any fees
applicable to any Extended Commitment (and the Extended Loans thereunder) shall
be determined by Borrower and the applicable extending Lenders, (v) borrowing
and prepayment of Extended Loans, or reductions of Extended Commitments, and
participation in Letters of Credit, shall be on a pro rata basis with the other
Loans or Commitments (other than upon the maturity of the non-extended Loans and
Commitments) and (vi) the terms of the Extended Commitments shall be
substantially identical to the terms set forth herein (other than upon the
maturity of the non-extended Loans and Commitments).
(d)    In connection with any Extension, the Borrower, the Administrative Agent
and each applicable extending Lender shall execute and deliver to the
Administrative Agent an Extension Amendment


58

--------------------------------------------------------------------------------





and such other documentation as the Administrative Agent shall reasonably
specify to evidence the Extension. The Administrative Agent shall promptly
notify each Lender as to the effectiveness of each Extension. Any Extension
Amendment may, without the consent of any other Lender, effect such amendments
to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to implement the terms of any such Extension, including any amendments
necessary to establish Extended Commitments as tranche of Commitments and such
other technical amendments as may be necessary or appropriate in the reasonable
opinion of the Administrative Agent and the Borrower in connection with the
establishment of such new tranche (including to preserve the pro rata treatment
of the extended and non-extended tranches and to provide for the reallocation of
Credit Exposure upon the expiration or termination of the commitments under any
tranche), in each case on terms consistent with this Section 2.25.

ARTICLE III
REPRESENTATIONS AND WARRANTIES
Each Loan Party represents and warrants to the Lenders that:

SECTION 3.01    Organization; Powers. Each of the Loan Parties and each of its
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.

SECTION 3.02    Authorization; Enforceability. The Transactions are within each
Loan Party’s corporate or limited liability company powers, as the case may be,
and have been duly authorized by all necessary corporate or limited liability
company and, if required, stockholder or member action. Each Loan Document to
which each Loan Party is a party has been duly executed and delivered by such
Loan Party and constitutes a legal, valid and binding obligation of such Loan
Party, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

SECTION 3.03    Governmental Approvals; No Conflicts. The Transactions (a) do
not, on the part of any Loan Party or any of its Subsidiaries, require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority, except such as have been obtained or made and are in
full force and effect and except for filings necessary to perfect Liens created
pursuant to the Loan Documents, (b) will not violate any Requirement of Law
applicable to any Loan Party or any of its Subsidiaries or any order of any
Governmental Authority, (c) will not violate or result in a default under, or
give rise to a right to require any payment to be made by any Loan Party or any
of its Subsidiaries under, (i) any indenture or loan agreement, in each case,
evidencing Indebtedness in excess of $1 million, (ii) any Swap Agreement or
(iii) any other material agreement, in each case which is binding upon any Loan
Party or any of its Subsidiaries or its assets, and (d) will not result in the
creation or imposition of any Lien on any asset of any Loan Party or any of its
Subsidiaries, except Liens created pursuant to the Loan Documents, except,
solely in the case of clauses (a), (b) or (c)(iii) hereof, as could not
reasonably be expected to result in a Material Adverse Effect.


59

--------------------------------------------------------------------------------






SECTION 3.04    Financial Condition; No Material Adverse Change.
(a)    The Borrower has heretofore furnished to the Lenders its consolidated
balance sheet and statements of income, stockholders equity and cash flows (i)
as of and for the fiscal year ended December 31, 2017, reported on by the
Accounting Firm and (ii) as of and for the fiscal quarter and the portion of the
fiscal year ending September 30, 2018. Such financial statements present fairly,
in all material respects, the financial position and results of operations and
cash flows of the Borrower and its consolidated Subsidiaries as of such dates
and for such periods in accordance with GAAP, subject to year-end audit
adjustments and the absence of footnotes in the case of the statements referred
to in clause (ii) above.
(b)    No event, change or condition has occurred that has had, or could
reasonably be expected to have, a Material Adverse Effect, since December 31,
2017.

SECTION 3.05    Properties.
(a)    Each of the Loan Parties and its Subsidiaries has good title to, or valid
leasehold interests in, all its real and personal property, subject to Permitted
Liens and except for defects in title that, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.
(b)    Each of the Loan Parties and its Subsidiaries owns, or is licensed to
use, all trademarks, tradenames, copyrights, patents and other intellectual
property material to its business, and the use thereof by the Loan Parties and
its Subsidiaries does not infringe upon the rights of any other Person, except
for any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 3.06    Litigation and Environmental Matters.
(a)    There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of any Loan Party,
threatened against or affecting the Loan Parties or any of its Subsidiaries
(i) that could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect or (ii) that involve this Agreement or the
Transactions.
(b)    No Loan Party nor any of its Subsidiaries (i) has failed to comply with
any Environmental Law or to obtain, maintain or comply with any permit, license
or other approval required under any Environmental Law, (ii) has become subject
to any Environmental Liability, (iii) has received notice of any claim with
respect to any Environmental Liability or (iv) knows of any basis for any
Environmental Liability that, in each case, individually in the aggregate, could
reasonably be expected to result in a Material Adverse Effect.

SECTION 3.07    Compliance with Laws and Agreements; No Default.
(a)    Each Loan Party and its Subsidiaries is in compliance with all
Requirements of Law applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
(b)    No Default has occurred and is continuing.


60

--------------------------------------------------------------------------------






SECTION 3.08    Investment Company Status. No Loan Party nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under the Investment Company Act of 1940.

SECTION 3.09    Taxes. Each Loan Party and its Subsidiaries has timely filed or
caused to be filed all Tax returns and reports required to have been filed and
has paid or caused to be paid all Taxes, assessments, claims, governmental
charges that required to have been paid by it, except (a) Taxes that are being
contested in good faith by appropriate proceedings and for which such Loan Party
or such Subsidiary, as applicable, has set aside on its books adequate reserves
in accordance with GAAP or (b) to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 3.10    ERISA.
(a)    No ERISA Event has occurred or is reasonably expected to occur that, when
taken together with all other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect. Except as could not reasonably be expected to result in
a Material Adverse Effect, with respect to each Plan, the “funding target,” as
defined in Section 430(d)(1) of the Code, with respect to such Plan, does not
exceed the fair market value of all such Plan’s assets, as determined pursuant
to Section 430(g) of the Code, all determined as of the then-most recent
valuation date for such Plan using the actuarial assumptions used to determine
the Plan’s “funding target attainment” percentage as defined in Section 430(d)
of the Code.
(b)    The Borrower represents and warrants as of the Effective Date that the
Borrower is not and will not be using “plan assets” (within the meaning of 29
CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit
Plans in connection with the Loans, the Letters of Credit or the Commitments.
(c)    Except as could not reasonably be expected to result in a Material
Adverse Effect, (i) each Foreign Pension Plan has been maintained in compliance
with its terms and with the requirements of any and all applicable laws,
statutes, rules, regulations and orders and has been maintained, where required,
in good standing with applicable regulatory authorities; (ii) all contributions
required to be made with respect to a Foreign Pension Plan have been timely
made; (iii) neither the Borrower nor any of its Subsidiaries has incurred any
obligation in connection with the termination of, or withdrawal from, any
Foreign Pension Plan; and (iv) the present value of the accrued benefit
liabilities (whether or not vested) under each Foreign Pension Plan, determined
as of the end of the Borrowers’ most recently ended fiscal year on the basis of
actuarial assumptions, each of which is reasonable, did not exceed the current
value of the assets of such Foreign Pension Plan allocable to such benefit
liabilities.

SECTION 3.11    Disclosure.
(a)    The Borrower has disclosed to the Lenders all agreements, instruments and
corporate or other restrictions to which it or any Subsidiary is subject, and
all other matters known to it, that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect. None of the
reports, financial statements, certificates or other written information (other
than any projected financial information or other forward-looking information or
information of a general economic or general industry specific nature) furnished
by or on behalf of any Loan Party to the Administrative Agent or any Lender in
connection with the negotiation of this Agreement or any other Loan Document (as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact


61

--------------------------------------------------------------------------------





necessary to make the statements therein (taken as a whole), in the light of the
circumstances under which they were made, not materially misleading; provided,
that, with respect to projected financial information or other forward-looking
information or information of a general economic or general industry specific
nature, the Borrower represents only that such information was prepared in good
faith based upon assumptions believed to be reasonable at the time (it being
understood that any such information may differ from actual results and such
differences may be material).
(b)    As of the Effective Date, the information included in the Beneficial
Ownership Certification is true, complete and correct in all respects.

SECTION 3.12    Capitalization and Subsidiaries. Schedule 3.12 sets forth, as of
the date hereof, (a) a correct and complete list of the name and relationship to
the Borrower of each and all of the Borrower’s Subsidiaries, (b) the type of
entity and jurisdiction of organization of the Borrower and each of its
Subsidiaries, and (c) which of the Borrower’s Subsidiaries are Material Domestic
Subsidiaries and Material Foreign Subsidiaries. All of the issued and
outstanding Equity Interests owned by any Loan Party has been (to the extent
such concepts are relevant with respect to such ownership interests) duly
authorized and issued and is fully paid and non‑assessable.

SECTION 3.13    Security Interest in Collateral. The provisions of this
Agreement and the other Loan Documents create legal and valid Liens on all of
the Collateral in favor of the Administrative Agent, for the benefit of the
Secured Parties, and, upon filing a UCC financing statement in the Loan Parties’
applicable jurisdiction of organization such Liens, will constitute perfected
and continuing Liens on the Collateral in which a security interest can be
perfected by filing a UCC financing statement, securing the Secured Obligations,
enforceable against the applicable Loan Party and all third parties, and having
priority over all other Liens on the Collateral except in the case of (a)
Permitted Liens, to the extent any such Permitted Liens would have priority over
the Liens in favor of the Administrative Agent pursuant to any applicable law or
agreement, and (b) Liens perfected only by possession (including possession of
any certificate of title), to the extent the Administrative Agent has not
obtained or does not maintain possession of such Collateral.

SECTION 3.14    Federal Reserve Regulations. No part of the proceeds of any Loan
or Letter of Credit has been used or will be used, whether directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the Board, including Regulations T, U and X.

SECTION 3.15    Anti-Corruption Laws and Sanctions; USA Patriot Act.
(a)    Each Loan Party has implemented and maintains in effect policies and
procedures designed to ensure compliance by such Loan Party, its Subsidiaries
and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions, and such Loan Party, its
Subsidiaries and their respective officers and employees and, to the knowledge
of such Loan Party, its directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
(a) any Loan Party, any Subsidiary or, to the knowledge of any such Loan Party
or Subsidiary, any of their respective directors, officers or employees, or (b)
to the knowledge of any such Loan Party or Subsidiary, any agent of such Loan
Party or any Subsidiary that will act in any capacity in connection with or
benefit from the credit facility established hereby, is a Sanctioned Person. No
Borrowing or Letter of Credit, use


62

--------------------------------------------------------------------------------





of proceeds, Transaction or other transaction contemplated by this Agreement or
the other Loan Documents will violate Anti-Corruption Laws or applicable
Sanctions.
(b)    Each Loan Party is in compliance, in all material respects, with the USA
PATRIOT Act.

SECTION 3.16    Not an EEA Financial Institution. No Loan Party is an EEA
Financial Institution.

SECTION 3.17    Solvency. (a) The fair value of the assets of the Loan Parties,
taken as a whole, at a fair valuation, exceeds their debts and liabilities,
subordinated, contingent or otherwise; (b) the present fair saleable value of
the property of the Loan Parties, taken as a whole, is greater than the amount
that will be required to pay the probable liability of their debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured; (c) the Loan Parties will be able to
pay their debts and liabilities, subordinated, contingent or otherwise, as such
debts and liabilities become absolute and matured; and (d) the Loan Parties,
taken as a whole, will not have unreasonably small capital with which to conduct
the business in which they are engaged as such business is now conducted and is
proposed to be conducted after the Effective Date.

ARTICLE IV
CONDITIONS

SECTION 4.01    Conditions to Initial Loans. The obligations of the Lenders to
make Loans and of the Issuing Banks to issue Letters of Credit hereunder shall
not become effective until each of the following conditions is satisfied (or
waived in accordance with Section 9.02):
(a)    Credit Agreement and Other Loan Documents. The Administrative Agent (or
its counsel) shall have received (i) from each party hereto either (A) a
counterpart of this Agreement signed on behalf of such party or (B) written
evidence satisfactory to the Administrative Agent (which may include fax or
other electronic transmission of a signed signature page of this Agreement) that
such party has signed a counterpart of this Agreement and (ii) duly executed
copies of any other Loan Documents to be entered into as of the date hereof and
such other certificates, documents, instruments and agreements as the
Administrative Agent shall reasonably request in connection with the
transactions contemplated by this Agreement and the other Loan Documents,
including any Notes requested by a Lender pursuant to Section 2.10 payable to
the order of each such requesting Lender and a written opinion of the Loan
Parties’ counsel, addressed to the Administrative Agent, the Issuing Banks and
the Lenders and in form and substance reasonably satisfactory to the
Administrative Agent.
(b)    Financial Statements and Projections. The Lenders shall have received (i)
audited consolidated financial statements of the Borrower for the two most
recent fiscal years ended prior to the Effective Date as to which such financial
statements are available, (ii) unaudited interim consolidated financial
statements of the Borrower for each quarterly period ended subsequent to the
date of the latest financial statements delivered pursuant to clause (i) of this
paragraph as to which such financial statements are available and (iii)
reasonably satisfactory financial statement projections (which shall include
balance sheet, income and cash flow statement projections) through and including
the Borrower’s 2022 fiscal year.


63

--------------------------------------------------------------------------------





(c)    Closing Certificates. The Administrative Agent shall have received (i) a
certificate of each Loan Party, dated the Effective Date and executed by its
Secretary or Assistant Secretary, which shall (A) certify the resolutions of its
board of directors, members or other body authorizing the execution, delivery
and performance of the Loan Documents to which it is a party, (B) identify by
name and title and bear the signatures of the Financial Officers and any other
officers of such Loan Party authorized to sign the Loan Documents to which it is
a party, and (C) contain appropriate attachments, including the certificate or
articles of incorporation or organization of each Loan Party certified by the
relevant authority of the jurisdiction of organization of such Loan Party and a
true and correct copy of its by‑laws or operating, management or partnership
agreement, and (ii) a long form good standing certificate for each Loan Party
from its jurisdiction of organization.
(d)    No Default Certificate. The Administrative Agent shall have received a
certificate, signed by the chief financial officer of the Borrower on the
initial Borrowing date (i) stating that no Default has occurred and is
continuing and (ii) stating that the representations and warranties contained in
Article III are true and correct in all material respects as of such date except
that (a) to the extent that such representations and warranties specifically
refer to an earlier date, such representations and warranties shall be true and
correct in all material respects as of such earlier date and (b) any
representation and warranty that is qualified as to “materiality” or “Material
Adverse Effect” shall be true and correct in all respects.
(e)    Fees. The Lenders and the Administrative Agent shall have received all
fees required to be paid on or before the Effective Date, and all expenses
(including the reasonable fees and expenses of outside legal counsel) for which
invoices have been presented no later than two Business Days prior to the
Effective Date (or a shorter period as reasonably agreed to by the Borrower).
(f)    Lien Searches. The Administrative Agent shall have received the results
of a recent customary lien search, and such search shall reveal no liens on any
of the assets of the Loan Parties except for liens permitted by Section 6.02 or
discharged on or prior to the Effective Date pursuant to a pay-off letter or
other documentation reasonably satisfactory to the Administrative Agent.
(g)    Reserved.
(h)    Filings, Registrations and Recordings. Each document (including any
Uniform Commercial Code financing statement) required by the Collateral
Documents or under law or reasonably requested by the Administrative Agent to be
filed, registered or recorded in order to create in favor of the Administrative
Agent, for the benefit of the Secured Parties, a perfected Lien on the
Collateral described therein (but only to the extent required therein), prior
and superior in right to any other Person (other than with respect to Liens
expressly permitted by Section 6.02), shall be in proper form for filing,
registration or recordation.
(i)    Insurance. The Administrative Agent shall have received evidence of
insurance coverage in form, scope, and substance reasonably satisfactory to the
Administrative Agent and otherwise in compliance with the terms of Section 5.05
and Section 4.10 of the Security Agreement.
(j)    Solvency. The Administrative Agent shall have received a solvency
certificate from a Financial Officer substantially in the form attached hereto
as Exhibit D.
(k)    Tax Withholding. The Administrative Agent shall have received a properly
completed and signed IRS Form W-8 or W-9, as applicable, for each Loan Party.
(l)    USA PATRIOT Act, Etc.


64

--------------------------------------------------------------------------------





(i)    At least five Business Days prior to the Effective Date, the Borrower and
each of the other Loan Parties shall have provided to the Administrative Agent
or the Lenders the documentation and other information theretofore requested in
writing by the Administrative Agent or the Lenders at least seven Business Days
prior to the Effective Date that is required by regulatory authorities under
applicable “know your customer” and anti-money-laundering rules and regulations,
including the USA PATRIOT Act.
(ii)    At least five days prior to the Effective Date, if the Borrower
qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, the Borrower shall deliver a Beneficial Ownership Certification to
each Lender who requests the same.
(m)    Notes. The Borrower shall have issued the 2023 Convertible Notes and
shall have received the net proceeds of the issuance of such 2023 Convertible
Notes (the amount of such proceeds being the “Exchange Amount”).
The Administrative Agent shall notify the Borrower, the Lenders and the Issuing
Banks of the Effective Date, and such notice shall be conclusive and binding.

SECTION 4.02    Each Credit Event. The obligation of each Lender to make any
Loan, and of the Issuing Banks to issue or increase any Letter of Credit, is
subject to the satisfaction of the following conditions:
(a)    The representations and warranties of the Borrower set forth in this
Agreement shall be true and correct in all material respects on and as of the
date of such Loan or the date of issuance or increase of such Letter of Credit,
as applicable, except that (i) to the extent that such representations and
warranties specifically refer to an earlier date, such representations and
warranties shall be true and correct in all material respects as of such earlier
date, (ii) any representation and warranty that is qualified as to “materiality”
or “Material Adverse Effect” shall be true and correct in all respects.
(b)    At the time of and immediately after giving effect to such Loan or the
issuance or increase of such Letter of Credit, as applicable, no Default shall
have occurred and be continuing.
(c)    The Borrower shall have delivered a completed Borrowing Request or
application for a Letter of Credit, as applicable.
Each Loan and each issuance or increase of a Letter of Credit shall be deemed to
constitute a representation and warranty by the Borrower on the date thereof as
to the matters specified in clauses (a) and (b) of this Section 4.02.

ARTICLE V
AFFIRMATIVE COVENANTS
Until Payment in Full has occurred, each Loan Party executing this Agreement
covenants and agrees, jointly and severally with all of the Loan Parties, with
the Lenders that:


65

--------------------------------------------------------------------------------






SECTION 5.01    Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent and each Lender:
(a)    within 90 days after the end of each fiscal year of the Borrower, (i) its
audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by the Accounting Firm (without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of the Borrower and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, and (ii) unaudited
consolidating balance sheets and related statements of operations, stockholders’
equity and cash flows as of the end of and for such year, certified by one of
the Borrower’s Financial Officers as presenting fairly in all material respects
the financial condition and results of operations of the Borrower and its
consolidated Subsidiaries on a consolidating basis in accordance with GAAP;
(b)    within 45 days after the end of each of the first three fiscal quarters
of each fiscal year of the Borrower, its consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such fiscal quarter and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by one of its Financial Officers as
presenting fairly in all material respects the financial condition and results
of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;
(c)    concurrently with any delivery of financial statements under clause
(a) or (b) above, a certificate of a Financial Officer of the Borrower in
substantially the form of Exhibit B (i) certifying as to whether a Default has
occurred and, if a Default has occurred, specifying the details thereof and any
action taken or proposed to be taken with respect thereto, (ii) setting forth
reasonably detailed calculations demonstrating compliance with the Financial
Covenants and compliance with Sections 6.04(c) and (d), (iii) stating whether
any change in GAAP or in the application thereof has occurred since the later of
December 31, 2017 and the end date of the financial statements most recently
delivered pursuant to Section 5.01(a) and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate and (iv) containing any other information reasonably requested
by the Administrative Agent;
(d)    as soon as available, but in any event within 60 days after the start of
each fiscal year of the Borrower, a copy of the plan and forecast (including a
projected consolidated balance sheet, income statement and funds flow statement)
of the Borrower for each quarter of such fiscal year (the “Projections”) in form
reasonably satisfactory to the Administrative Agent;
(e)    promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower or
any Subsidiary with the SEC, or any Governmental Authority succeeding to any or
all of the functions of said Commission, or with any national securities
exchange, or distributed by the Borrower to its shareholders generally, as the
case may be; and
(f)    promptly following any request therefor, (i) such other information
regarding the operations, business affairs and financial condition of the
Borrower or any Subsidiary, or compliance with the terms of this Agreement, as
the Administrative Agent may reasonably request, on behalf of itself or any
Lender hereunder; or (ii) information and documentation reasonably requested by
the Administrative Agent or any


66

--------------------------------------------------------------------------------





Lender for purposes of compliance with applicable “know your customer”
requirements under the USA PATRIOT Act or other applicable anti-money laundering
laws.
Notwithstanding anything to the contrary in this Section 5.01, (x) the Borrower
shall be deemed to have complied with the terms of Sections 5.01(a) and (b), as
applicable, with respect to the financial statements required to be delivered
pursuant thereto if the Borrower delivers to the Administrative Agent and the
Lenders, within the same time frame required under the Securities Act and the
rules and regulations of the SEC its annual report on Form 10-K for the
applicable fiscal year or its quarterly report in Form 10-Q for the applicable
fiscal quarter, respectively, that it has filed with the SEC, and (y) any
documents required to be delivered pursuant to Sections 5.01(a), (b) and (f)
shall be deemed to have been delivered on the date on which the Borrower
provides notice to the Administrative Agent that such information has been
posted on the Borrower’s website on the Internet (with such notice containing
the link thereto), or posted on Borrower’s behalf on IntraLinks/‌IntraAgency or
another relevant website, if any, to which each Lender and the Administrative
Agent have access (whether a commercial, third-party website or whether
sponsored by the Administrative Agent).

SECTION 5.02    Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:
(a)    the occurrence of any Default;
(b)    the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any Affiliate thereof that could reasonably be expected to result in a Material
Adverse Effect;
(c)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$5 million;
(d)    the occurrence and nature of any Prohibited Transaction with respect to
any Plan, or a transaction the IRS or Department of Labor or any other
Governmental Authority is reviewing to determine whether a material Prohibited
Transaction might have occurred, in either case, that could reasonably be
expected to result in a Material Adverse Effect;
(e)    receipt by the Borrower of any notice from the PBGC of its intention to
seek termination of any Plan or appointment of a trustee therefor;
(f)    Borrower's intention to terminate or withdraw from any Plan;
(g)    any uninsured or partially uninsured loss through liability or property
damage, or through fire, theft or any other cause affecting Borrower’s property
in excess of an aggregate of $1 million;
(h)    within five Business Days (or such longer period as the Administrative
Agent may agree) after the occurrence thereof, any Loan Party entering into a
Swap Agreement or an amendment to a Swap Agreement, in each case, to the extent
such Swap Agreement relates to Secured Swap Obligations, together with copies of
all agreements evidencing such Swap Agreement or amendment;
(i)    any material notice provided to the holders of any Convertible Notes
along with a copy of such notice;


67

--------------------------------------------------------------------------------





(j)    notice of any material breach or termination of any Material Contract;
and
(k)    any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.
Each notice delivered under this Section 5.02 (other than clause (g) above)
shall be accompanied by a statement of a Financial Officer or other executive
officer of the Borrower setting forth the details of the event or development
requiring such notice and any action taken or proposed to be taken with respect
thereto.

SECTION 5.03    Existence; Conduct of Business. Each Loan Party will, and will
cause each Subsidiary to, (a) do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, qualifications, licenses, permits, franchises, governmental
authorizations, intellectual property rights, licenses and permits material to
the conduct of its business, except to the extent the failure to do so could
reasonably be expected to result in a Material Adverse Effect; provided, that
the foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.03.

SECTION 5.04    Payment of Taxes. Each Loan Party will, and will cause each
Subsidiary to pay or discharge all material Taxes, before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) such Loan Party or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect.

SECTION 5.05    Maintenance of Properties; Insurance; Casualty and Condemnation.
(a)    Each Loan Party will, and will cause each Subsidiary to, (i) keep and
maintain all property material to the conduct of its business, taken as a whole,
in good working order and condition, ordinary wear and tear and casualty or
condemnation excepted, in all material respects, and (ii) maintain, with
financially sound and reputable insurance companies, insurance in such amounts
and against such risks as are customarily maintained by companies engaged in the
same or similar businesses operating in the same or similar locations; provided,
that each Loan Party may self-insure to the same extent as other companies of a
similar size engaged in similar businesses and owning similar properties in the
same general areas in which the Loan Parties operate and to the extent
consistent with prudent business practice.
(b)    The Borrower will furnish to the Administrative Agent and the Lenders
prompt written notice of any casualty or other insured damage to any material
portion of the Collateral or the commencement of any action or proceeding for
the taking of any material portion of the Collateral or interest therein under
power of eminent domain or by condemnation or similar proceeding.

SECTION 5.06    Books and Records; Inspection Rights. Each Loan Party will, and
will cause each Subsidiary to, (i) keep proper books of record and account in
which full, true and correct entries are made of all dealings and transactions
in relation to its business and activities in all material respects and (ii)
permit any representatives designated by the Administrative Agent or any Lender
(including employees of the Administrative Agent, such Lender or any
consultants, accountants, lawyers, appraisers and field examiners retained by
the Administrative Agent), upon reasonable prior notice to visit and inspect its


68

--------------------------------------------------------------------------------





properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times during normal business hours and as
often as reasonably requested; provided, that the Borrower shall not be required
to reimburse the Administrative Agent or any Lender for the cost of more than
one such visit during any year, except during the occurrence and continuation of
an Event of Default. The Loan Parties acknowledge that the Administrative Agent,
after exercising its rights of inspection, may prepare and distribute to the
Lenders certain reports pertaining to the Loan Parties’ assets for internal use
by the Administrative Agent and the Lenders. Notwithstanding anything to the
contrary in this Section 5.06, neither the Borrower nor any other Loan Party
will be required to disclose, permit the inspection, examination or making
copies or abstracts of, or discussion of, any document, information or other
matter in respect of which disclosure to the Administrative Agent or any Lender
(or their respective representatives or contractors) is prohibited by applicable
law or any binding agreement (not entered into in contemplation of any request
for disclosure or otherwise to evade the disclosure requirements contained in
this Section 5.06), or is subject to attorney client privilege or that
constitutes attorney work product (in each case, as determined in good faith by
legal counsel to any Loan Party and not in contemplation of any request for
disclosure or otherwise to evade the disclosure requirements contained in this
Section 5.06); it being understood that the Borrower shall use its commercially
reasonable efforts to communicate any requested information in a way that would
not violate the applicable law or agreement or waive the applicable privilege.

SECTION 5.07    Compliance with Laws. Each Loan Party will, and will cause each
Subsidiary to, comply with all Requirements of Law applicable to it or its
property, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.

SECTION 5.08    Use of Proceeds.
(a)    The proceeds of the Loans will be used for working capital and general
corporate purposes including Permitted Acquisitions. No part of the proceeds of
any Loan and no Letter of Credit will be used, whether directly or indirectly,
for any purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X.
(b)    The Borrower will not request any Borrowing or Letter of Credit, and the
Borrower shall not use, and shall procure that its Subsidiaries and its and
their respective directors, officers, employees and agents shall not use, the
proceeds of any Borrowing or Letter of Credit (a) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any joint venture partner or Person in violation of
any Anti-Corruption Laws, (b) for the purpose of funding, financing or
facilitating any activities, business or transaction of or with any Sanctioned
Person, or in any Sanctioned Country or (c) in any manner that would result in
the violation of any Sanctions applicable to any party hereto.

SECTION 5.09    Additional Collateral; Further Assurances.
(a)    Subject to applicable law, the Borrower and each other Loan Party shall
cause each of its wholly-owned Material Domestic Subsidiaries formed or acquired
on or after the date of this Agreement in accordance with the terms of this
Agreement and each Subsidiary which hereafter becomes a Material Domestic
Subsidiary, in each case, to become a Loan Party, within 30 days (or such later
date as the Administrative Agent may agree) after the date of such formation or
acquisition (or after the date on which such Subsidiary becomes a Material
Domestic Subsidiary, as applicable), by executing the Joinder Agreement


69

--------------------------------------------------------------------------------





set forth as Exhibit C hereto (the “Joinder Agreement”). Upon execution and
delivery thereof, each such Person shall automatically become a Loan Guarantor
hereunder and thereupon shall have all of the rights, benefits, duties, and
obligations in such capacity under the Loan Documents.
(b)    Subject to applicable law, the Borrower and other Loan Party shall cause
each of its wholly-owned Material Domestic Subsidiaries formed or acquired after
the date of this Agreement in accordance with the terms of this Agreement and
each Subsidiary who hereafter becomes a Material Domestic Subsidiary, in each
case, within 30 days (or such later date as the Administrative Agent may agree)
after the date of such formation or acquisition (or after the date on which such
Subsidiary becomes a Material Domestic Subsidiary, as applicable) to execute a
joinder to the Security Agreement, pursuant to which such Material Domestic
Subsidiary shall grant Liens to the Administrative Agent, for the benefit of the
Administrative Agent and the Lenders, in any property of such Loan Party which
constitutes Collateral.
(c)    Subject to the foregoing clauses (a) and (b), the Borrower and each other
Material Domestic Subsidiary will cause (i) 100% of the issued and outstanding
Equity Interests of each of its Domestic Subsidiaries, other than a Domestic
Subsidiary that is a Foreign Subsidiary Holding Company, and (ii) 65% of the
issued and outstanding Equity Interests entitled to vote (within the meaning of
Treas. Reg. Section 1.956-2(c)(2)) and 100% of the issued and outstanding Equity
Interests not entitled to vote (within the meaning of Treas. Reg. Section
1.956-2(c)(2)) in each Foreign Subsidiary that is a CFC (including any
Subsidiary that becomes a CFC after the Effective Date) and each Foreign
Subsidiary Holding Company directly owned by the Borrower or any Material
Domestic Subsidiary to be subject at all times to a first priority, perfected
Lien in favor of the Administrative Agent pursuant to the terms and conditions
of the Loan Documents or other security documents as the Administrative Agent
shall reasonably request; provided, that if the pledge of a greater percentage
of voting equity of any Foreign Subsidiary or Foreign Subsidiary Holding Company
will no longer trigger adverse tax consequences pursuant to Section 956 of the
Code or otherwise, then each such Foreign Subsidiary or Foreign Subsidiary
Holding Company shall be treated as a Domestic Subsidiary for purposes of this
Section 5.09(c). Notwithstanding anything to the contrary contained herein or in
any other Loan Document, no Loan or other Obligation of a Loan Party under any
Loan Document shall be deemed to be (i) guaranteed by a Foreign Subsidiary that
is a CFC, or guaranteed by a Subsidiary of a Foreign Subsidiary that is a CFC or
Foreign Subsidiary Holding Company; (ii) secured by any assets of a Foreign
Subsidiary that is a CFC, Foreign Subsidiary Holding Company or a Subsidiary of
a Foreign Subsidiary that is a CFC or a Foreign Subsidiary Holding Company
(including any Equity Interests in a Foreign Subsidiary that is a CFC or Foreign
Subsidiary Holding Company held directly or indirectly by a Foreign Subsidiary
that is a CFC or Foreign Subsidiary Holding Company); or (iii) secured by a
pledge or other security interest in excess of 65% of the issued and outstanding
Equity Interests entitled to vote (within the meaning of Treas. Reg. Section
1.956-2(c)(2) (and 100% of the issued and outstanding Equity Interests not
entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)) of a
Foreign Subsidiary that is a CFC or Foreign Subsidiary Holding Company unless
any of the guarantees or security interests described in (i) through (iii) will
no longer trigger adverse tax consequences pursuant to Section 956 of the Code.
(d)    Without limiting the foregoing, each Loan Party will, and will cause each
Subsidiary to, execute and deliver, or cause to be executed and delivered, to
the Administrative Agent such documents, agreements and instruments, and will
take or cause to be taken such further actions (including the filing and
recording of financing statements and other documents and such other actions or
deliveries of the type required by Section 4.01, as applicable), which may be
required by law or which the Administrative Agent may, from time to time,
reasonably request to carry out the terms and conditions of this Agreement and
the other Loan Documents and, to the extent required by the Security Agreement,
to ensure perfection and priority of the Liens created or intended to be created
by the Collateral Documents, all at the expense of the Loan Parties.


70

--------------------------------------------------------------------------------





(e)    As promptly as practicable, and in any event within the time periods
after the Effective Date specified in Schedule 5.09 (or such later date as the
Administrative Agent reasonably agrees to in writing), the Borrower shall
deliver, or cause to be delivered, the documents or take the actions specified
on Schedule 5.09.

SECTION 5.10    Anti-Corruption Laws and Sanctions. Each Loan Party shall
implement and maintain in effect policies and procedures designed to ensure
compliance by such Loan Party, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions.

SECTION 5.11    Compliance with Environmental Laws. Each Loan Party shall comply
with all Environmental Laws applicable to its operations and properties; and
obtain and renew all material authorizations and permits required pursuant to
Environmental Law for its operations and properties, in each case in accordance
with Environmental Laws, except, in each case, to the extent failure to do so
could not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

SECTION 5.12    Intellectual Property. Each Loan Party shall maintain adequate
licenses, patents, patent applications, copyrights, service marks, trademarks,
trademark applications, tradestyles and trade names to continue its business as
heretofore conducted by it or as hereafter conducted by it unless the failure to
maintain any of the foregoing could not reasonably be expected to have a
Material Adverse Effect on such Loan Party.

ARTICLE VI
NEGATIVE COVENANTS
Until Payment in Full has occurred, the Loan Parties covenant and agree, jointly
and severally, with the Lenders that:

SECTION 6.01    Indebtedness. No Loan Party will, nor will it permit any
Subsidiary to, create, incur or suffer to exist any Indebtedness, except:
(a)    the Secured Obligations;
(b)    (i) Indebtedness existing on the date hereof; provided, that any such
Indebtedness having a principal amount in excess of $1.0 million shall be set
forth on Schedule 6.01; and provided, further, that the aggregate principal
amount of any Indebtedness existing on the date hereof and not set forth on
Schedule 6.01 shall not exceed $10.0 million and (ii) extensions, renewals and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof;
(c)    Indebtedness of the Borrower to any Subsidiary and of any Subsidiary to
the Borrower or any other Subsidiary; provided, that (i) Indebtedness of any
Subsidiary that is not a Loan Party to the Borrower or to any Subsidiary that is
a Loan Party shall be subject to Section 6.04 and (ii) Indebtedness of the
Borrower to any Subsidiary and Indebtedness of any Subsidiary that is a Loan
Party to any Subsidiary that is not a


71

--------------------------------------------------------------------------------





Loan Party shall be subordinated to the Secured Obligations on terms reasonably
satisfactory to the Administrative Agent;
(d)    Guarantees by the Borrower of Indebtedness of any Subsidiary and by any
Subsidiary of Indebtedness of the Borrower or any other Subsidiary; provided,
that (i) the Indebtedness so Guaranteed is permitted by this Section 6.01, (ii)
Guarantees by the Borrower or any Subsidiary that is a Loan Party of
Indebtedness of any Subsidiary that is not a Loan Party shall be subject to
Section 6.04 and (iii) Guarantees permitted under this clause (d) shall be
subordinated to the Obligations on the same terms as the Indebtedness so
Guaranteed is subordinated to the Obligations;
(e)    Indebtedness of the Borrower or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets (whether
or not constituting purchase money Indebtedness), including Capital Lease
Obligations and any Indebtedness assumed in connection with the acquisition
(including by way of any Permitted Acquisition) of any such assets or secured by
a Lien on any such assets prior to the acquisition thereof, and extensions,
renewals and replacements of any such Indebtedness in accordance with clause (f)
hereof; provided, that, (i) such Indebtedness is incurred prior to or within 90
days after such acquisition or the completion of such construction or
improvement and (ii) the aggregate principal amount of Indebtedness permitted by
this clause (e) (including any refinancing thereof permitted by clause (f))
shall not exceed $10 million at any time outstanding;
(f)    Indebtedness which represents an extension, refinancing, or renewal of
any of the Indebtedness described in clauses (b), (e) or (s) hereof or of the
MUFG Synthetic Lease; provided, that, (i) the aggregate principal amount of such
Indebtedness does not exceed the principal amount of such Indebtedness being
refinanced plus the amount of any interest, premiums or penalties required to be
paid plus fees and expenses associated therewith, (ii) any Liens securing such
Indebtedness are not extended to any additional property of any Loan Party,
(iii) no Loan Party that is not originally obligated (or required to become
obligated) with respect to repayment of such Indebtedness is required to become
obligated with respect thereto, (iv) such extension, refinancing or renewal does
not result in a shortening of the average weighted maturity of the Indebtedness
so extended, refinanced or renewed, (v) the terms of any such extension,
refinancing, or renewal (other than pricing, premiums and optional prepayment or
optional redemption provisions) are not materially less favorable to the obligor
thereunder than the original terms of such Indebtedness, taken as a whole, and
(vi) if the Indebtedness that is refinanced, renewed, or extended was
subordinated in right of payment to the Secured Obligations, then the terms and
conditions of the refinancing, renewal, or extension Indebtedness must include
subordination terms and conditions that are at least as favorable to the
Administrative Agent and the Lenders as those that were applicable to the
refinanced, renewed, or extended Indebtedness;
(g)    Indebtedness owed to any Person providing workers’ compensation, health,
disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
person, in each case, incurred in the ordinary course of business;
(h)    Indebtedness of the Borrower or any Subsidiary in respect of performance
bonds, bid bonds, appeal bonds, surety bonds and similar obligations, in each
case provided in the ordinary course of business;
(i)    Indebtedness or Guarantees of the Borrower or any Subsidiary in
connection with any Swap Agreement permitted under Section 6.06;
(j)    Indebtedness arising from customary agreements providing for
indemnification, adjustment of purchase price, earnout, deferred purchase price
or similar obligations in connection with acquisitions or dispositions of any
business or assets by or of the Borrower or any Subsidiary permitted hereunder;


72

--------------------------------------------------------------------------------





(k)    Judgments entered against the Borrower or any Subsidiary to the extent
not constituting an Event of Default;
(l)    Indebtedness or Guarantees incurred in the ordinary course of business in
connection with cash pooling, netting and cash management arrangements
consisting of overdrafts or similar arrangements; provided, that any such
Indebtedness does not consist of Indebtedness for borrowed money and is owed to
the financial institutions providing such arrangements and such Indebtedness is
extinguished within five Business Days following the Borrower or any Subsidiary
becoming aware of the incurrence thereof;
(m)    Indebtedness of Foreign Subsidiaries; provided, that the aggregate
outstanding principal amount of such Indebtedness shall not exceed $30 million
(or the equivalent thereof outstanding at such time) at any time;
(n)    Indebtedness owed to sellers constituting consideration for Permitted
Acquisitions;
(o)    Indebtedness of a Person or Indebtedness attaching to assets of a Person
that, in either case, becomes a Subsidiary or Indebtedness attaching to assets
that are acquired by Borrower or any of its Subsidiaries, in each case as the
result of a Permitted Acquisition; provided, that (i) such Indebtedness existed
at the time such Person became a Subsidiary or at the time such assets were
acquired and, in each case, was not created in anticipation thereof and (ii) (x)
such Indebtedness incurred in connection with any single Permitted Acquisition
shall not exceed $5.0 million and (y) the aggregate amount of such Indebtedness
permitted to be incurred shall under this clause (o) not exceed $15.0 million;
(p)    Indebtedness of the Borrower or any Subsidiary in connection with any
Guarantees given by them, or any letters of credit or bank guarantees issued by
any bank or financial institution, in favor of any Governmental Authority to
secure the payment of Taxes owed by the Borrower or any Subsidiary to such
Governmental Authorities;
(q)    Indebtedness of the Borrower or any Subsidiary owed to sublessees in
respect of security deposits or advances held by the Borrower or any Subsidiary
in connection with the subletting sublessees of any leasehold interests of the
Borrower or any Subsidiary;
(r)    Incremental Equivalent Debt; provided, that the aggregate principal
amount of all such Indebtedness, together with the principal amount of all
Incremental Term Facilities and Commitment Increases shall not exceed $50
million;
(s)    Indebtedness in respect of the Convertible Notes;
(t)    unsecured Indebtedness of the Borrower or any Loan Party; provided, that
(i) after giving effect to the incurrence thereof, the Total Net Leverage Ratio
on a pro forma basis is not more than 3.50 to 1.00, (ii) the final maturity of
any such unsecured Indebtedness shall be no earlier than 90 days following the
latest Maturity Date at the time of incurrence, (iii) such Indebtedness shall
not be guaranteed by any Person that is not a Loan Guarantor, (iv) such
Indebtedness shall not include any amortization and (v) the terms and conditions
of such Indebtedness (other than pricing, premiums and optional prepayment or
optional redemption provisions) are, when taken as a whole (A) substantially
identical to or (B) not materially more favorable to the lenders or holders
providing such Indebtedness than those applicable to this Agreement or other
provisions applicable only to periods after the Maturity Date in effect at the
time of incurrence, issuance or obtainment of such Indebtedness, in each case,
as determined in good faith by the Borrower;
(u)    obligations under sale and leaseback transactions permitted by Section
6.05(b);


73

--------------------------------------------------------------------------------





(v)    Indebtedness of a Subsidiary in connection with a mortgage financing of
property located in Italy; provided, that the aggregate principal amount of
Indebtedness permitted by this clause (v) shall not exceed $35 million at any
time outstanding;
(w)    Indebtedness in respect of Permitted Receivables Facilities in an
aggregate principal amount not exceeding $12.5 million at any time outstanding;
and
(x)    other Indebtedness in an aggregate principal amount not exceeding $50
million at any time outstanding.

SECTION 6.02    Liens. No Loan Party will, nor will it permit any Subsidiary to,
create, incur, assume or permit to exist any Lien on any property or asset now
owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:
(a)    Liens created pursuant to any Loan Document;
(b)    Permitted Encumbrances;
(c)    any Lien on any property or asset of the Borrower or any Subsidiary
existing on the date hereof and set forth in Schedule 6.02; provided, that (i)
such Lien shall not apply to any other property or asset of the Borrower or such
Subsidiary and (ii) such Lien shall secure only those obligations which it
secures on the date hereof and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof;
(d)    any Lien existing on any property or asset prior to the acquisition
thereof (including by way of any Permitted Acquisition) by the Borrower or any
Subsidiary or existing on any property or asset of any Person that becomes a
Subsidiary after the Effective Date prior to the time such Person becomes a
Subsidiary; provided, that (i) such Lien is not created in contemplation of or
in connection with such acquisition or such Person becoming a Subsidiary, as the
case may be, (ii) such Lien shall not apply to any other property or assets of
the Borrower or any Subsidiary and (iii) such Lien shall secure only those
obligations which it secures on the date of such acquisition or the date such
Person becomes a Subsidiary, as the case may be and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof;
(e)    Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Subsidiary; provided, that (i) such security interests secure
Indebtedness permitted by clause (e) of Section 6.01, (ii) such security
interests and the Indebtedness secured thereby are incurred prior to or within
90 days after such acquisition or the completion of such construction or
improvement, (iii) the Indebtedness secured thereby does not exceed 110% of the
cost of acquiring, constructing or improving such fixed or capital assets and
(iv) such security interests shall not apply to any other property or assets of
the Borrower or Subsidiary;
(f)    Liens of a collecting bank arising in the ordinary course of business
under Section 4‑208 of the Uniform Commercial Code in effect in the relevant
jurisdiction covering only the items being collected upon;
(g)    Liens granted by a Foreign Subsidiary in respect of Indebtedness for
which no Loan Party is liable;


74

--------------------------------------------------------------------------------





(h)    Liens arising by operation of law under Article 2 of the Uniform
Commercial Code in favor of a reclaiming seller of goods or buyer of goods;
(i)    broker’s Liens, bankers’ Liens, rights of setoff and other similar Liens
existing solely with respect to cash and Cash Equivalents on deposit in one or
more accounts maintained by the Borrower or any Subsidiary, in each case,
granted in the ordinary course of business in favor of the bank or banks with
which such accounts are maintained, including any such Liens or rights of setoff
securing amounts owing in the ordinary course of business to such bank with
respect to cash management and operating account arrangements, including those
involving pooled accounts and netting arrangements;
(j)    licenses, sub-licenses and other similar encumbrances incurred in the
ordinary course of business that do not materially detract from the value of the
property subject thereto or materially interfere with the ordinary conduct of
the business of the Borrower or any Subsidiary;
(k)    Liens on assets of Foreign Subsidiaries to secure Indebtedness of such
Foreign Subsidiaries permitted under Section 6.01(m);
(l)    Liens on cash or Cash Equivalents constituting earnest money deposits
made by the Borrower or any Subsidiary in connection with any letter of intent
or purchase agreement for a Permitted Acquisition;
(m)    Liens on the Collateral securing in respect of Incremental Equivalent
Debt;
(n)    Liens under sale and leaseback transactions permitted by Section 6.05(b);
provided, that no such Lien shall extend to or cover any property other than the
property subject to such sale and leaseback transaction;
(o)    Liens on the underlying real property that is the subject of the mortgage
financing permitted pursuant to Section 6.01(v);
(p)    Liens in favor of a Person that is not a Subsidiary of the Borrower on
Receivables Assets which are the subject of any Permitted Receivables Facility
solely to secure obligations owing to such Person under such Permitted
Receivables Facility; and
(q)    other Liens in an aggregate amount not exceeding $5 million at any time
outstanding.

SECTION 6.03    Fundamental Changes.
(a)    No Loan Party will, nor will it permit any Subsidiary to, merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of transactions) all or substantially all of its
assets, or all or substantially all of the stock of any of its Subsidiaries (in
each case, whether now owned or hereafter acquired), or liquidate or dissolve,
except that, if at the time thereof and immediately after giving effect thereto
no Event of Default shall have occurred and be continuing (i) any Subsidiary of
the Borrower may merge into the Borrower in a transaction in which the Borrower
is the surviving corporation, (ii) any Subsidiary may merge into any Loan Party
in a transaction in which the surviving entity is a Loan Party, (iii) any Person
may merge into any Loan Party or any of its Subsidiaries in connection with a
Permitted Acquisition so long as, in the case of a merger involving any Loan
Party, such Loan Party is the surviving entity (or the surviving entity becomes
a Loan Party in accordance with this Agreement), (iv) any Subsidiary may sell,
transfer, lease or otherwise dispose of its assets to the Borrower or to another
Subsidiary, (v) any Subsidiary that is not a


75

--------------------------------------------------------------------------------





Loan Party may merge into any other Subsidiary that is not a Loan Party and (vi)
any Subsidiary that is not a Loan Party may liquidate or dissolve if the Loan
Party or Subsidiary that is not a Loan Party which owns such Subsidiary
determines in good faith that such liquidation or dissolution is in the best
interests of such Loan Party or Subsidiary that is not a Loan Party, as
applicable, and is not materially disadvantageous to the Lenders; provided, that
any such merger involving a Person that is not a wholly owned Subsidiary
immediately prior to such merger shall not be permitted unless also permitted by
Section 6.04.
Notwithstanding anything to the contrary in the foregoing, each Loan Party and
each of its Subsidiaries shall be permitted to enter into an agreement to effect
any transaction of merger or consolidation that is not otherwise permitted under
this Section 6.03 at a future time; provided, that such agreement shall be
conditioned on (i) obtaining requisite approvals permitting the respective
transaction (and any related financing or other transactions) in accordance with
the requirements of Section 9.02 or (ii) Payment in Full; provided, further,
that such agreement shall (x) not contain any provision imposing fees or damages
on any Loan Party or its Subsidiary for failure to meet the conditions set forth
above and (y) contain termination provisions which will provide for the
termination of the agreement within a reasonable time if the conditions
described in the preceding proviso have not been satisfied by such time.
(b)    No Loan Party will, nor will it permit any of its Subsidiaries to, engage
to any material extent in any business other than businesses of the type
conducted by the Borrower and its Subsidiaries on the date of execution of this
Agreement and businesses which are, in the good faith judgment of the Borrower,
similar, complementary or substantially related thereto or are reasonable
extensions thereof.
(c)    The Borrower will not change its fiscal year which currently ends on
December 31 of each year.

SECTION 6.04    Investments, Loans, Advances, Guarantees and Acquisitions. No
Loan Party will, nor will it permit any Subsidiary to, purchase, hold or acquire
(including pursuant to any merger with any Person that was not a Loan Party and
a wholly owned Subsidiary prior to such merger) any capital stock, evidences of
indebtedness or other securities (including any option, warrant or other right
to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, Guarantee any obligations of, or make or permit to exist any
investment or any other interest in, any other Person, or purchase or otherwise
acquire (in one transaction or a series of transactions) any assets of any other
Person constituting a business unit (collectively, an “Investment”), except:
(a)    investments in cash and Cash Equivalents;
(b)    investments in existence on the date of this Agreement and described in
Schedule 6.04;
(c)    investments by the Borrower and its Subsidiaries in the capital stock of
their respective Subsidiaries; provided, that the aggregate amount of
investments (together with the aggregate amount of loans and advances described
in Section 6.04(d) and amounts described in clause (g) of the definition of
“Permitted Acquisition”), as of any date of determination, made by the Borrower
or the other Loan Parties in the capital stock of their respective Subsidiaries
who are not Loan Parties does not at any time exceed an amount equal to $75
million (with the amount of any such investments being the original cost of such
investment, less all repayments, returns, dividends and distributions, in each
case received in cash in respect of such investment and less all liabilities
effectively assumed by a person other than any Loan Party or any Subsidiary
thereof in connection with the sale of any such investment);


76

--------------------------------------------------------------------------------





(d)    loans or advances made by the Borrower or any of its Subsidiaries to the
Borrower or any other Subsidiary; provided, that the aggregate amount of loans
and advances (together with the aggregate amount of investments described in
Section 6.04(c) and amounts described in clause (g) of the definition of
“Permitted Acquisition”) made by the Borrower or the other Loan Parties to
Subsidiaries who are not Loan Parties that are at any time outstanding does not,
as of any date of determination, exceed an amount equal to $75 million;
(e)    Guarantees constituting Indebtedness permitted by Section 6.01 and
guarantees of ordinary course commercial obligations not constituting
Indebtedness;
(f)    Permitted Acquisitions;
(g)    loans and advances to employees of the Borrower or any Subsidiaries in
the ordinary course of business (including for travel, entertainment and
relocation expenses and to finance the purchase of Equity Interests of the
Borrower) in an aggregate amount for the Borrower and its Subsidiaries not to
exceed $5 million at any time outstanding;
(h)    investments received in connection with the bankruptcy or reorganization
of any Person or in settlement of obligations of, or disputes with, any Person
arising in the ordinary course of business;
(i)    Swap Agreements permitted by Section 6.06;
(j)    investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business;
(k)    investments made in joint ventures in an aggregate outstanding amount not
to exceed $5 million;
(l)    to the extent constituting investments, performance guarantees of
obligations of the Borrower’s Subsidiaries in the ordinary course of business;
(m)    other Investments by the Borrower or any of its Subsidiaries; provided
that the Total Net Leverage Ratio for the most recently ended four quarter
period for which financial statements have been (or were required to be)
delivered to the Administrative Agent is less than 3.00 to 1.00; and
(n)    in addition to investments otherwise expressly permitted by this Section
6.04, investments, loans and advances by the Borrower or any of its Subsidiaries
in an aggregate amount (valued at cost) not to exceed $50 million during the
term of this Agreement.

SECTION 6.05    Asset Dispositions; Sale and Leaseback Transactions.
(a)    No Loan Party will, nor will it permit any Subsidiary to, make any
Disposition except:
(i)    Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;
(ii)    Dispositions (including non-exclusive licenses) of inventory in the
ordinary course of business;


77

--------------------------------------------------------------------------------





(iii)    Dispositions of equipment or real property to the extent that (A) such
property is exchanged for credit against the purchase price of similar
replacement property or (B) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;
(iv)    Dispositions of property by Borrower to any Subsidiary and by any
Subsidiary to Borrower or any other Subsidiary; provided, that if such property
is subject to any Lien under any Collateral Document prior to any such
Disposition, such property shall remain subject to valid and perfected Liens
under the Collateral Documents after such Disposition;
(v)    Dispositions permitted by Sections 6.03, 6.04, 6.05(b), 6.07 and 6.08;
(vi)    Dispositions of overdue accounts receivable solely in connection with
the collection or compromise thereof;
(vii)    Dispositions pursuant to operating leases (not in connection with any
sale and leaseback transactions or other Capital Lease Obligations) entered into
in the ordinary course of business;
(viii)    Dispositions of property and assets subject to condemnation and
casualty events;
(ix)    Dispositions of cash and Cash Equivalents;
(x)    Dispositions required by the MUFG Synthetic Lease, including any
extension, replacement or refinancing thereof, to the extent substantially
consistent with the MUFG Synthetic Lease;
(xi)    Dispositions of Receivables Assets which are the subject of any
Permitted Receivables Facility as required by such Permitted Receivables
Facility;
(xii)    Dispositions in the ordinary course of business of sales-type lease
receivables and related assets generated in connection with the leasing of
products to customers of the Borrower and its Subsidiaries; and
(xiii)    Dispositions by Borrower and any Subsidiary not otherwise permitted
under this Section 6.05(a); provided, that (A) at the time of such Disposition,
no Default shall exist or would result from such Disposition, (B) the aggregate
fair market value of all property Disposed of in reliance on this subclause
(xiii) in any fiscal year (or in the case of any Disposition for which the fair
market value cannot reasonably be determined, the aggregate purchase price
therefor) shall not exceed $15 million; provided, that any unused portion of
such amount may be carried forward to the following fiscal year and (C) the
aggregate fair market value of all property Disposed of in reliance on this
subclause (xiii) (or in the case of any Disposition for which the fair market
value cannot reasonably be determined, the aggregate purchase price therefor)
shall not exceed $50 million;
provided, however, that any Disposition pursuant to Section 6.05(a)(i) through
(a)(iii), Section 6.05(a)(v) (except insofar as it relates to any transaction
solely between the Borrower and any Subsidiary or Section 6.07),
Section 6.05(a)(vi) (except to the extent determined by the applicable Person
making such Disposition in good faith to be appropriate in accordance with its
usual practice), Section 6.05(a)(vii), Section 6.05(a)(xi) and
Section 6.05(a)(xiii) shall be for fair market value (or, in respect of Section
6.05(a)(xiii),


78

--------------------------------------------------------------------------------





where the fair market value cannot reasonably be determined, such disposition
shall otherwise be in accordance with the terms of Section 6.05(a)(xiii));
(b)    No Loan Party will, nor will it permit any Subsidiary to, enter into any
arrangement, directly or indirectly, whereby it shall sell or transfer any owned
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
that it intends to use for substantially the same purpose or purposes as the
property sold or transferred, except for (i) any such sale of any newly acquired
fixed or capital assets by the Borrower or any Subsidiary that is made for cash
consideration in an amount not less than the purchase price of such fixed or
capital asset and is consummated within 90 days after the completion of the
acquisition or construction of such fixed or capital asset as reasonably
determined by the Borrower in good faith or (ii) arrangements with respect to
real property having an aggregate value of not more than $10 million, at any one
time under all such arrangements.

SECTION 6.06    Swap Agreements. No Loan Party will, nor will it permit any
Subsidiary to, enter into any Swap Agreement, except (a) Swap Agreements entered
into to hedge or mitigate risks (including foreign currency exchange risks) to
which the Borrower or any Subsidiary has actual or reasonably anticipated
exposure (other than those in respect of Equity Interests of the Borrower or any
of its Subsidiaries), and (b) Swap Agreements entered into in order to
effectively cap, collar or exchange interest rates (from fixed to floating
rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or investment of the Borrower or any
Subsidiary.

SECTION 6.07    Restricted Payments; Prepayments of Junior Debt.
(a)    No Loan Party will, nor will it permit any Subsidiary to, declare or
make, or agree to pay or make, directly or indirectly, any Restricted Payment,
or incur any obligation (contingent or otherwise) to do so, except:
(i)    (A) the Borrower may declare and pay dividends with respect to its common
stock payable solely in additional shares of its common stock, and, with respect
to its preferred stock, payable solely in additional shares of such preferred
stock or in shares of its common stock, and (B) Subsidiaries may declare and pay
dividends ratably with respect to their Equity Interests;
(ii)    Restricted Payments paid in cash to shareholders of the Borrower, so
long as (A) no Event of Default has occurred and is continuing or would result
therefrom and (B) the Total Net Leverage Ratio for the most recently ended four
quarter period for which financial statements have been (or were required to be)
delivered to the Administrative Agent is less than 2.50 to 1.00;
(iii)    issuances of Equity Interests to sellers of Permitted Acquisitions in
satisfaction of obligations of the type described in Section 6.01(j);
(iv)    the Borrower may repurchase, redeem, retire or otherwise acquire for
value Equity Interests (including any stock appreciation rights in respect
thereof) of the Borrower from current or former employees or directors;
provided, that the aggregate annual cash payments in respect of such
repurchases, redemptions, retirements and acquisitions shall not exceed $10
million; and


79

--------------------------------------------------------------------------------





(v)    Restricted Payments made in cash to the holders of any Convertible Notes,
at redemption of such Convertible Notes not to exceed the original aggregate
principal amount of such Convertible Notes.
(b)    No Loan Party will, nor will it permit any Subsidiary to, make or agree
to pay or make, directly or indirectly, any payment or other distribution
(whether in cash, securities or other property) of or in respect of principal of
or interest on any Junior Debt, or any payment or other distribution (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any Junior Debt, except:
(i)    payment of regularly scheduled interest as and when due in respect of any
Junior Debt permitted under Section 6.01;
(ii)    refinancings of any Junior Debt to the extent permitted by Section 6.01;
and
(iii)    prepayments of any Junior Debt, so long as (A) no Event of Default has
occurred and is continuing or would result therefrom and (B) the Total Net
Leverage Ratio for the most recently ended four quarter period for which
financial statements have been (or were required to be) delivered to the
Administrative Agent is less than 2.50 to 1.00.

SECTION 6.08    Transactions with Affiliates. No Loan Party will, nor will it
permit any Subsidiary to, sell, lease or otherwise transfer any property or
assets to, or purchase, lease or otherwise acquire any property or assets from,
or otherwise engage in any other transactions with, any of its Affiliates,
except (a) transactions that (i) are in the ordinary course of business and
(ii) are at prices and on terms and conditions not less favorable to such Loan
Party or such Subsidiary than could be obtained on an arm’s-length basis from
unrelated third parties, (b) transactions between or among the Borrower and any
Subsidiary not involving any other Affiliate, (c) any Restricted Payment
permitted by Section 6.07, (d) reasonable and customary director, officer and
employee compensation (including bonuses) and other benefits (including
retirement, health, stock option and other benefit plans), indemnification
arrangements, (e) severance and reimbursement of costs paid to members of the
board of directors of any Loan Party or any of its Subsidiaries and (f)
transactions described in Schedule 6.08.

SECTION 6.09    Restrictive Agreements. No Loan Party will, nor will it permit
any Subsidiary to, directly or indirectly, enter into, incur or permit to exist
any agreement or other arrangement that prohibits, restricts or imposes any
condition upon (a) the ability of such Loan Party or any of its Subsidiaries to
create, incur or permit to exist any Lien upon any of its property or assets, or
(b) the ability of any Subsidiary to pay dividends or other distributions with
respect to any shares of its capital stock or to make or repay loans or advances
to the Borrower or any other Subsidiary or to Guarantee Indebtedness of the
Borrower or any other Subsidiary; except for: (i) such encumbrances or
restrictions existing under or by reason of applicable law or any Loan Document;
(ii) restrictions and conditions existing on the date hereof identified on
Schedule 6.09 (but not including any extension or renewal of, or any amendment
or modification expanding the scope of, any such restriction or condition);
(iii) customary restrictions and conditions contained in agreements relating to
the sale of a Subsidiary or other property pending such sale, provided such
restrictions and conditions apply only to the Subsidiary or other property that
is to be sold and such sale is permitted hereunder; (iv) restrictions or
conditions imposed by any agreement relating to secured Indebtedness permitted
by this Agreement if such restrictions or conditions apply only to the property
or assets securing such Indebtedness; (v) customary provisions in leases and
other contracts restricting the assignment thereof; (vi) customary restrictions
contained in any software licenses; (vii) without affecting the Loan Parties’
obligations under


80

--------------------------------------------------------------------------------





Section 5.09, customary provisions in the organizational documents of a Person
or asset sale or stock sale agreements or similar agreements which restrict the
transfer of ownership in such Person; (viii) in the case of any joint venture
permitted hereunder with a Person that is not a Loan Party, restrictions in such
Person’s organizational documents or pursuant to any joint venture agreement or
stockholders agreement solely to the extent of the Equity Interests of or
property held in the subject joint venture; (ix) restrictions imposed by any
holder of a Lien permitted by Section 6.02 restricting the transfer of the
property subject thereto; (x) without affecting the Loan Parties’ obligations
under Section 5.09, any agreement in effect at the time a Person becomes a
Subsidiary of the Borrower (including any amendments thereto that are otherwise
permitted by the Loan Documents and that are no more materially restrictive with
respect to such encumbrances and restrictions than those prior to such amendment
or refinancing), so long as such agreement was not entered into in connection
with or in contemplation of such person becoming a Subsidiary of Borrower and
imposes restrictions only on such Person and its assets; (xi) restrictions on
cash or other deposits required by suppliers or landlords under contracts
entered into in the ordinary course of business; (xii) without affecting the
Loan Parties’ obligations under Section 5.09, restrictions imposed solely on
Foreign Subsidiaries pursuant to any Swap Agreement entered into by the Borrower
or any Subsidiary and permitted pursuant to Section 6.06; (xiii) customary
restrictions or conditions pursuant to any Indebtedness incurred pursuant to
Section 6.01(t); or (xiv) customary restrictions or conditions pursuant to any
Permitted Receivables Facility.

SECTION 6.10    Amendment of Material Documents. No Loan Party will, nor will it
permit any Subsidiary (a) to, amend, modify or waive any of its rights under its
certificate of incorporation, by-laws, operating, management or partnership
agreement or other organizational documents, (b) to voluntarily amend,
voluntarily modify or waive any provision of any documentation relating to any
Convertible Notes or (c) the provisions of any Junior Debt, in each case, to the
extent any such amendment, modification or waiver would be materially adverse to
the Lenders.

SECTION 6.11    Financial Covenants.
(a)    Senior Secured Net Leverage Ratio. The Loan Parties will not permit the
Senior Secured Net Leverage Ratio, determined for the four consecutive fiscal
quarter period ending on the last day of each fiscal quarter, to be more than
3.00 to 1.00.
(b)    Total Net Leverage Ratio. The Loan Parties will not permit the Total Net
Leverage Ratio, determined for the four consecutive fiscal quarter period ending
on the last day of each fiscal quarter, to be more than 4.00 to 1.00.
(c)    Interest Coverage Ratio. The Loan Parties will not permit the Interest
Coverage Ratio, determined for the four consecutive fiscal quarter period ending
on the last day of each fiscal quarter, to be less than 3.00 to 1.00.

ARTICLE VII
EVENTS OF DEFAULT
If any of the following events (each an “Event of Default”) shall occur and be
continuing:


81

--------------------------------------------------------------------------------





(a)    the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
(b)    the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article
VII) payable under this Agreement, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of five
Business Days;
(c)    any representation or warranty made or deemed made by or on behalf of any
Loan Party or any Subsidiary in or in connection with this Agreement or any Loan
Document or any amendment or modification thereof or waiver thereunder, or in
any report, certificate, financial statement or other document furnished
pursuant to or in connection with this Agreement or any Loan Document or any
amendment or modification thereof or waiver thereunder, shall prove to have been
materially incorrect when made or deemed made (unless, in the case of any such
representation and warranty made pursuant to Section 3.13 of this Agreement or
Section 3.1 of the Security Agreement, such misstatement was made with respect
to Collateral having a book value not exceeding $1 million);
(d)    any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in Section 5.02(a), 5.03 (with respect to maintaining a
Loan Party’s existence), 5.08, 5.09(a) or 5.09(b) or in Article VI;
(e)    any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in this Agreement (other than those which constitute a
default under another Section of this Article VII), and such failure shall
continue unremedied for a period of 30 days after the earlier of any Loan
Party’s knowledge of such breach or notice thereof from the Administrative Agent
(which notice will be given at the request of any Lender) if such breach relates
to terms or provisions of any other Section of this Agreement;
(f)    any Loan Party or any Subsidiary shall fail to make any payment (whether
of principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable;
(g)    any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided, that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;
(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of a Loan Party or any Material Foreign Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for any Loan Party or any Material Foreign Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days (or 90 days in the case of any
Material Foreign Subsidiary) or an order or decree approving or ordering any of
the foregoing shall be entered;


82

--------------------------------------------------------------------------------





(i)    any Loan Party or any Material Foreign Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Article VII, (iii) apply
for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for such Loan Party or Material
Foreign Subsidiary or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;
(j)    any Loan Party or any Subsidiary of any Loan Party shall become unable,
admit in writing its inability or fail generally to pay its debts as they become
due;
(k)    one or more judgments for the payment of money in an aggregate amount in
excess of $10 million (not paid or fully covered by insurance company as to
which the relevant insurance company has acknowledged coverage) shall be
rendered against any Loan Party, any Subsidiary of any Loan Party or any
combination thereof and the same shall remain undischarged for a period of
30 consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to attach or levy upon
any assets of any Loan Party or any Subsidiary of any Loan Party to enforce any
such judgment;
(l)    an ERISA Event shall have occurred that, when taken together with all
other ERISA Events that have occurred, could reasonably be expected to result in
aggregate liability of the Borrower and its Subsidiaries in excess of $10
million;
(m)    a Change in Control shall occur;
(n)    the occurrence of any “default”, as defined in any Loan Document (other
than this Agreement) or the breach of any of the terms or provisions of any Loan
Document (other than this Agreement), which default or breach continues beyond
any period of grace therein provided;
(o)    the Loan Guaranty shall fail to remain in full force or effect or any
action shall be taken to discontinue or to assert the invalidity or
unenforceability of the Loan Guaranty or any Loan Guarantor shall deny that it
has any further liability under the Loan Guaranty to which it is a party, or
shall give notice to such effect;
(p)    (i) any Collateral Document shall for any reason fail to create a valid
and perfected first priority security interest in any Collateral purported to be
covered thereby (other than with respect to Collateral collectively having a
book value not exceeding $2.5 million), except (A) as permitted by the terms of
any Collateral Document or other Loan Document or (B) as a result of the
Administrative Agent’s failure to (1) maintain possession of any stock
certificates, promissory notes or other instruments delivered to it under the
Collateral Documents, or (2) file Uniform Commercial Code continuation
statements, (ii) any material provision of any Collateral Document shall fail to
remain in full force or effect or (iii) any action shall be taken to discontinue
or to assert the invalidity or unenforceability of any Collateral Document; or
(q)    any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or any Loan Party
shall challenge the enforceability of any Loan Document or shall assert in
writing, or engage in any action or inaction based on any such assertion, that
any provision of any of the Loan Documents has ceased to be or otherwise is not
valid, binding and enforceable in accordance with its terms);


83

--------------------------------------------------------------------------------





then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article VII), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times:  (i) terminate
the Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower; and
in case of any event with respect to the Borrower described in clause (h) or (i)
of this Article VII, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrower accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower. Upon
the occurrence and the continuance of an Event of Default, the Administrative
Agent may, and at the request of the Required Lenders shall, exercise any rights
and remedies provided to the Administrative Agent under the Loan Documents or at
law or equity, including all remedies provided under the UCC.

ARTICLE VIII
THE ADMINISTRATIVE AGENT

SECTION 8.01    Appointment. Each of the Lenders, on behalf of itself and any of
its Affiliates that are Secured Parties and the Issuing Banks hereby irrevocably
appoints the Administrative Agent as its agent and authorizes the Administrative
Agent to take such actions on its behalf, including execution of the other Loan
Documents, and to exercise such powers as are delegated to the Administrative
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto. In addition, to the extent required under
the laws of any jurisdiction other than the U.S., each of the Lenders and the
Issuing Bank hereby grants to the Administrative Agent any required powers of
attorney to execute any Collateral Document governed by the laws of such
jurisdiction on such Lender’s or Issuing Bank’s behalf. The provisions of this
Article VIII are solely for the benefit of the Administrative Agent and the
Lenders (including the Issuing Bank), and the Loan Parties shall not have rights
as a third party beneficiary of any of such provisions. It is understood and
agreed that the use of the term “agent” as used herein or in any other Loan
Documents (or any similar term) with reference to the Administrative Agent is
not intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law. Instead, such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties.

SECTION 8.02    Rights as a Lender. The bank serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent, and such bank and its Affiliates may accept deposits from,
lend money to and generally engage in any kind of business with the Loan Parties
or any Subsidiary of a Loan Party or other Affiliate thereof as if it were not
the Administrative Agent hereunder.

SECTION 8.03    Duties and Obligations. The Administrative Agent shall not have
any duties or obligations except those expressly set forth in the Loan
Documents. Without limiting the generality of the


84

--------------------------------------------------------------------------------





foregoing, (a) the Administrative Agent shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing, (b) the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated by the Loan Documents that the
Administrative Agent is required to exercise in writing as directed by the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 9.02), and (c) except
as expressly set forth in the Loan Documents, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to any Loan Party or any of its Subsidiaries that is
communicated to or obtained by the bank serving as Administrative Agent or any
of its Affiliates in any capacity. The Administrative Agent shall not be liable
for any action taken or not taken by it with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02) or in the
absence of its own gross negligence or willful misconduct as determined by a
final nonappealable judgment of a court of competent jurisdiction. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice thereof is given to the Administrative Agent by the
Borrower or a Lender, and the Administrative Agent shall not be responsible for
or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or in
connection with any Loan Document, (iii) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, (v) the creation,
perfection or priority of Liens on the Collateral or the existence of the
Collateral, or (vi) the satisfaction of any condition set forth in Article IV or
elsewhere in any Loan Document, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent. None of the Lenders or
other Persons identified on the facing page or signature pages of this Agreement
as a “syndication agent,” “documentation agent,” “lead arranger,” “bookrunner”
or other similar term shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such. Without limiting the foregoing, none of the Lenders or other
Persons so identified shall have or be deemed to have any fiduciary relationship
with any Lender. Each Lender acknowledges that it has not relied, and will not
rely, on any of the Lenders or other Persons so identified in deciding to enter
into this Agreement or in taking or not taking action hereunder.

SECTION 8.04    Reliance. The Administrative Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing believed
by it to be genuine and to have been signed or sent by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person, and shall not
incur any liability for relying thereon. The Administrative Agent may consult
with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

SECTION 8.05    Actions through Sub-Agents. The Administrative Agent may perform
any and all of its duties and exercise its rights and powers by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.


85

--------------------------------------------------------------------------------






SECTION 8.06    Resignation. Subject to the appointment and acceptance of a
successor Administrative Agent as provided in this paragraph, the Administrative
Agent may resign at any time by notifying the Lenders, the Issuing Banks and the
Borrower. Upon any such resignation, the Required Lenders shall have the right,
in consultation with the Borrower, to appoint a successor. If no successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Banks, appoint a successor Administrative Agent which
shall be a commercial bank or an Affiliate of any such bank. Upon the acceptance
of its appointment as Administrative Agent hereunder by a successor, such
successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents. The fees payable by the Borrower
to a successor Administrative Agent shall be the same as those payable to its
predecessor, unless otherwise agreed by the Borrower and such successor.
Notwithstanding the foregoing, in the event no successor Administrative Agent
shall have been so appointed and shall have accepted such appointment within 30
days after the retiring Administrative Agent gives notice of its intent to
resign, the retiring Administrative Agent may give notice of the effectiveness
of its resignation to the Lenders, the Issuing Banks and the Borrower,
whereupon, on the date of effectiveness of such resignation stated in such
notice, (a) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents; provided,
that, solely for purposes of maintaining any security interest granted to the
Administrative Agent under any Collateral Document for the benefit of the
Secured Parties, the retiring Administrative Agent shall continue to be vested
with such security interest as collateral agent for the benefit of the Secured
Parties and, in the case of any Collateral in the possession of the
Administrative Agent, shall continue to hold such Collateral, in each case until
such time as a successor Administrative Agent is appointed and accepts such
appointment in accordance with this paragraph (it being understood and agreed
that the retiring Administrative Agent shall have no duty or obligation to take
any further action under any Collateral Document, including any action required
to maintain the perfection of any such security interest), and (b) the Required
Lenders shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent; provided, that (i)
all payments required to be made hereunder or under any other Loan Document to
the Administrative Agent for the account of any Person other than the
Administrative Agent shall be made directly to such Person and (ii) all notices
and other communications required or contemplated to be given or made to the
Administrative Agent shall also directly be given or made to each Lender and
each Issuing Bank. Following the effectiveness of the Administrative Agent’s
resignation from its capacity as such, the provisions of this Article VIII,
Section 2.17(d) and Section 9.03, as well as any exculpatory, reimbursement and
indemnification provisions set forth in any other Loan Document, shall continue
in effect for the benefit of such retiring Administrative Agent, its sub‑agents
and their respective Related Parties in respect of any actions taken or omitted
to be taken by any of them while it was acting as Administrative Agent and in
respect of the matters referred to in the proviso under clause (a) above.

SECTION 8.07    Non-Reliance. Each Lender acknowledges and agrees that the
extensions of credit made hereunder are commercial loans and letters of credit
and not investments in a business enterprise or securities. Each Lender further
represents that it is engaged in making, acquiring or holding commercial loans
in the ordinary course of its business and has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement as a Lender, and to make,
acquire or hold Loans hereunder. Each Lender shall, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information (which may contain material, non-public information
within the meaning of the United States securities laws concerning the


86

--------------------------------------------------------------------------------





Borrower and its Affiliates) as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document, any related agreement or any
document furnished hereunder or thereunder and in deciding whether or to the
extent to which it will continue as a Lender or assign or otherwise transfer its
rights, interests and obligations hereunder.

SECTION 8.08    Not Partners or Co-Venturers; Administrative Agent as
Representative of the Secured Parties.
(a)    The Lenders are not partners or co-venturers, and no Lender shall be
liable for the acts or omissions of, or (except as otherwise set forth herein in
case of the Administrative Agent) authorized to act for, any other Lender. The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.
(b)    In its capacity, the Administrative Agent is a “representative” of the
Secured Parties within the meaning of the term “secured party” as defined in the
New York Uniform Commercial Code. Each Lender (and other Secured Party by its
acceptance of the benefits of the Loan Documents) authorizes the Administrative
Agent to enter into each of the Collateral Documents to which it is a party and
to take all action contemplated by such documents. Each Lender (and other
Secured Party by its acceptance of the benefits of the Loan Documents) agrees
that no Secured Party (other than the Administrative Agent) shall have the right
individually to seek to realize upon the security granted by any Collateral
Document, it being understood and agreed that such rights and remedies may be
exercised solely by the Administrative Agent for the benefit of the Secured
Parties upon the terms of the Collateral Documents. In the event that any
Collateral is hereafter pledged by any Person as collateral security for the
Secured Obligations, the Administrative Agent is hereby authorized, and hereby
granted a power of attorney, to execute and deliver on behalf of the Secured
Parties any Loan Documents necessary or appropriate to grant and perfect a Lien
on such Collateral in favor of the Administrative Agent on behalf of the Secured
Parties.

SECTION 8.09    Lenders Not Subject to ERISA. Each Lender as of the Effective
Date represents and warrants to the Administrative Agent, the Lead Arranger and
their respective Affiliates, and not, for the avoidance of doubt, for the
benefit of the Borrower or any other Loan Party, that such Lender is not and
will not be (a) an employee benefit plan subject to Title I of ERISA, (b) a plan
or account subject to Section 4975 of the Code; (c) an entity deemed to hold
“plan assets” of any such plans or accounts for purposes of ERISA or the Code;
or (d) a “governmental plan” within the meaning of ERISA.

ARTICLE IX
MISCELLANEOUS

SECTION 9.01    Notices.
(a)    Except in the case of notices and other communications expressly
permitted to be given by telephone or Electronic Systems (and subject in each
case to clause (b) below), all notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by fax, as follows:


87

--------------------------------------------------------------------------------





(i)    if to any Loan Party, to the Borrower at:
Electronics for Imaging, Inc.
6750 Dumbarton Circle
Fremont, CA 94555
Attention: General Counsel
E-mail Address: StrategicRelations@efi.com
Fax Number: (650) 357-3907
with a copy to:
O’Melveny & Myers LLP
Times Square Tower
7 Times Square
New York, New York 10036
Attention: Sung Pak
E-mail Address: spak@omm.com
Fax Number: (212) 326-2061
(ii)    if to the Administrative Agent or to Citi, in its capacity as Issuing
Bank or Swingline Lender, to Citibank, N.A. at:
Citibank, N.A.
1 Sansome St., 22nd Floor
San Francisco, CA 94104
Attention: Jim Haack
E-mail Address: james.haack@citi.com
with a copy to:
Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, New York 10036
Attention: Daniel S. Dokos
E-mail Address: Daniel.Dokos@weil.com
Fax Number: (212) 310-8007
(iii)    if to any other Lender, to it at its address or fax number set forth in
its Administrative Questionnaire.
All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received, (ii) sent by fax shall be deemed to have been given when
sent; provided, that if not given during normal business hours of the recipient,
such notice or communication shall be deemed to have been given at the opening
of business on the next Business Day for the recipient or (iii) delivered
through Electronic Systems to the extent provided in clause (b) below shall be
effective as provided in such clause (b).
(b)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by Electronic Systems pursuant to procedures approved by
the Administrative Agent; provided, that the foregoing shall not apply to
notices pursuant to Article II or to compliance and no Event of Default
certificates


88

--------------------------------------------------------------------------------





delivered pursuant to Section 5.01(d) unless otherwise agreed by the
Administrative Agent and the applicable Lender. Each of the Administrative Agent
and the Borrower (on behalf of the Loan Parties) may, in its discretion, agree
to accept notices and other communications to it hereunder by Electronic Systems
pursuant to procedures approved by it; provided, that approval of such
procedures may be limited to particular notices or communications. Unless the
Administrative Agent otherwise proscribes, such notices and other communications
(i) sent to an e-mail address shall be deemed received upon the sender’s receipt
of an acknowledgement from the intended recipient (such as by the “return
receipt requested” function, as available, return e-mail or other written
acknowledgement); provided, that if not given during the normal business hours
of the recipient, such notice or communication shall be deemed to have been
given at the opening of business on the next Business Day for the recipient, and
(ii) posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (b)(i) of notification that such notice or communication is
available and identifying the website address therefor; provided, that, for both
clauses (i) and (ii) above, if such notice, e-mail or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day of the recipient.
(c)    Any party hereto may change its address, fax number or e-mail address for
notices and other communications hereunder by notice to the other parties
hereto.
(d)    Electronic Systems.
(i)    Each Loan Party agrees that the Administrative Agent may, but shall not
be obligated to, make Communications (as defined below) available to the Issuing
Bank and the other Lenders by posting the Communications on Debt Domain,
Intralinks, Syndtrak, ClearPar or a substantially similar Electronic System.
(ii)    Any Electronic System used by the Administrative Agent is provided “as
is” and “as available.” The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including any warranty of merchantability, fitness for a particular
purpose, non-infringement of third-party rights or freedom from viruses or other
code defects, is made by any Agent Party in connection with the Communications
or any Electronic System. In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
the Borrower or the other Loan Parties, any Lender, the Issuing Bank or any
other Person or entity for damages of any kind, including direct or indirect,
special, incidental or consequential damages, losses or expenses (whether in
tort, contract or otherwise) arising out of the Borrower’s, any Loan Party’s, or
the Administrative Agent’s transmission of communications through an Electronic
System. “Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed by the Administrative Agent, any Lender or the Issuing Bank
by means of electronic communications pursuant to this Section 9.01, including
through an Electronic System.

SECTION 9.02    Waivers; Amendments.
(a)    No failure or delay by the Administrative Agent, any Swingline Lender,
any Issuing Bank or any Lender in exercising any right or power hereunder or
under any other Loan Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or


89

--------------------------------------------------------------------------------





the exercise of any other right or power. The rights and remedies of the
Administrative Agent, any Swingline Lender, the Issuing Banks and the Lenders
hereunder and under any other Loan Document are cumulative and are not exclusive
of any rights or remedies that they would otherwise have. No waiver of any
provision of any Loan Document or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
clause (b) of this Section 9.02, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan
(including any Swingline Loan) or issuance of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent, any Lender or any Issuing Bank may have had notice or knowledge of such
Default at the time.
(b)    Except as provided in Section 2.22 and Section 2.23 (with respect to any
commitment increase), neither this Agreement nor any other Loan Document nor any
provision hereof or thereof may be waived, amended or modified except (i) in the
case of this Agreement, pursuant to an agreement or agreements in writing
entered into by the Borrower and the Required Lenders or, (ii) in the case of
any other Loan Document, pursuant to an agreement or agreements in writing
entered into by the Administrative Agent and the Loan Party or Loan Parties that
are parties thereto, with the consent of the Required Lenders; provided, that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender (including any such Lender that is a Defaulting
Lender), (ii) reduce or forgive the principal amount of any Loan or LC
Disbursement or reduce the rate of interest thereon, or reduce or forgive any
interest or fees payable hereunder, without the written consent of each Lender
(including any such Lender that is a Defaulting Lender) directly affected
thereby, (iii) postpone any scheduled date of payment of the principal amount of
any Loan or LC Disbursement, or any date for the payment of any interest, fees
or other Obligations payable hereunder, or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender (including any such
Lender that is a Defaulting Lender) directly affected thereby, (iv) change
Section 2.18(b) or (d) in a manner that would alter the manner in which payments
are shared, without the written consent of each Lender (other than any
Defaulting Lender), (v) change any of the provisions of this Section 9.02 or the
definition of “Required Lenders” or any other provision of any Loan Document
specifying the number or percentage of Lenders required to waive, amend or
modify any rights thereunder or make any determination or grant any consent
thereunder, without the written consent of each Lender (other than any
Defaulting Lender) directly affected thereby, (vi) change Section 2.20, without
the consent of each Lender (other than any Defaulting Lender), (vii) release any
Loan Guarantor from its obligation under its Loan Guaranty (except as otherwise
expressly permitted herein or in the other Loan Documents), without the written
consent of each Lender (other than any Defaulting Lender) or (viii) except as
provided in clauses (d) and (e) of this Section 9.02 or in any Collateral
Document, release all or substantially all of the Collateral, without the
written consent of each Lender, in each case, without the written consent of
each Lender; provided further that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent, Swingline
Lenders or the Issuing Banks hereunder without the prior written consent of the
Administrative Agent, Swingline Lenders or the Issuing Banks, as the case may be
(it being understood that any change to Section 2.20 shall require the consent
of the Administrative Agent and the Issuing Banks). The Administrative Agent may
also amend the Commitment Schedule to reflect assignments entered into pursuant
to Section 9.04
(c)    The Lenders hereby irrevocably authorize the Administrative Agent, at its
option and in its sole discretion, to release any Liens granted to the
Administrative Agent by the Loan Parties on any Collateral (i) upon the
termination of the all Commitments, payment and satisfaction in full in cash of
all Secured Obligations (other than Unliquidated Obligations), and the cash
collateralization of all Unliquidated Obligations in a manner satisfactory to
each affected Lender, (ii) automatically with respect to any Receivables Assets
which are the subject of any Permitted Receivables Facility, (iii) constituting
property being sold or disposed of if the Loan Party disposing of such property
certifies to the Administrative Agent


90

--------------------------------------------------------------------------------





that the sale or disposition is made in compliance with the terms of this
Agreement (and the Administrative Agent may rely conclusively on any such
certificate, without further inquiry), and to the extent that the property being
sold or disposed of constitutes 100% of the Equity Interest of a Subsidiary, the
Administrative Agent is authorized to release any Loan Guaranty provided by such
Subsidiary, (iv) constituting property leased to a Loan Party under a lease
which has expired or been terminated in a transaction permitted under this
Agreement, or (v) as required to effect any sale or other disposition of such
Collateral in connection with any exercise of remedies of the Administrative
Agent and the Lenders pursuant to Article VII. Except as provided in the
preceding sentence, the Administrative Agent will not release any Liens on
Collateral without the prior written authorization of the Required Lenders;
provided, that the Administrative Agent may, in its discretion, release its
Liens on Collateral valued in the aggregate not in excess of $1 million during
any calendar year without the prior written authorization of the Required
Lenders (it being agreed that the Administrative Agent may rely conclusively on
one or more certificates of the Borrower as to the value of any Collateral to be
so released, without further inquiry). Any such release shall not in any manner
discharge, affect, or impair the Obligations or any Liens (other than those
expressly being released) upon (or obligations of the Loan Parties in respect
of) all interests retained by the Loan Parties, including the proceeds of any
sale, all of which shall continue to constitute part of the Collateral. Any
execution and delivery by the Administrative Agent of documents in connection
with any such release shall be without recourse to or warranty by the
Administrative Agent.
(d)    If, in connection with any proposed amendment, waiver or consent
requiring the consent of “each Lender” or “each Lender affected thereby,” the
consent of the Required Lenders is obtained, but the consent of other necessary
Lenders is not obtained (any such Lender whose consent is necessary but has not
been obtained being referred to herein as a “Non-Consenting Lender”), then the
Borrower may elect to replace a Non-Consenting Lender as a Lender party to this
Agreement; provided, that, concurrently with such replacement, (i) another bank
or other entity which is reasonably satisfactory to the Borrower, the
Administrative Agent and the Issuing Bank shall agree, as of such date, to
purchase for cash the Loans and other Obligations due to the Non-Consenting
Lender pursuant to an Assignment and Assumption and to become a Lender for all
purposes under this Agreement and to assume all obligations of the
Non-Consenting Lender to be terminated as of such date and to comply with the
requirements of clause (b) of Section 9.04, and (ii) the Borrower shall pay to
such Non-Consenting Lender in same day funds on the day of such replacement (1)
all interest, fees and other amounts then accrued but unpaid to such
Non-Consenting Lender by the Borrower hereunder to and including the date of
termination, including without limitation payments due to such Non-Consenting
Lender under Sections 2.15 and 2.17, and (2) an amount, if any, equal to the
payment which would have been due to such Lender on the day of such replacement
under Section 2.16 had the Loans of such Non-Consenting Lender been prepaid on
such date rather than sold to the replacement Lender.
(e)    Notwithstanding anything to the contrary herein the Administrative Agent
may, with the consent of the Borrower only, amend, modify or supplement this
Agreement or any of the other Loan Documents to cure any ambiguity, omission,
mistake, defect or inconsistency. A copy of any such amendment, modification or
supplement shall be promptly delivered by the Administrative Agent to each
Lender.
(f)    In addition, notwithstanding the foregoing, this Agreement, including
this Section 9.02, and the other Loan Documents may be amended (or amended and
restated) pursuant to Section 2.22 to add any Incremental Term Loan Facility to
this Agreement and (a) to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement (including the rights of the
Incremental Term Loan Lenders to share ratably in prepayments pursuant to
Section 2.11), the Security Agreement and the other Loan Documents with the
Loans and the accrued interest and fees in respect thereof, (b) to include
appropriately the Lenders holding such credit


91

--------------------------------------------------------------------------------





facility in any determination of the Required Lenders and (c) to amend other
provisions of the Loan Documents so that the Incremental Term Loan Facility is
appropriately incorporated (including this Section 9.02).

SECTION 9.03    Expenses; Indemnity; Damage Waiver.
(a)    The Borrower shall pay (i) all reasonable and documented out‑of‑pocket
expenses incurred by the Administrative Agent, the Lead Arranger and their
respective Affiliates, including the reasonable fees, charges and disbursements
of one outside counsel and one local counsel in each relevant jurisdiction for
the Administrative Agent and Lead Arranger (and, solely in the case of an actual
or perceived conflict of interest, one additional counsel (and, if reasonably
necessary, one firm of local counsel in each relevant jurisdiction) and any
other counsel retained with the Borrower’s consent, such consent not to be
unreasonably withheld or delayed), in connection with the syndication and
distribution (including, without limitation, via the internet or through an
Electronic System) of the credit facilities provided for herein, the preparation
and administration of the Loan Documents or any amendments, modifications or
waivers of the provisions of the Loan Documents (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable and
documented out-of-pocket expenses incurred by any Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all documented out-of-pocket
expenses incurred by the Administrative Agent, Swingline Lenders, any Issuing
Bank or any Lender, including the fees, charges and disbursements of any outside
counsel for the Administrative Agent, Swingline Lenders, any Issuing Bank or any
Lender, in connection with the enforcement, collection or protection of its
rights in connection with the Loan Documents, including its rights under this
Section 9.03, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of‑pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit. Expenses being reimbursed by the Borrower under this Section 9.03
include, without limiting the generality of the foregoing, costs and expenses
incurred in connection with:
(i)    taxes, fees and other charges for (A) lien searches and (B) filing
financing statements and continuations, and other actions to perfect, protect,
and continue the Administrative Agent’s Liens;
(ii)    sums paid or incurred to take any action required of any Loan Party
under the Loan Documents that such Loan Party fails to pay or take; and
(iii)    forwarding loan proceeds, collecting checks and other items of payment,
and costs and expenses of preserving and protecting the Collateral.
All of the foregoing costs and expenses may be charged to the Borrower as Loans
or to another deposit account, all as described in Section 2.18(c).
(b)    The Borrower shall indemnify the Administrative Agent, Swingline Lenders,
each Issuing Bank and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
penalties, liabilities and related expenses (except for taxes, which shall be
covered by Sections 2.17 and 10.09), including the fees, charges and
disbursements of one counsel for all Indemnitees (and, if reasonably necessary,
a single local counsel for all Indemnitees taken as a whole in each relevant
jurisdiction and, solely in the case of an actual or perceived conflict of
interest, one additional counsel (and, if reasonably necessary, one firm of
local counsel in each relevant jurisdiction) to each group of affected
Indemnitees similarly situated


92

--------------------------------------------------------------------------------





taken as a whole and any other counsel retained with the Borrower’s consent,
such consent not to be unreasonably withheld or delayed), incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of the Loan Documents or any agreement
or instrument contemplated thereby, the performance by the parties hereto of
their respective obligations thereunder or the consummation of the Transactions
or any other transactions contemplated hereby, (ii) any Loan (including any
Swingline Loan) or Letter of Credit or the use of the proceeds therefrom
(including any refusal by any Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or Release of Hazardous Materials on or from any property
owned or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, (iv) the failure of the Borrower to deliver to the Administrative
Agent the required receipts or other required documentary evidence with respect
to a payment made by the Borrower for Indemnified Taxes or Other Taxes pursuant
to Section 2.17, or (v) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto; provided, that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, penalties,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or any Related Indemnitee
Party of such Indemnitee, (y) result from a claim brought by the Borrower or any
of its Subsidiaries against an Indemnitee or any Related Indemnitee Party of
such Indemnitee for material breach of such Indemnitee’s express obligations
hereunder or under any other Loan Document, if the Borrower or such Subsidiary
has obtained a final and non-appealable judgment by a court of competent
jurisdiction in its favor on such claim as determined by a court of competent
jurisdiction or (z) result from any dispute solely among Indemnitees and does
not involve any act or omission by any Loan Party or any of their Subsidiaries
(other than claims against the Administrative Agent, Swingline Lenders and
Issuing Banks in their respective capacities as such).
(c)    To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent or any Issuing Bank under clause (a) or
(b) of this Section 9.03, each Lender severally agrees to pay to the
Administrative Agent or such Issuing Bank, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided, that the unreimbursed expense or indemnified loss, claim, damage,
penalty, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent or such Issuing Bank in its capacity
as such.
(d)    To the extent permitted by applicable law, no Loan Party shall assert,
and each hereby waives, any claim against any Indemnitee for any damages arising
from the use by unintended recipients of information or other materials obtained
through telecommunications, electronic or other information transmission systems
(including the Internet), except as determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or any Related Indemnitee
Party of such Indemnitee.
(e)    No Indemnitee nor any Loan Party shall be liable on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document, or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan (including any
Swingline Loan) or Letter of Credit or the use of the proceeds thereof;
provided, that nothing in this clause (e) shall relieve any Loan Party of any
obligation it may have to indemnify an Indemnitee against special, indirect,
consequential or punitive damages asserted against such Indemnitee by a third
party.


93

--------------------------------------------------------------------------------





(f)    All amounts due under this Section 9.03 shall be payable promptly after
written demand therefor.

SECTION 9.04    Successors and Assigns.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of an Issuing Bank that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section 9.04. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
an Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in clause (c) of this Section 9.04) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
Swingline Lenders, the Issuing Banks and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
(b)    (i)    Subject to the conditions set forth in clause (b)(ii) below, any
Lender may assign to one or more Persons (other than an Ineligible Institution)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans at the time owing to it) with
the prior written consent (such consent not to be unreasonably withheld) of:
(A)    the Borrower; provided, that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within ten Business Days after having
received notice thereof, and provided further that no consent of the Borrower
shall be required for an assignment to a Lender, an Affiliate of a Lender, an
Approved Fund or, if a Specified Event of Default has occurred and is
continuing, any other assignee;
(B)    the Administrative Agent;
(C)    the Swingline Lenders; and
(D)    the Issuing Banks.
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans (including any Swingline Loans), the
amount of the Commitment or Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $5 million unless each of the Borrower and the Administrative Agent
otherwise consent; provided, that no such consent of the Borrower shall be
required if a Specified Event of Default has occurred and is continuing;
(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;


94

--------------------------------------------------------------------------------





(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 and the tax forms required by Section 2.17(f);
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment; and
(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower, the Loan
Parties and their Related Parties or their respective securities) will be made
available and who may receive such information in accordance with the assignee’s
compliance procedures and applicable laws, including Federal and state
securities laws.
(iii)    Subject to acceptance and recording thereof pursuant to clause (b)(iv)
of this Section 9.04, from and after the effective date specified in each
Assignment and Assumption (A) the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Assumption,
have the rights and obligations of a Lender under this Agreement and (B) the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
clause (c) of this Section 9.04.
(iv)    The Administrative Agent, acting for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount of interest on the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent,
the Issuing Banks and the Lenders may treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. The Register
shall be available for inspection by the Borrower, the Issuing Banks and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.
(v)    Upon its receipt of (x) a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee or (y) to the extent applicable,
an agreement incorporating an Assignment and Assumption by reference pursuant to
any applicable electronic platform as to which the Administrative Agent and the
parties to the Assignment and Assumption are participants, the assignee’s
completed Administrative Questionnaire (unless the assignee shall already be a
Lender hereunder), the processing and recordation fee and tax forms referred to
in clause (b) of this Section 9.04 and any written consent to such assignment
required by clause (b) of this Section 9.04, the Administrative Agent shall
accept such Assignment and Assumption and record the information contained
therein in the Register; provided, that if either the assigning Lender or the
assignee shall have failed to make any payment required to be made by it
pursuant to Section 2.05, 2.06(d) or (e), 2.07(b), 2.18(d) or 9.03(c), the
Administrative Agent shall have no obligation to accept such


95

--------------------------------------------------------------------------------





Assignment and Assumption and record the information therein in the Register
unless and until such payment shall have been made in full, together with all
accrued interest thereon. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.
(c)    Any Lender may, without the consent of the Borrower, the Administrative
Agent, any Issuing Bank of the Swingline Lenders, sell participations to one or
more banks or other entities (a “Participant”) other than an Ineligible
Institution in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans
(including any Swingline Loans) owing to it); provided, that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, (C) the Borrower, the Administrative Agent, the Swingline
Lenders, the Issuing Banks and the other Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and (D) such Lender shall have provided the
Borrower with prior written notice of any such participation. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided, that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 9.02(b) that
affects such Participant. Subject to clause (c)(ii) of this Section 9.04, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.15, 2.16 and 2.17 (subject to the requirements and limitations
therein, including the requirements under Section 2.17(f) (it being understood
that the documentation required under Section 2.17(f) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to clause (b) of this Section 9.04.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 9.08 as though it were a Lender, provided such Participant
agrees to be subject to the provisions of Sections 2.18 and 2.19 as if it were
an assignee under clause (b) of this Section 9.04; and shall not be entitled to
receive any greater payment under Section 2.15 or 2.17, with respect to any
participation, than its participating Lender would have been entitled to
receive, except (i) to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation or (ii) such participating Lender failed to deliver the
tax forms required by Section 2.17(f).
Each Lender that sells a participation agrees, at the Borrower’s request and
expense, to use reasonable efforts to cooperate with the Borrower to effectuate
the provisions of Section 2.19(b) with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.08 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.18(c) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement or
any other Loan Document (the “Participant Register”); provided, that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any Participant or any information relating
to a Participant’s interest in any Commitments, Loans, Letters of Credit or its
other obligations under any Loan Document) to any Person (other than the
Borrower to the extent required in clause (D) of the proviso to clause (c)
above) except to the extent that such disclosure is necessary to establish that
such Commitment, Loan, Letter of Credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement


96

--------------------------------------------------------------------------------





notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.
(d)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section 9.04 shall not apply to
any such pledge or assignment of a security interest; provided, that no such
pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

SECTION 9.05    Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, any Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated. The provisions of
Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any other Loan Document or any provision hereof or thereof.

SECTION 9.06    Counterparts; Integration; Effectiveness; Electronic Execution.
(a)    This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement, the other Loan Documents and any separate letter agreements with
respect to fees payable to the Administrative Agent constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. Except as provided in Section 4.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
which, when taken together, bear the signatures of each of the other parties
hereto, and thereafter shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns.
(b)    Delivery of an executed counterpart of a signature page of this Agreement
by telecopy, emailed .pdf or any other electronic means that reproduces an image
of the actual executed signature page shall be effective as delivery of a
manually executed counterpart of this Agreement. The words “execution,”
“signed,” “signature,” “delivery,” and words of like import in or relating to
any document to be signed in connection with this Agreement and the transactions
contemplated hereby or thereby shall be deemed to include Electronic Signatures,
deliveries or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature, physical delivery thereof or the use of a paper-based recordkeeping
system, as the case may be, to the extent and as provided for in any applicable
law, including the Federal Electronic Signatures in Global and National Commerce


97

--------------------------------------------------------------------------------





Act, the New York State Electronic Signatures and Records Act, or any other
similar state laws based on the Uniform Electronic Transactions Act.

SECTION 9.07    Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

SECTION 9.08    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Borrower
or such Loan Guarantor against any of and all the Secured Obligations held by
such Lender, irrespective of whether or not such Lender shall have made any
demand under the Loan Documents and although such obligations may be unmatured.
The applicable Lender shall notify the Borrower and the Administrative Agent of
such setoff or application; provided, that any failure to give or any delay in
giving such notice shall not affect the validity of any such setoff or
application under this Section 9.08. The rights of each Lender under this
Section 9.08 are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.

SECTION 9.09    Governing Law; Jurisdiction; Consent to Service of Process.
(a)    The Loan Documents (other than those containing a contrary express choice
of law provision) shall be governed by and construed in accordance with the laws
of the State of New York.
(b)    Each Loan Party hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of any U.S. Federal or
New York State court sitting in New York, New York in any action or proceeding
arising out of or relating to any Loan Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Each party hereto agrees that the Administrative Agent and the
Secured Parties retain the right to bring proceedings against any Loan Party in
the courts of any other jurisdiction solely in connection with the exercise of
any rights under any Collateral Document. Nothing in this Agreement or any other
Loan Document shall affect any right that the Administrative Agent, any Issuing
Bank or any Lender may otherwise have to bring any action or proceeding relating
to this Agreement or any other Loan Document against any Loan Party or its
properties in the courts of any jurisdiction.
(c)    Each Loan Party hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in clause (b) of this Section 9.09. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.


98

--------------------------------------------------------------------------------





(d)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

SECTION 9.10    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, OTHER AGENT (INCLUDING ANY
ATTORNEY) OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 9.10.

SECTION 9.11    Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12    Confidentiality. Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ respective officers, directors, employees, legal counsel,
independent auditors and other experts or agents who need to know such
information in connection with the transactions contemplated hereby and are
informed of the confidential nature of such information, (b) upon the request or
demand of any regulatory authority having jurisdiction over it or any of its
Affiliates (in which case (except with respect to any audit or examination
conducted by bank accountants or any bank or other regulatory authority
exercising examination or regulatory authority), it, to the extent practicable
and permitted by law, rule or regulation, agrees to inform the Borrower promptly
thereof), (c) pursuant to the order of any court or administrative agency, in
any pending legal, judicial or administrative proceeding or as otherwise
required by applicable law or regulation or as requested by a governmental
authority (in which case (except with respect to any audit or examination
conducted by bank accountants or any bank or other regulatory authority
exercising examination or regulatory authority), it, to the extent practicable
and permitted by law, rule or regulation, agrees to inform the Borrower promptly
thereof), (d) to any other party to this Agreement, (e) in connection with the
exercise of any remedies under this Agreement or any other Loan Document or any
suit, action or proceeding relating to this Agreement or any other Loan Document
or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section
9.12 or otherwise reasonably acceptable to the Borrower, to (i) any assignee of
or Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement (and any of their respective
advisors) or (ii) any actual or prospective counterparty (or its advisors) to
any swap or derivative transaction relating to the Loan Parties and their
obligations, (g) with the consent of the Borrower, (h) to holders of Equity
Interests in the Borrower, (i) to the extent that such information is
independently developed by it or its Affiliates, in each case, so long as not
based on information obtained in a manner that would otherwise violate this
Section 9.12, (j) for purposes of establishing a “due diligence” defense, (k) to
ratings agencies or (l) to the extent such Information (i) becomes publicly
available other


99

--------------------------------------------------------------------------------





than as a result of a breach of this Section 9.12 or (ii) becomes available to
the Administrative Agent, any Issuing Bank or any Lender on a non-confidential
basis from a source other than the Borrower. For the purposes of this Section
9.12, “Information” means all information received from the Borrower relating to
the Borrower or their business, other than any such information that is
available to the Administrative Agent, any Issuing Bank or any Lender on a
non-confidential basis prior to disclosure by the Borrower; provided, that, in
the case of information received from the Borrower after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section 9.12 shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12 FURNISHED
TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING THE BORROWER AND ITS AFFILIATES AND THEIR RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE
SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.
ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE LOAN PARTIES AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER
REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED
IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION
THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS
COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES
LAWS.

SECTION 9.13    Several Obligations; Nonreliance; Violation of Law. The
respective obligations of the Lenders hereunder are several and not joint and
the failure of any Lender to make any Loan or perform any of its obligations
hereunder shall not relieve any other Lender from any of its obligations
hereunder. Each Lender hereby represents that it is not relying on or looking to
any margin stock (as defined in Regulation U of the Board) for the repayment of
the Borrowings provided for herein. Anything contained in this Agreement to the
contrary notwithstanding, no Issuing Bank nor any Lender shall be obligated to
extend credit to the Borrower in violation of any Requirement of Law.

SECTION 9.14    USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA PATRIOT Act hereby notifies each Loan Party that pursuant to the
requirements of the USA PATRIOT Act, it is required to obtain, verify and record
information that identifies such Loan Party, which information includes the name
and address of such Loan Party and other information that will allow such Lender
to identify such Loan Party in accordance with the USA PATRIOT Act.


100

--------------------------------------------------------------------------------






SECTION 9.15    Disclosure. Each Loan Party, each Lender and the Issuing Bank
hereby acknowledges and agrees that the Administrative Agent and/or its
Affiliates from time to time may hold investments in, make other loans to or
have other relationships with any of the Loan Parties and their respective
Affiliates.

SECTION 9.16    Appointment for Perfection. Each Lender hereby appoints each
other Lender as its agent for the purpose of perfecting Liens, for the benefit
of the Administrative Agent and the other Secured Parties, in assets which, in
accordance with Article 9 of the UCC or any other applicable law can be
perfected only by possession or control. Should any Lender (other than the
Administrative Agent) obtain possession or control of any such Collateral, such
Lender shall notify the Administrative Agent thereof, and, promptly upon the
Administrative Agent’s request therefor shall deliver such Collateral to the
Administrative Agent or otherwise deal with such Collateral in accordance with
the Administrative Agent’s instructions.

SECTION 9.17    Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section 9.17 shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 9.18    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Lenders are arm’s-length
commercial transactions between the Borrower and its Affiliates, on the one
hand, and the Lenders and their Affiliates, on the other hand, (B) the Borrower
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and (C) the Borrower is capable of evaluating,
and understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) each of the
Lenders and their Affiliates is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Borrower
or any of its Affiliates, or any other Person and (B) no Lender or any of its
Affiliates has any obligation to the Borrower or any of its Affiliates with
respect to the transactions contemplated hereby except, in the case of a Lender,
those obligations expressly set forth herein and in the other Loan Documents;
and (iii) each of the Lenders and their respective Affiliates may be engaged in
a broad range of transactions that involve interests that differ from those of
the Borrower and its Affiliates, and no Lender or any of its Affiliates has any
obligation to disclose any of such interests to the Borrower or its Affiliates.
To the fullest extent permitted by law, the Borrower hereby waives and releases
any claims that it may have against each of the Lenders and their Affiliates
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.


101

--------------------------------------------------------------------------------






SECTION 9.19    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured (all such liabilities, the “Covered Liabilities”), may be
subject to the Write-Down and Conversion Powers and agrees and consents to, and
acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers to any such
Covered Liability arising hereunder which may be payable to it by any Lender
that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such Covered Liability,
including, if applicable:
(i)    A reduction in full or in part or cancellation of any such Covered
Liability;
(ii)    A conversion of all, or a portion of, such Covered Liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such Covered Liability
under this Agreement or any other Loan Document; or
(iii)    The variation of the terms of such Covered Liability in connection with
the exercise of the Write-Down and Conversion Powers.

ARTICLE X
LOAN GUARANTY

SECTION 10.01    Guaranty. Each Loan Guarantor (other than those that have
delivered a separate Guaranty) hereby agrees that it is jointly and severally
liable for, and, as a primary obligor and not merely as surety, absolutely,
unconditionally and irrevocably guarantees to the Secured Parties, the prompt
payment when due, whether at stated maturity, upon acceleration or otherwise,
and at all times thereafter, of the Secured Obligations and all costs and
expenses including, without limitation, all court costs and attorneys’ and
paralegals’ fees and expenses paid or incurred by the Administrative Agent, the
Issuing Banks and the Lenders in endeavoring to collect all or any part of the
Secured Obligations from, or in prosecuting any action against, the Borrower,
any Loan Guarantor or any other guarantor of all or any part of the Secured
Obligations (such costs and expenses, together with the Secured Obligations,
collectively the “Guaranteed Obligations”; provided, however, that the
definition of “Guaranteed Obligations” shall not create any guarantee by any
Loan Guarantor of (or grant of security interest by any Loan Guarantor to
support, as applicable) any Excluded Swap Obligations of such Loan Guarantor for
purposes of determining any obligations of any Loan Guarantor). Each Loan
Guarantor further agrees that the Guaranteed Obligations may be extended or
renewed in whole or in part without notice to or further assent from it, and
that it remains bound upon its guarantee notwithstanding any such extension or
renewal. All terms of this Loan Guaranty apply to and may be enforced by or on
behalf of any domestic or foreign branch or Affiliate of any Lender that
extended any portion of the Guaranteed Obligations.

SECTION 10.02    Guaranty of Payment. This Loan Guaranty is a guaranty of
payment and not of collection. Each Loan Guarantor waives any right to require
the Administrative Agent, any Issuing Bank


102

--------------------------------------------------------------------------------





or any Lender to sue the Borrower, any Loan Guarantor, any other guarantor, or
any other Person obligated for all or any part of the Guaranteed Obligations
(each, an “Obligated Party”), or otherwise to enforce its payment against any
collateral securing all or any part of the Guaranteed Obligations.

SECTION 10.03    No Discharge or Diminishment of Loan Guaranty.
(a)    Except as otherwise provided for herein, to the fullest extent permitted
by applicable law, the obligations of each Loan Guarantor hereunder are
unconditional and absolute and not subject to any reduction, limitation,
impairment or termination for any reason (other than the indefeasible payment in
full in cash of the Guaranteed Obligations (other than Unliquidated
Obligations), and the cash collateralization of all Unliquidated Obligations in
a manner satisfactory to each affected Lender), including: (i) any claim of
waiver, release, extension, renewal, settlement, surrender, alteration, or
compromise of any of the Guaranteed Obligations, by operation of law or
otherwise; (ii) any change in the corporate existence, structure or ownership of
the Borrower or any other Obligated Party liable for any of the Guaranteed
Obligations; (iii) any insolvency, bankruptcy, reorganization or other similar
proceeding affecting any Obligated Party, or their assets or any resulting
release or discharge of any obligation of any Obligated Party; or (iv) the
existence of any claim, setoff or other rights which any Loan Guarantor may have
at any time against any Obligated Party, the Administrative Agent, any Issuing
Bank, any Lender, or any other Person, whether in connection herewith or in any
unrelated transactions.
(b)    To the fullest extent permitted by applicable law, the obligations of
each Loan Guarantor hereunder are not subject to any defense or setoff,
counterclaim, recoupment, or termination whatsoever by reason of the invalidity,
illegality, or unenforceability of any of the Guaranteed Obligations or
otherwise, or any provision of applicable law or regulation purporting to
prohibit payment by any Obligated Party, of the Guaranteed Obligations or any
part thereof.
(c)    Further, to the fullest extent permitted by applicable law, the
obligations of any Loan Guarantor hereunder are not discharged or impaired or
otherwise affected by: (i) the failure of the Administrative Agent, any Issuing
Bank or any Lender to assert any claim or demand or to enforce any remedy with
respect to all or any part of the Guaranteed Obligations; (ii) any waiver or
modification of or supplement to any provision of any agreement relating to the
Guaranteed Obligations; (iii) any release, non-perfection, or invalidity of any
indirect or direct security for the obligations of the Borrower for all or any
part of the Guaranteed Obligations or any obligations of any other Obligated
Party liable for any of the Guaranteed Obligations; (iv) any action or failure
to act by the Administrative Agent, any Issuing Bank or any Lender with respect
to any collateral securing any part of the Guaranteed Obligations; or (v) any
default, failure or delay, willful or otherwise, in the payment or performance
of any of the Guaranteed Obligations, or any other circumstance, act, omission
or delay that might in any manner or to any extent vary the risk of such Loan
Guarantor or that would otherwise operate as a discharge of any Loan Guarantor
as a matter of law or equity (other than the indefeasible payment in full in
cash of the Guaranteed Obligations).

SECTION 10.04    Defenses Waived. To the fullest extent permitted by applicable
law, each Loan Guarantor hereby waives any defense based on or arising out of
any defense of the Borrower or any Loan Guarantor or the unenforceability of all
or any part of the Guaranteed Obligations from any cause, or the cessation from
any cause of the liability of the Borrower, any Loan Guarantor or any other
Obligated Party, other than the indefeasible payment in full in cash of the
Guaranteed Obligations. Without limiting the generality of the foregoing, each
Loan Guarantor irrevocably waives acceptance hereof, presentment, demand,
protest and, to the fullest extent permitted by law, any notice not provided for
herein, as well as any requirement that at any time any action be taken by any
Person against any Obligated Party, or any other


103

--------------------------------------------------------------------------------





Person. Each Loan Guarantor confirms that it is not a surety under any state law
and shall not raise any such law as a defense to its obligations hereunder. The
Administrative Agent may, at its election, foreclose on any Collateral held by
it by one or more judicial or nonjudicial sales, accept an assignment of any
such Collateral in lieu of foreclosure or otherwise act or fail to act with
respect to any collateral securing all or a part of the Guaranteed Obligations,
compromise or adjust any part of the Guaranteed Obligations, make any other
accommodation with any Obligated Party or exercise any other right or remedy
available to it against any Obligated Party, without affecting or impairing in
any way the liability of such Loan Guarantor under this Loan Guaranty except to
the extent the Guaranteed Obligations have been fully and indefeasibly paid in
cash. To the fullest extent permitted by applicable law, each Loan Guarantor
waives any defense arising out of any such election even though that election
may operate, pursuant to applicable law, to impair or extinguish any right of
reimbursement or subrogation or other right or remedy of any Loan Guarantor
against any Obligated Party or any security.

SECTION 10.05    Rights of Subrogation. No Loan Guarantor will assert any right,
claim or cause of action, including, without limitation, a claim of subrogation,
contribution or indemnification that it has against any Obligated Party, or any
collateral, until the Loan Parties and the Loan Guarantors have fully performed
all their obligations to the Administrative Agent, the Issuing Banks and the
Lenders.

SECTION 10.06    Reinstatement; Stay of Acceleration. If at any time any payment
of any portion of the Guaranteed Obligations (including a payment effected
through exercise of a right of setoff) is rescinded or must otherwise be
restored or returned upon the insolvency, bankruptcy, or reorganization of the
Borrower or otherwise (including pursuant to any settlement entered into by a
Secured Party in its discretion), each Loan Guarantor’s obligations under this
Loan Guaranty with respect to that payment shall be reinstated at such time as
though the payment had not been made and whether or not the Administrative
Agent, the Issuing Banks and the Lenders are in possession of this Loan
Guaranty. If acceleration of the time for payment of any of the Guaranteed
Obligations is stayed upon the insolvency, bankruptcy or reorganization of the
Borrower, all such amounts otherwise subject to acceleration under the terms of
any agreement relating to the Guaranteed Obligations shall nonetheless be
payable by the Loan Guarantors forthwith on demand by the Administrative Agent.

SECTION 10.07    Information. Each Loan Guarantor assumes all responsibility for
being and keeping itself informed of the Borrower’s financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Guaranteed Obligations and the nature, scope and extent of the risks that
each Loan Guarantor assumes and incurs under this Loan Guaranty, and agrees that
neither the Administrative Agent nor any Issuing Bank nor any Lender shall have
any duty to advise any Loan Guarantor of information known to it regarding those
circumstances or risks.

SECTION 10.08    Termination. Each of the Lenders and the Issuing Bank may
continue to make loans or extend credit to the Borrower based on this Loan
Guaranty until five days after it receives written notice of termination from
any Loan Guarantor. Notwithstanding receipt of any such notice, each Loan
Guarantor will continue to be liable to the Lenders for any Guaranteed
Obligations created, assumed or committed to prior to the fifth day after
receipt of the notice, and all subsequent renewals, extensions, modifications
and amendments with respect to, or substitutions for, all or any part of the
Guaranteed Obligations. Nothing in this Section 10.08 shall be deemed to
constitute a waiver of, or eliminate, limit, reduce or otherwise impair any
rights or remedies the Administrative Agent or any Lender may have in


104

--------------------------------------------------------------------------------





respect of, any Default or Event of Default that shall exist under clause (o) of
Article VII hereof as a result of any such notice of termination.

SECTION 10.09    Taxes. Each payment of the Guaranteed Obligations will be made
by each Loan Guarantor without withholding for any Taxes, unless such
withholding is required by law. If any Loan Guarantor determines, in its sole
discretion exercised in good faith, that it is so required to withhold Taxes,
then such Loan Guarantor may so withhold and shall timely pay the full amount of
withheld Taxes to the relevant Governmental Authority in accordance with
applicable law. If such Taxes are Indemnified Taxes, then the amount payable by
such Loan Guarantor shall be increased as necessary so that, net of such
withholding (including such withholding applicable to additional amounts payable
under this Section 10.09), the Administrative Agent, Lender or Issuing Bank (as
the case may be) receives the amount it would have received had no such
withholding been made.

SECTION 10.10    Maximum Liability. Notwithstanding any other provision of this
Loan Guaranty, the amount guaranteed by each Loan Guarantor hereunder shall be
limited to the extent, if any, required so that its obligations hereunder shall
not be subject to avoidance under Section 548 of the Bankruptcy Code or under
any applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent
Conveyance Act or similar statute or common law. In determining the limitations,
if any, on the amount of any Loan Guarantor’s obligations hereunder pursuant to
the preceding sentence, it is the intention of the parties hereto that any
rights of subrogation, indemnification or contribution which such Loan Guarantor
may have under this Loan Guaranty, any other agreement or applicable law shall
be taken into account.

SECTION 10.11    Contribution.
(a)    To the extent that any Loan Guarantor shall make a payment under this
Loan Guaranty (a “Guarantor Payment”) which, taking into account all other
Guarantor Payments then previously or concurrently made by any other Loan
Guarantor, exceeds the amount which otherwise would have been paid by or
attributable to such Loan Guarantor if each Loan Guarantor had paid the
aggregate Guaranteed Obligations satisfied by such Guarantor Payment in the same
proportion as such Loan Guarantor’s “Allocable Amount” (as defined below) (as
determined immediately prior to such Guarantor Payment) bore to the aggregate
Allocable Amounts of each of the Loan Guarantors as determined immediately prior
to the making of such Guarantor Payment, then, following indefeasible payment in
full in cash of the Guarantor Payment and the Guaranteed Obligations (other than
Unliquidated Obligations that have not yet arisen), and all Commitments and
Letters of Credit have terminated or expired or, in the case of all Letters of
Credit, are fully collateralized on terms reasonably acceptable to the
Administrative Agent and the Issuing Bank, and this Agreement, the Swap
Agreement Obligations and the Banking Services Obligations have terminated, such
Loan Guarantor shall be entitled to receive contribution and indemnification
payments from, and be reimbursed by, each other Loan Guarantor for the amount of
such excess, pro rata based upon their respective Allocable Amounts in effect
immediately prior to such Guarantor Payment.
(b)    As of any date of determination, the “Allocable Amount” of any Loan
Guarantor shall be equal to the excess of the fair saleable value of the
property of such Loan Guarantor over the total liabilities of such Loan
Guarantor (including the maximum amount reasonably expected to become due in
respect of contingent liabilities, calculated, without duplication, assuming
each other Loan Guarantor that is also liable for such contingent liability pays
its ratable share thereof), giving effect to all payments made by other Loan
Guarantors as of such date in a manner to maximize the amount of such
contributions.


105

--------------------------------------------------------------------------------





(c)    This Section 10.11 is intended only to define the relative rights of the
Loan Guarantors, and nothing set forth in this Section 10.11 is intended to or
shall impair the obligations of the Loan Guarantors, jointly and severally, to
pay any amounts as and when the same shall become due and payable in accordance
with the terms of this Loan Guaranty.
(d)    The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Loan Guarantor or Loan
Guarantors to which such contribution and indemnification is owing.
(e)    The rights of the indemnifying Loan Guarantors against other Loan
Guarantors under this Section 10.11 shall be exercisable upon the full and
indefeasible payment of the Guaranteed Obligations in cash (other than
Unliquidated Obligations that have not yet arisen) and the termination or expiry
(or, in the case of all Letters of Credit, full cash collateralization), on
terms reasonably acceptable to the Administrative Agent and the Issuing Bank, of
the Commitments and all Letters of Credit issued hereunder and the termination
of this Agreement, the Swap Agreement Obligations and the Banking Services
Obligations.

SECTION 10.12    Liability Cumulative. The liability of each Loan Party as a
Loan Guarantor under this Article X is in addition to and shall be cumulative
with all liabilities of each Loan Party to the Administrative Agent, the Issuing
Banks and the Lenders under this Agreement and the other Loan Documents to which
such Loan Party is a party or in respect of any obligations or liabilities of
the other Loan Parties, without any limitation as to amount, unless the
instrument or agreement evidencing or creating such other liability specifically
provides to the contrary.

SECTION 10.13    Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Loan
Party or Loan Guarantor to honor all of its obligations under this Loan Guaranty
in respect of a Swap Obligation (provided, however, that each Qualified ECP
Guarantor shall only be liable under this Section 10.13 for the maximum amount
of such liability that can be hereby incurred without rendering its obligations
under this Section 10.13 or otherwise under this Loan Guaranty, voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount). Except as otherwise provided herein, the obligations of
each Qualified ECP Guarantor under this Section 10.13 shall remain in full force
and effect until the termination of all Swap Obligations. Each Qualified ECP
Guarantor intends that this Section 10.13 constitute, and this Section 10.13
shall be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.
[Signature Pages Follow.]




106

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective authorized officers as of the day and
year first above written.
 
BORROWER:
 
 
 
 
 
 
 
ELECTRONICS FOR IMAGING, INC., a Delaware corporation
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
Title:



SIGNATURE PAGE TO ELECTRONICS FOR IMAGING CREDIT AGREEMENT

--------------------------------------------------------------------------------





 
CITIBANK, N.A., individually as a Lender, as Administrative Agent, Swingline
Lender and an Issuing Bank
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
Title:



SIGNATURE PAGE TO ELECTRONICS FOR IMAGING CREDIT AGREEMENT

--------------------------------------------------------------------------------





 
BANK OF THE WEST, individually as a Lender
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
Title:



SIGNATURE PAGE TO ELECTRONICS FOR IMAGING CREDIT AGREEMENT

--------------------------------------------------------------------------------





 
WELLS FARGO BANK, NATIONAL ASSOCIATION, individually as a Lender
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
Title:



SIGNATURE PAGE TO ELECTRONICS FOR IMAGING CREDIT AGREEMENT

--------------------------------------------------------------------------------





 
FIRST NATIONAL BANK OF PENNSYLVANIA, individually as a Lender
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
Title:



SIGNATURE PAGE TO ELECTRONICS FOR IMAGING CREDIT AGREEMENT

--------------------------------------------------------------------------------





 
PNC BANK, NATIONAL ASSOCIATION,
individually as a Lender
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
Title:





SIGNATURE PAGE TO ELECTRONICS FOR IMAGING CREDIT AGREEMENT

--------------------------------------------------------------------------------






COMMITMENT SCHEDULE
Lender
Total Commitment
Citibank, N.A.
$450,000,000
Bank of the West
$40,000,000
Wells Fargo Bank, National Association
$30,000,000
First National Bank of Pennsylvania
$17,500,000
PNC Bank, National Association
$17,500,000
Total
$150,000,000



